Exhibit 10.1

EXECUTION VERSION

 

EIGHTH AMENDMENT
TO FINANCING AGREEMENT

EIGHTH AMENDMENT TO FINANCING AGREEMENT, dated as of February 7, 2020 (this
"Amendment"), to the Financing Agreement, dated as of February 28, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among ARCHITECTURAL GRANITE & MARBLE, LLC, a
Delaware limited liability company ("AGM"), PENTAL GRANITE AND MARBLE, LLC, a
Washington limited liability company ("Pental" and together with AGM and each
Subsidiary of Ultimate Parent (as defined therein) that executes a joinder
agreement and becomes a "Borrower" thereunder, each a "Borrower" and
collectively, the "Borrowers"), the financial institutions from time to time
party thereto as lenders (collectively, the "Lenders") and CERBERUS BUSINESS
FINANCE, LLC ("Cerberus"), as agent for the Lenders (in such capacity, the
"Agent").

WHEREAS, the Obligors have requested that the Agent and the Lenders amend
certain terms and conditions of the Financing Agreement;

WHEREAS, the Agent and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.  

2.   Amendments.  The Financing Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following
example:  stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example:  bold and
double-underlined text) as set forth on the pages of the Financing Agreement
attached as Annex A hereto.

3.   Representations and Warranties.  Each Obligor hereby represents and
warrants to the Agent and the Lenders as follows:

(a)   Representations and Warranties; No Event of Default.  The representations
and warranties of Borrower and each other Obligor contained herein and in
Section 8 of the Financing Agreement or any other Loan Document are true and
correct in all material respects (except that any such representations and
warranties that are subject to materiality or Material Adverse Effect qualifiers
shall be true and correct in all respects) on and as of the Eighth Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any such representations and
warranties that are subject to materiality or Material Adverse Effect qualifiers
shall be true and correct in all respects) as of such earlier date,

 

--------------------------------------------------------------------------------

 

and no Default or Event of Default shall have occurred and be continuing on the
Eighth Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

(b)   Organization, Good Standing, Etc.  Each Obligor and its Subsidiaries, is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization.  Each Obligor and its Subsidiaries is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause) where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse Effect

(c)   Authorization, Etc.  Each Obligor and its Subsidiaries are duly authorized
to execute, deliver and perform this Amendment and each other Loan Document to
which it is or will be a party.  The execution, delivery and performance of the
Financing Agreement, as amended hereby, and each other Loan Documents have been
duly authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor or any Subsidiary of
an Obligor, except those already obtained; (b) contravene the Organic Documents
of any Obligor or any Subsidiary of an Obligor; (c) violate or cause a default
under any Applicable Law or Material Contract; or (d) result in or require the
imposition of a Lien (other than Permitted Liens) on Borrower's Property.

(d)   Enforceability of Loan Documents.  This Amendment, the Financing Agreement
as amended by this Amendment, and each other Loan Document to which any Obligor
is a party, when delivered hereunder, will be, a legal, valid and binding
obligation of each Obligor party thereto, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.

4.   Conditions to Effectiveness of the Amendment.  This Amendment shall become
effective only upon the satisfaction in full, in a manner reasonably
satisfactory to the Agent, of the following conditions precedent (the first date
upon which all such conditions shall have been satisfied (or waived) being
hereinafter referred to as the "Eighth Amendment Effective Date"):

(a)   Payment of Fees, Etc.  The Borrowers shall have paid on or before the
Eighth Amendment Effective Date all fees, costs, expenses and taxes required to
paid pursuant to Sections 3.2 and 3.4 of the Financing Agreement.

(b)   Representations and Warranties.  The representations and warranties of
Borrower and each other Obligor contained in this Amendment and in Section 8 of
the Financing Agreement or any other Loan Document are true and correct in all
material respects (except that any such representations and warranties that are
subject to materiality or Material Adverse Effect qualifiers shall be true and
correct in all respects) on and as of the Eighth Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except that any such

 

--------------------------------------------------------------------------------

 

representations and warranties that are subject to materiality or Material
Adverse Effect qualifiers shall be true and correct in all respects) as of such
earlier date.

(c)   No Default; Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the Eighth Amendment Effective Date or would
result from this Amendment becoming effective in accordance with its terms.

(d)   Delivery of Documents.  The Agent shall have received on or before the
Eighth Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agent and, unless indicated otherwise, dated the
Eighth Amendment Effective Date:

(i)this Amendment, duly executed by the Obligors, each Agent and each Lender;
and

(ii)a certificate of an Authorized Officer of AGM, for itself and on behalf of
the other Obligors, certifying as to the matters set forth in subsections (b)
and (c) of this Section 4.

5.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  

(a)   Each Obligor confirms that all of its Obligations under the Financing
Agreement and the Loan Documents (each as amended by this Amendment) are in full
force and effect and are performable in accordance with their respective terms
without setoff, defense, counter-claim or claims in recoupment.  Each Obligor
hereby ratifies and confirms the Liens and security interests granted under the
Financing Agreement and the Loan Documents and further ratifies and agrees that
such Liens and security interests secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of the
Agent pursuant to the Financing Agreement and the Loan Documents (as now,
hereafter or from time to time amended).

(b)   Each Obligor agrees that at any time and from time to time, upon the
written request of Agent, such Obligor will execute and deliver such further
documents and do such further acts and things as the Agent may reasonably
request in order to effect the provisions of this Amendment.

(c)   Upon the effectiveness of this Amendment, each reference in the Financing
Agreement to "this Financing Agreement," "hereunder," "hereof," "herein" or
words of similar import shall mean and be a reference to the Financing Agreement
as amended hereby.

6.   No Novation.  Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.  

7.   No Representations by Agent or Lenders.  Each Obligor hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by

 

--------------------------------------------------------------------------------

 

any Agent or any Lender, other than those expressly contained herein, in
entering into this Amendment.

8.   Release.  Each Obligor hereby acknowledges and agrees that:  (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, Agent, attorneys or
consultants of any of the foregoing) and (b) the Agent and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Obligors, and all of their Subsidiaries and
Affiliates.  Notwithstanding the foregoing, the Agent and the Lenders wish (and
the Obligors agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies.  Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Obligor (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agent
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, Agent, attorneys and consultants
of each of the foregoing (collectively, the "Released Parties"), from any and
all debts, claims, allegations, obligations, damages, costs, attorneys' fees,
suits, demands, liabilities, actions, proceedings and causes of action, in each
case, whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, in each case, on
or prior to the Eighth Amendment Effective Date directly arising out of,
connected with or related to this Amendment, the Financing Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Obligor, or
the making of any Loans or other advances, or the management of such Loans or
other advances or the Collateral.  Each Obligor represents and warrants that it
has no knowledge of any claim by any Releasor against any Released Party or of
any facts or acts or omissions of any Released Party which on the date hereof
would be the basis of a claim by any Releasor against any Released Party which
would not be released hereby.  

9.   Further Assurances. The Obligors shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.

10.   Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

 

--------------------------------------------------------------------------------

 

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d)   Each Obligor hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement, as and when provided
in Section 10.1 of the Financing Agreement, if (i) any representation or
warranty made by a Obligor under or in connection with this Amendment shall have
been incorrect in any material respect when made, or (ii) a Obligor shall fail
to perform or observe any term, covenant or agreement contained in this
Amendment.

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   The Borrowers hereby affirm their obligation under, and to the extent
contemplated by, Section 3.4 of the Financing Agreement to reimburse Agent for
all reasonable and documented out-of-pocket expenses incurred by Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to legal costs and expenses with respect
thereto.

[Remainder of page intentionally left blank.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

BORROWERS:

 

 

ARCHITECTURAL GRANITE & MARBLE, LLC

 

By:  Architectural Surfaces Group, LLC, its Sole Member

 

 



By:  SIC Intermediate, Inc., its Sole Member

 

 

By:   /s/ Nadeem Moiz                                


Name:  Nadeem Moiz
Title:  Chief Financial Officer

 

 

PENTAL GRANITE & MARBLE, LLC

 

By:  Architectural Granite & Marble, LLC, its Sole Member

 

 



By:  Architectural Surfaces Group, LLC, its Sole Member

 

 



By:  SIC Intermediate, Inc., its Sole Member

 

 

 

By:   /s/ Nadeem Moiz                                  


Name:  Nadeem Moiz
Title:  Chief Financial Officer

 

 

 

 

 

 

[Eighth Amendment to Financing Agreement]

--------------------------------------------------------------------------------

 

AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

By:

/s/ Daniel E.
Wolf                              c                                     
Name:  Daniel E. Wolf
Title:    Chief Executive Officer




 

--------------------------------------------------------------------------------

 

LENDERS:

 

CERBERUS ASRS FUNDING LLC

 

By: /s/ Daniel E. Wolf                        

Name: Daniel E. Wolf
Title:    Vice President

 

CERBERUS AUS LEVERED II LP

By: CAL II GP LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name: Daniel E. Wolf

Title:   Vice President

 

CERBERUS CAVALIERS LEVERED II LLC

 

By: /s/ Daniel E. Wolf                          _

Name:  Daniel E. Wolf

Title:    Vice President

 

CERBERUS FSBA LEVERED LLC

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Vice President

 

CERBERUS ICQ OFFSHORE LEVERED LP

By: Cerberus ICQ Offshore GP LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XIX L.P.

By: Cerberus LFGP XIX, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

CERBERUS LOAN FUNDING XVII LTD.

By:  Cerberus ASRS Holdings LLC, its attorney-in-fact

 

/s/ Daniel E. Wolf                    

Duly Authorized Signatory

Name:  Daniel E. Wolf

Title:    Vice President

 

CERBERUS LOAN FUNDING XVIII L.P.

By: Cerberus LFGP XVIII, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XX L.P.

By: Cerberus LFGP XX, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XXI L.P.

By: Cerberus LFGP XXI, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XXII L.P.

By: Cerberus LFGP XXII, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CERBERUS LOAN FUNDING XXIII L.P.

By: Cerberus LFGP XXIII, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XXIV L.P.

By: Cerberus LFGP XXIV, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XXV LP

By: Cerberus LFGP XXV, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                           c ______________________

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XXVI L.P.

By: Cerberus LFGP XXVI, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                            _______

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS LOAN FUNDING XXVII L.P.

By: Cerberus LFGP XXVII, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                             c

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS N-1 FUNDING LLC

 

By: /s/ Daniel E. Wolf                             c

Name: Daniel E. Wolf
Title:    Vice President

 

--------------------------------------------------------------------------------

 

 

 

CERBERUS ND LEVERED LLC

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Vice President

 

CERBERUS OFFSHORE LEVERED III LP

By: COL III GP Inc.

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name:  Daniel E. Wolf

Title:    Vice President

 

CERBERUS OFFSHORE LEVERED LOAN

OPPORTUNITIES MASTER FUND III, L.P.

By: Cerberus Offshore Levered Opportunities III GP, LLC

Its: General Partner

 

By: /s/ Daniel E. Wolf                        

Name: Daniel E. Wolf

Title:    Senior Managing Director

 

CERBERUS ONSHORE LEVERED III LLC

 

By: /s/ Daniel E. Wolf                        

Name: Daniel E. Wolf
Title:    Vice President

 

CERBERUS STEPSTONE LEVERED LLC

 

By: /s/ Daniel E. Wolf                          c

Name:  Daniel E. Wolf

Title:    Vice President

 

CERBERUS SWC LEVERED II LLC

 

By: /s/ Daniel E. Wolf                           c

Name:  Daniel E. Wolf

Title:    Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

Reliance Standard Life Insurance Company

By:  CBF-D Manager, LLC

Its:  Investment Manager

 

By:  /s/ Daniel E. Wolf                            c  

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

SAFETY NATIONAL CASUALTY CORPORATION

By:  CBF-D Manager, LLC

Its:  Investment Manager

 

By:  /s/ Daniel E. Wolf                             c  

Name:  Daniel E. Wolf

Title:    Senior Managing Director

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

ANNEX A TO EIGHTH AMENDMENT

 

 

ANNEX A

 

Amended Financing Agreement

 

 

 

 

FINANCING AGREEMENT

 

Dated as of February 28, 2017

______________________________________________________________________________

______________________________________________________________________________

ARCHITECTURAL GRANITE & MARBLE, LLC AND EACH OF ITS SUBSIDIARIES LISTED AS A
BORROWER ON THE SIGNATURE PAGES HERETO,

as Borrowers,

______________________________________________________________________________

the financial institutions party hereto from time to time as lenders,

______________________________________________________________________________

and

CERBERUS BUSINESS FINANCE, LLC,

as Agent

 



 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

1.

DEFINITIONS; RULES OF CONSTRUCTION

1

 

1.1

Definitions

1

 

1.2

Accounting Terms

34

 

1.3

Uniform Commercial Code

34

 

1.4

Certain Matters of Construction

34

 

1.5

Time of Day

35

 

1.6

Effectiveness of Borrowers

35

2.

CREDIT FACILITIES

35

 

2.1

Term Loan Commitment

35

3.

INTEREST, FEES AND CHARGES

37

 

3.1

Interest

37

 

3.2

Fees

38

 

3.3

Computation of Interest, Fees, Yield Protection

38

 

3.4

Reimbursement Obligations

39

 

3.5

Illegality

39

 

3.6

Inability to Determine Rates

39

 

3.7

Increased Costs; Capital Adequacy

40

 

3.8

Mitigation Obligations; Replacement of Lenders

41

 

3.9

Funding Losses

42

 

3.10

Maximum Interest

42

4.

LOAN ADMINISTRATION

42

 

4.1

Intentionally Omitted

42

 

4.2

Defaulting Lender

42

 

4.3

Intentionally Omitted

43

 

4.4

One Obligation

43

 

4.5

Effect of Termination

43

5.

PAYMENTS

43

 

5.1

General Payment Provisions

43

 

5.2

Repayment of Term Loans

43

 

5.3

Payment of Other Obligations

46

 

5.4

Intentionally Omitted

46

 

5.5

Marshaling; Payments Set Aside

46

 

5.6

Application of Payments

46

 

5.7

Account Stated

47

 

5.8

Taxes

47

 

5.9

Lender Tax Information

49

6.

CONDITIONS PRECEDENT.

51

 

6.1

Conditions Precedent to Initial Term Loans

51

 

6.2

Conditions Precedent to All Credit Extensions

51

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

6.3

Conditions Precedent to Additional Term Loans

52

 

6.4

Conditions Precedent to Second Additional Term Loans

52

 

6.5

Conditions Precedent to Third Additional Term Loans

52

7.

CERTAIN COLLATERAL/FURTHER ASSURANCES

52

 

7.1

Real Estate Collateral

52

 

7.2

Cash Collateral

52

 

7.3

Extent of Liens

53

8.

REPRESENTATIONS AND WARRANTIES

53

 

8.1

General Representations and Warranties

53

 

8.2

Complete Disclosure

59

9.

COVENANTS AND CONTINUING AGREEMENTS

60

 

9.1

Affirmative Covenants

60

 

9.2

Negative Covenants

64

 

9.3

Financial Covenants

70

10.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

73

 

10.1

Events of Default

73

 

10.2

Remedies upon Default

75

 

10.3

License

76

 

10.4

Setoff

76

 

10.5

Remedies Cumulative; No Waiver

76

11.

AGENT

77

 

11.1

Appointment, Authority and Duties of Agent

77

 

11.2

Agreements Regarding Collateral and Borrower Materials

78

 

11.3

Reliance by Agent

78

 

11.4

Action Upon Default

79

 

11.5

Ratable Sharing

79

 

11.6

Indemnification

79

 

11.7

Limitation on Responsibilities of Agent

79

 

11.8

Successor Agent and Co-Agents

80

 

11.9

Due Diligence and Non-Reliance

80

 

11.10

Remittance of Payments and Collections

81

 

11.11

Individual Capacities

81

 

11.12

Titles

81

 

11.13

No Third-Party Beneficiaries

82

12.

BENEFIT OF AGREEMENT; ASSIGNMENTS

82

 

12.1

Successors and Assigns

82

 

12.2

Participations

82

 

12.3

Assignments

83

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

12.4

Replacement of Certain Lenders

84

13.

MISCELLANEOUS

85

 

13.1

Amendments and Waivers

85

 

13.2

Power of Attorney

85

 

13.3

Indemnity

86

 

13.4

Notices and Communications

86

 

13.5

Performance of Borrowers' Obligations

87

 

13.6

Credit Inquiries

88

 

13.7

Severability

88

 

13.8

Cumulative Effect; Conflict of Terms

88

 

13.9

Counterparts; Execution

88

 

13.10

Entire Agreement

88

 

13.11

Relationship with Lenders

88

 

13.12

No Control; No Advisory or Fiduciary Responsibility

88

 

13.13

Confidentiality

89

 

13.14

[Reserved]

89

 

13.15

GOVERNING LAW

89

 

13.16

Consent to Forum

90

 

13.17

Waivers by Borrowers

90

 

13.18

Patriot Act Notice

91

 

13.19

Intercreditor Agreement

91

 

13.20

NO ORAL AGREEMENT

91

 

 

 

 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

Schedule 2.1

Term Loan Commitments

Schedule 8.1.4

Names and Capital Structure

Schedule 8.1.10

Brokerage Commission

Schedule 8.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 8.1.13

Environmental Matters

Schedule 8.1.14

Restrictive Agreements

Schedule 8.1.15

Litigation

Schedule 8.1.17

Pension Plans

Schedule 8.1.27

Material Contracts

Schedule 9.1.9

Deposit Accounts

Schedule 9.1.10

Business Locations

Schedule 9.2.2

Existing Liens

Schedule 9.2.17Existing Affiliate Transactions

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit A-1

Assignment and Acceptance

Exhibit A-2

Assignment Notice

Exhibit B

Form of Compliance Certificate

Exhibit C

Conditions Precedent

Exhibit D

Financial Reporting

Exhibit E

Notice Requirements

Exhibit F

Post Closing

Exhibit G

Form of Joinder Agreement

Exhibit H

Additional Term Loan Conditions Precedent

Exhibit I

Post Fifth Amendment Effective Date Obligations

Exhibit J

Second Additional Term Loan Conditions Precedent

Exhibit K

Third Additional Term Loan Conditions Precedent

 

 

 

--------------------------------------------------------------------------------

 

 

FINANCING AGREEMENT

THIS FINANCING AGREEMENT is dated as of February 28, 2017, among ARCHITECTURAL
GRANITE & MARBLE, LLC, a Delaware limited liability company ("AGM"), as the
initial borrower, and immediately upon the consummation of the Pental
Acquisition (as defined herein), PENTAL GRANITE AND MARBLE, LLC, a Washington
limited liability company ("Pental" and together with AGM and each Subsidiary of
Ultimate Parent (as defined herein) that executes a joinder agreement and
becomes a "Borrower" hereunder, each a “Borrower” and collectively, the
"Borrowers"), the financial institutions party hereto from time to time as
lenders (collectively, the "Lenders") and CERBERUS BUSINESS FINANCE, LLC
("Cerberus"), as agent for the Lenders (in such capacity, the "Agent").  

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their business.  Lenders are willing to provide the credit facility on
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

1.

DEFINITIONS; RULES OF CONSTRUCTION

1.1Definitions

.  As used herein, the following terms have the meanings set forth below:

ABL Priority Collateral: has the meaning specified therefor in the Intercreditor
Agreement.

ABL Priority Collateral Proceeds: the Proceeds of the ABL Priority Collateral.

A&I:  means collectively, Accents & Interiors, Inc., a Washington corporation
and A&I Stone, Inc., a Washington corporation.

A&I Acquisition:  the consummation of the acquisition by Lark of the A&I
Acquisition Assets pursuant to the terms of the A&I Acquisition Agreement and
the transactions in connection therewith.

A&I Acquisition Agreement: that certain Asset Purchase Agreement between Lark,
A&I, and the equityholders of A&I party thereto, together with all exhibits,
schedules and annexes thereto.

A&I Acquisition Assets: shall have the meaning of “ Purchased Assets” as set
forth in the A&I Acquisition Agreement.

A&I Acquisition Documents:  the A&I Acquisition Agreement, together with all
other material agreements, instruments and other documents entered into or
delivered in connection with the A&I Acquisition.

 

--------------------------------------------------------------------------------

 

A&I Collateral Assignment: the Collateral Assignment of A&I Acquisition
Documents, dated as of the date hereof, reasonably satisfactory to the Agent,
made by Lark in favor of the Agent.

Additional Term Loan: a loan made pursuant to Section 2.1.2.

Additional Term Loan Commitment:  for any Lender, the obligation of such Lender
to make an Additional Term Loan hereunder, up to the principal amount shown on
Schedule 2.1.

Additional Term Loan Commitment Expiry Date: January 31, 2018.

Additional Term Loan Commitments: means the aggregate amount of such commitments
of all Lenders.

Additional Term Loan Funding Date: has the meaning specified therefor in Section
3.2(c).

Adjusted Working Capital: means the remainder of (a) the consolidated current
assets of the Obligors minus the amount of cash and cash equivalents included in
such consolidated current assets, minus (b) the consolidated current liabilities
of the Obligors minus the amount of consolidated short-term Debt (including
current maturities of long-term Debt) of the Obligors included in such
consolidated current liabilities.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  "Control" means either (a)
the power to vote, or the beneficial ownership of, 10% or more of the voting
Stock of such Person (either directly or through the ownership of Stock
Equivalents) having ordinary voting power for the election of directors or
managers or for material transactions or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.  "Controlling" and "Controlled" have correlative
meanings.  Notwithstanding anything herein to the contrary, unless expressly
stated otherwise, in no event shall any portfolio company of any Sponsor (other
than the Obligors and their respective Subsidiaries and any direct or indirect
parent company of any such Obligor or Subsidiary) be considered an "Affiliate"
of any Obligor.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained Agent.

AGM:  has the meaning specified therefor in the preamble hereto.

Agreement: this Financing Agreement, including all amendments, modifications and
supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

 

--------------------------------------------------------------------------------

 

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and legally binding governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law principles, as
well as provisions of constitutions, treaties, statutes, rules, code,
regulations, ordinances, orders and decrees of Governmental Authorities.

Applicable Margin:  means, as of any date of determination, with respect to the
interest rate of the Term Loan (or any portion thereof):

(a)

From the Seventh Amendment Effective Date until September 30, 2019 (the "Initial
Applicable Margin Period"), the relevant Applicable Margin shall be set at Level
I in the table below.

(b)

After the Initial Applicable Margin Period, the relevant Applicable Margin shall
be set at the respective level indicated below based upon the Leverage Ratio set
forth opposite thereto, which ratio shall be calculated as of the end of the
most recent fiscal quarter of the Parent and its Subsidiaries for which
quarterly financial statements and a certificate of an authorized officer of the
Parent are received by the Agent and the Lenders in accordance with clause (c)
of Exhibit D and clause (d) of Exhibit D:

Level

Leverage Ratio

Base Rate Loans

LIBOR Loans

Term Loan

Term Loan

I

Greater than or equal to 2.40 to 1:00

4.75%

 

__6.75%

II

Less than 2.40 to 1.00

4.25%

   6.25%

 

(c)

Subject to clause (d) below, the adjustment of the Applicable Margin (if any)
will occur 2 Business Days after the date the Agent receives the quarterly
financial statements and a certificate of an authorized officer of the Parent in
accordance with clause (c) of Exhibit D and clause (d) of Exhibit D.

(d)

Notwithstanding the foregoing:

(i)the Applicable Margin shall be set at Level I in the table above (x) upon the
occurrence and during the continuation of an Event of Default, or (y) if for any
period, the Agent does not receive the financial statements and certificates
described in clause (c) above, for the period commencing on the date such
financial statements and certificate were required to be delivered through the
date on which such financial statements and certificate are actually received by
the Agent and the Lenders; and

(ii)in the event that any financial statement or certificate described in clause
(c) above is inaccurate (regardless of whether this Agreement is in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any fiscal period, then
the Applicable Margin for such fiscal period shall be adjusted retroactively (to
the effective date of the determination of the Applicable Margin

 

--------------------------------------------------------------------------------

 

that was based upon the delivery of such inaccurate financial statement or
certificate) to reflect the correct Applicable Margin, and the Borrowers shall
promptly make payments to the Agent and the Lenders to reflect such adjustment.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

Artisan Company Agreement: the Company Agreement of Artisan SG, LLC d/b/a The
Artisan Group, LLC, a Texas limited liability company, dated as of September 30,
2007, as the same may be amended, restated, supplemented or modified from time
to time in accordance with this Agreement.

ASG Intercreditor Agreement: that certain Intercreditor Agreement, dated as of
February 28, 2017 by and among Agent, in its capacity as agent for the Term
Creditors (as defined therein), Bank of America, N.A., and acknowledged by the
Obligors, as amended from time to time in accordance with the terms thereof.

ASG Revolver Debt:  all Borrowed Money owed to the ABL Creditors (as defined in
the ASG Intercreditor Agreement) pursuant to the ASG Revolver Debt Documents.

ASG Revolver Debt Documents:  (i) the ASG Revolver Loan Agreement and (ii) each
of the other agreements, instruments and other documents with respect to the ASG
Revolver Debt, all as in effect on the date hereof or as may be amended,
modified, or supplemented from time to time in accordance with the ASG
Intercreditor Agreement.

ASG Revolver Loan Agreement: that certain Amended and Restated Loan, Security
and Guaranty Agreement, dated as of June 28, 2018, by and among Ultimate Parent,
AGM, Pental, Lark, Greencraft Holdings, LLC, Greencraft Interiors, LLC, Casa
Verde Services, LLC, Greencraft Stone and Tile LLC, Architectural Surfaces
Group, LLC, Residential Design Services, LLC, SPV, SIC Intermediate, Inc. and
Bank of America, N.A. as in effect on the date hereof or as may be amended,
modified, or supplemented from time to time in accordance with the ASG
Intercreditor Agreement.

Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit A-1 or otherwise satisfactory to
Agent.

Availability: has the meaning assigned thereto in the Revolver Loan Agreement.

Bank Product: has the meaning assigned thereto in the Revolver Loan Agreement on
the Closing Date.

Bank Product Debt: has the meaning assigned thereto in the Revolver Loan
Agreement on the Closing Date.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate:  on any day, the greater of (i) the rate of interest publicly
announced by the Reference Bank in New York, New York from time to time as its
reference rate, base commercial

 

--------------------------------------------------------------------------------

 

lending rate or prime rate and (ii) 3.50% per annum.  The reference rate, base
commercial lending rate or prime rate is determined from time to time by the
Reference Bank as a means of pricing some loans to its borrowers and neither is
tied to any external rate of interest or index nor necessarily reflects the
lowest rate of interest actually charged by the Reference Bank to any particular
class or category of customers.  Each change in the Reference Rate shall be
effective from and including the date such change is publicly announced as being
effective.  

Base Rate Loan: any portion of the Term Loan that bears interest based on the
Base Rate.

Bedrock: means Elegant Home Design, LLC, a Kansas limited liability company.

Bedrock Acquisition: the consummation of the acquisition by AGM of the Bedrock
Acquisition Assets pursuant to the terms of the Bedrock Acquisition Agreement
and the transactions in connection therewith.  

Bedrock Acquisition Agreement: that certain Asset Purchase Agreement between
AGM, Elegant Home Design, LLC and the holders of Elegant Home Design, LLC,
together with all exhibits, schedules and annexes thereto.

Bedrock Acquisition Documents:  the Bedrock Acquisition Agreement, together with
all other agreements, instruments and other documents entered into or delivered
in connection with the Bedrock Acquisition.

Bedrock Acquisition Assets: shall have the meaning of “Assets” as set forth in
the Bedrock Acquisition Agreement.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor; (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments; (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business); or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.    For purposes of clarification, the Revolver Debt shall
constitute Borrowed Money.

Borrowers:  has the meaning specified therefor in the preamble hereto.

Borrower Materials:  Compliance Certificates and other information, reports,
financial statements and other materials prepared and delivered by any Borrower
or its representatives hereunder, as well as other Reports and information
prepared and delivered by any Borrower or its representatives and provided by
Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

 

--------------------------------------------------------------------------------

 

Borrowing Base Certificate: has the meaning assigned thereto in the Revolver
Loan Agreement.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York and Texas, and if such day relates to a LIBOR Loan, any such
day on which dealings in Dollar deposits are conducted between banks in the
London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred or expenditures made by Borrowers
or their Subsidiaries for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Casa Verde: Casa Verde Services, LLC, a Delaware limited liability company.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by an Obligor at Bank of America, N.A. or such other financial
institution as Agent may select in its discretion, which account shall be
subject to a Lien in favor of Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of any inchoate or other contingent Obligations, in an amount equal to 103% of
the amount due or to become due, including fees, expenses and indemnification
hereunder.  "Cash Collateralization" has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers' acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody's at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank described in clause (b);
(d) commercial paper rated A-1 (or better) by S&P or P-1 (or better) by Moody's,
and maturing within nine months of the date of acquisition; and (e) shares of
any money market fund that has substantially all of its assets invested
continuously in the types of investments referred to above, has net assets of at
least $500,000,000 and has the highest rating obtainable from either Moody's or
S&P.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

--------------------------------------------------------------------------------

 

CECAFE: CECAFE SERVICOS ADMINISTRATIVOS LTDA. ME.

Cerberus: has the meaning specified therefor in the preamble hereto.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
"Change in Law" shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) Ultimate Parent ceases to own and control, beneficially
and of record, directly or indirectly, all Equity Interests in Parent; (b)
Ultimate Parent ceases to own and control, beneficially and of record, directly
or indirectly, all Equity Interests in RDS Parent; (c) Parent ceases to own and
control, beneficially and of record, directly or indirectly, all Equity
Interests in AGM; (d) AGM ceases to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Pental (other than a merger of
Pental with and into AGM in accordance with Section 9.2.9), (e) RDS Parent
ceases to own and control, beneficially and of record, directly or indirectly,
all Equity Interests in Lark; (f) AGM ceases to own and control, beneficially
and of record, directly or indirectly, all Equity Interests in SPV; (g) any
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934 (as amended), or any successor provision)
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Securities Exchange
Act of 1934 (as amended), or any successor provision), other than any of the
Sponsors, acquires directly or indirectly, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), more than 35% of
the total voting power of the voting Equity Interests of Ultimate Parent or any
direct or indirect parent of Ultimate Parent; or (h) the sale or transfer of all
or substantially all assets of an Obligor.

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Loan Documents, Borrower Materials or the use thereof or transactions relating
thereto; (b) any action taken or omitted in connection with any Loan Documents;
(c) the existence or perfection of any Liens, or realization upon any
Collateral; (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law; or (e) failure by any Obligor to perform or observe any terms of

 

--------------------------------------------------------------------------------

 

any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Closing Date Dividend: means one or more dividend payments or distributions paid
in cash by AGM to Parent and by Parent to Trive Capital Fund I LP, Trive
Affiliated Coinvestors I LP and Trive Capital Fund II (Offshore) Subsidiary, LP
on or within two (2) days of the Closing Date in an aggregate amount not to
exceed $12,226,398.50, the proceeds of which shall be used to repay the Existing
Bridge Equity.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.  

Commitment:  for any Lender, the amount of such Lender's Term Loan Commitment.  

Commitments: means the aggregate amount of all Term Loan Commitments.

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate substantially in the form of Exhibit B,
and satisfactory to Agent in all respects, by which Ultimate Parent certifies
compliance with Sections 9.3.1 and 9.3.2.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Net Debt:  as of any date of determination, the Borrowed Money of
Ultimate Parent and its Subsidiaries as of such date less the amount of
Qualified Cash of Ultimate Parent and its Subsidiaries as of such date.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co‑making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be

 

--------------------------------------------------------------------------------

 

liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.

Controlled Investment Affiliate: as to any Person, any other Person that (a)
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, "Control" of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

Cost Savings Cap: has the meaning specified therefor in the definition of “Pro
Forma Cost Savings”.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of Borrowers, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venture, unless expressly made
non-recourse to such Person and only to the extent of the direct payment
liability of such Person.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Defaulting Lender:  any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority's ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender's agreements.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% per annum plus the interest rate otherwise
applicable thereto.

 

--------------------------------------------------------------------------------

 

Deposit Account Control Agreement: a control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent's Lien on such account.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

EBITDA: determined for any period, on a consolidated basis for Ultimate Parent
and its Subsidiaries, the sum of, without duplication, (a) net income,
calculated before interest expense, provision for income taxes, depreciation and
amortization expense, gains or losses arising from the sale of capital assets,
gains arising from the write-up or write-down of assets, and any extraordinary
gains or losses (in each case, to the extent included in determining net
income), (b) any cost savings, operating expense reductions, operating
improvements and synergies permitted to be added back to this definition
pursuant to the definition of “Pro Forma Cost Savings” so long as the amounts
added back pursuant to this clause (b) do not exceed the Cost Savings Cap, (c)
expenses for such period that are covered by insurance or have been reimbursed
to an Obligor in cash by a third party who is not an Affiliate of an Obligor to
the extent such reimbursement is not already reflected in the calculation of net
income; (d) amounts reimbursed pursuant to an Obligor’s business interruption
insurance policies; and (e) non-cash compensation consisting of Equity Interests
to the extent expensed under GAAP it being agreed that for purposes of
calculating any financial ratio or test under the Loan Documents, EBITDA shall
be calculated, without duplication, giving effect to the trailing twelve (12)
month pro forma results for acquisitions and Investments permitted hereunder
(including the commencement of activities constituting such business) and
dispositions permitted hereunder (including the termination or discontinuance of
activities constituting such business) of business entities or properties or
assets, constituting a division or line of business of any business entity,
division or line of business that is the subject of any such acquisition, and
operational changes permitted hereunder, and any financial ratio or test shall,
without duplication, give effect to the trailing twelve (12) month results for
any permitted retirement, extinguishment or repayment of Debt and any Debt
incurred or assumed by Ultimate Parent or any of its Subsidiaries in connection
with such pro forma transaction (and all Debt so incurred or assumed shall be
deemed to have borne interest (x) in the case of fixed rate Debt, at the rate
applicable thereto or (y) in the case of floating rate Debt, at the rates which
were or would have been applicable thereto during the period when such Debt was
or was deemed to be outstanding), in each case, as if any such transaction
occurred at the beginning of the applicable period.

Eighth Amendment:  means that certain Eighth Amendment to Financing Agreement,
dated as of February 7, 2020, by and among the parties to this Agreement.

 

Eighth Amendment Effective Date:  has the meaning set forth in the Eighth
Amendment.

Eligible Assignee:  a Person that is (a) a Lender or an Affiliate or Related
Fund of a Lender; (b) an Approved Fund approved by Agent and AGM (which approval
shall not be unreasonably

 

--------------------------------------------------------------------------------

 

withheld (it being acknowledged that the withholding of consent by AGM with
respect to an Approved Fund that is a vulture fund or distressed debt purchaser
shall not be considered unreasonable) or delayed, and shall be deemed given if
no objection is made within ten Business Days after notice of the proposed
assignment); and (c) during an Event of Default, any Person.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor's Insolvency Proceeding or otherwise).

Environmental Laws:  Applicable Laws (including administrative orders, licenses,
authorizations and permits of any Governmental Authority) relating to public
health (other than occupational safety and health regulated under OSHA, or
public health and safety regulated by the U.S. Food and Drug Administration) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental
Release,  including any complaint, summons, citation, order, claim, demand or
request for correction, remediation or otherwise.

Environmental Release: any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of
Hazardous Materials into the environment.

Equity Cure Contributions:  as defined in Section 9.3.3.

Equity Cure Period:  as defined in Section 9.3.3.

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or

 

--------------------------------------------------------------------------------

 

Multiemployer Plan; (e) the determination that any Pension Plan or Multiemployer
Plan is considered an at risk plan or a plan in critical or endangered status
under the Code, ERISA or the Pension Protection Act of 2006; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an Obligor to meet
all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or to make a required contribution to a
Multiemployer Plan.

Event of Default: as defined in Section 10.

Excess Cash Flow: with respect to any Person for any period and determined on a
consolidated basis for any Fiscal Year (or the portion thereof following the
Closing Date), (a) EBITDA of Ultimate Parent and its Subsidiaries for such
period, minus (b) the sum of, without duplication, (for such Fiscal Year)
(i) cash interest expense, the Loan Servicing Fee, amendment fees paid in cash
during such period, and cash taxes paid; (ii) Capital Expenditures (except those
financed with Borrowed Money other than Revolver Loans); (iii) scheduled and
mandatory principal (and premium) payments made on Borrowed Money, Subordinated
Debt and Capital Leases by Borrowers and their Subsidiaries (including (x)
optional repayments of the Revolver Debt that are accompanied by a permanent
reduction of the Revolver Debt facility but excluding (y) any prepayment of the
Loan made (A) with Equity Cure Contributions pursuant to Section 9.3 or (B)
pursuant to Section 5.2.2(a)); (iv) Distributions made in cash (to the extent
permitted hereunder) by Borrowers and their Subsidiaries, (v) any increase (or
plus the decrease) in Adjusted Working Capital so as long as any working capital
payments and receipts are consistent with normal business practices; (vi) any
earnouts paid by Borrowers or their Subsidiaries in connection with Permitted
Acquisitions and the Pental Acquisition; (vii) the aggregate amount of cash
payments for management fees and expenses made during such Fiscal Year to the
extent added back in the determination of EBITDA; (viii) one-time documented
expenses incurred before March 31, 2017 in connection with the transactions
contemplated by the Pental Acquisition, this Agreement and the Revolver Debt
Documents to the extent added back in the determination of EBITDA; (ix) one-time
documented third-party costs and expenses of Borrowers in connection with the
implementation of operational changes related to the Pental Acquisition to the
extent added back in the determination of EBITDA; (x) costs with respect to the
addition of two Greenfield branch locations to the extent added back in the
determination of EBITDA; (xi) costs or expenses reimbursed by a third party or
insurance; and (xii) the proceeds of business interruption insurance to the
extent added back in the determination of EBITDA.  For purposes of calculating
Excess Cash Flow for any Excess Cash Flow period, (x) the EBITDA of a target of
any Permitted Acquisition shall be included and (y) any payments made by the
target of any Permitted Acquisition shall be excluded, in such calculation, in
each case, only from and after the date of the consummation of such Permitted
Acquisition.  

Excluded Account: (i) a deposit account used exclusively used for payroll,
payroll taxes or employee benefits, or (ii) a petty cash account containing not
more than $150,000 individually at any time or $400,000 in the aggregate for all
such petty cash accounts.

 

--------------------------------------------------------------------------------

 

Excluded Tax: means any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient
(a) Taxes imposed on or measured by a Recipient's net income (however
denominated), franchise Taxes and branch profit Taxes in each case (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of a Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or political subdivision thereof), or
(ii) constituting Other Connection Taxes; (b) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which; (i) such Lender acquires such
interest in the Loan or Commitment (except pursuant to an assignment request by
AGM or Agent under Section 3.8 or 12.4); or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.9, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changes its Lender Office ; (c) Taxes attributable to
Recipient's failure to comply with Section 5.9.7 and (d) any withholding Taxes
imposed pursuant to FATCA.  

Existing A&I Lender: means Columbia Bank.

Existing A&I Loan Facility: that certain Promissory Note, dated as of August 1,
2018 (as amended, restated, supplemented or otherwise modified from time to
time), by and among A&I and the Existing A&I Lender, together with all other
documents and instruments relating thereto.

Existing Bridge Equity: means the equity contribution made by the Sponsors to
AGM on or about July 21, 2016 in connection with the consideration to be paid
pursuant to that certain Asset Purchase Agreement dated as of July 21, 2016
among AGM, Bermuda Import-Export, Inc., Osep Tokat and Vahe Akpulat.

Existing Intown Design Lender: means JPMorgan Chase Bank.

Existing Intown Design Loan Facility: that certain Promissory Note, dated as of
September 15, 2015 (as amended, restated, supplemented or otherwise modified
from time to time), by and among Intown Design and the Existing Intown Design
Lender, together with all other documents and instruments relating thereto.

Existing Pental Lender: means JPMorgan Chase Bank, N.A.

Existing Pental Loan Facility: that certain Credit Agreement, dated as of June
2, 2014 (as amended, restated, supplemented or otherwise modified from time to
time), by and among Pental and the Existing Pental Lender, together with all
other documents and instruments relating thereto.

Existing T. A. C. Ceramic Lender: means The Fauquier Bank.

Existing T. A. C. Ceramic Loan Facilities: collectively, (i) that certain Credit
Agreement, dated as of February 2016 (as amended, restated, supplemented or
otherwise modified from time to time), by and among T. A. C. Ceramic and the
Existing T. A. C. Ceramic Lender, together with all other documents and
instruments relating thereto, (ii) that certain Second Credit Agreement, dated
as of February 2016 (as amended, restated, supplemented or otherwise modified
from time to time), by and among T. A. C. Ceramic and the Existing T. A. C.
Ceramic Lender, together with

 

--------------------------------------------------------------------------------

 

all other documents and instruments relating thereto and (iii) that certain
Revolving Demand Commercial Note, dated as of May 29, 2002 (as amended,
restated, supplemented or otherwise modified from time to time), by and among T.
A. C. Ceramic and the Existing T. A. C. Ceramic Lender, together with all other
documents and instruments relating thereto.

Existing Term Loan Agent: Monroe Capital Management Advisors, LLC.

Existing Term Loan Facility: that certain Loan Agreement and Security Agreement,
dated as of June 23, 2015 (as amended, restated, supplemented or otherwise
modified from time to time), by and among AGM, the Existing Term Loan Lenders
and the Existing Term Loan Agent, together with all other documents and
instruments relating thereto.

Existing Term Loan Lenders: the lenders party to the Existing Term Loan
Facility.

Expansion Capital Expenditures: Capital Expenditures in connection with the
expansion of the Borrowers' business for the purpose of building the two
Greenfield branch locations in an amount not to exceed $1,000,000 per branch and
$2,000,000 in the aggregate.

Extraordinary Expenses: all out-of-pocket costs, expenses or advances that Agent
and each Lender may incur during the continuance of an Event of Default, or
during the pendency of an Insolvency Proceeding of an Obligor, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent's Liens with respect to any Collateral), Loan Documents
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent and each Lender in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; and (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or
Obligations.  Such out-of-pocket costs, expenses and advances include transfer
fees, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees (limited to fees of one outside counsel for the Agent
and one outside counsel for the Lenders, taken as a whole, and one local counsel
to the Agent and one local counsel to the Lenders, taken as a whole, in any
material jurisdiction), appraisal fees, brokers' and auctioneers' fees and
commissions, accountants' fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses (but excluding any and all Taxes); provided,
however, that fees of third party professionals shall be limited to one
professional or firm for the Agent and  one professional or firm for the
Lenders, taken as a whole.

Extraordinary Receipts:  any cash received by or paid to or for the account of
any Obligor not in the ordinary course of business, including without limitation
amounts received in respect of foreign, United States, state or local tax
refunds and pension plan reversions and excluding amounts received in respect of
business interruption insurance; provided, that Extraordinary Receipt shall
exclude working capital adjustments in connection with the Pental Acquisition
and any Permitted Acquisition.

 

--------------------------------------------------------------------------------

 

FATCA:  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations, any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

Federal Funds Rate:  for any day, a fluctuating interest rate equal for each day
during such period to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent.  Agent's determination of such rate shall be binding and
conclusive absent manifest error.

Financial Statements: (a) the audited consolidated balance sheet of Parent and
its Subsidiaries for the Fiscal Year ended December 31, 2015, and the related
consolidated statement of operations, shareholders' equity and cash flows for
the Fiscal Year then ended, (b) the reviewed consolidated balance sheet of
Pental for the Fiscal Year ended December 31, 2015, and the related consolidated
statement of operations, shareholders' equity and cash flows for the Fiscal Year
then ended, and (c) the unaudited consolidated balance sheet of Parent and its
Subsidiaries for the twelve (12) months ended December 31, 2016, and the related
consolidated statement of operations, shareholder's equity and cash flows for
the twelve (12) months then ended.  

Fifth Amendment:  means that certain Fifth Amendment to Financing Agreement,
dated as of December 31, 2018, by and among the parties to this Agreement.

 

Fifth Amendment Effective Date:  has the meaning set forth in the Fifth
Amendment.

Fifth Amendment Perfection Certificate: a certificate in form and substance
satisfactory to the Agent providing information with respect to the property and
assets acquired pursuant to the T. A. C. Ceramic Acquisition.



First Amendment:  means that certain First Amendment to Financing Agreement,
dated as of November 22, 2017, by and among the parties to this Agreement.

 

First Amendment Effective Date:  the meaning set forth in the First Amendment.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio:  the ratio, determined as of any date of
determination and determined on a consolidated basis for Ultimate Parent and its
Subsidiaries, of (a) EBITDA for the trailing twelve-month period then ending
minus  unfinanced Capital Expenditures, minus cash

 

--------------------------------------------------------------------------------

 

taxes paid or payable during such period, to (b) Fixed Charges, in each case,
during the same period.  In determining the Fixed Charge Coverage Ratio for a
particular period (1) pro forma effect will be given to:  (x) the incurrence,
repayment or retirement of any Debt by Ultimate Parent and its Subsidiaries
since the first day of such period as if such Debt were incurred, repaid or
retired on the first day of such period and (y) the acquisition (whether by
purchase, merger or otherwise) or disposition (whether by sale, merger or
otherwise) of any property or assets acquired or disposed of by Ultimate Parent
and its Subsidiaries since the first day of such period, as if such acquisition
or disposition occurred on the first day of such period; (2) in calculating
interest expense in respect of any Debt included on a pro forma basis (x)
interest on Debt bearing a floating interest rate will be computed as if the
rate at the time of computation had been the applicable rate for the entire
period (y) if such Debt bears, at the option of such Person and its
Subsidiaries, a fixed or floating rate of interest, interest thereon will be
computed by applying, at the option of such Person, either the fixed or floating
rate and (z) the amount of Debt under a revolving credit facility will be based
upon the amount of such Debt at the end of the applicable fiscal month; and (3)
the calculation of the tax liabilities of Ultimate Parent and its Subsidiaries
described in clause (a) above shall be made without giving effect to any tax
refunds, net operating losses or other net tax benefits that were received
during such period on account of any prior periods (but only to the extent such
tax refunds, net operating losses or other net tax benefits, or a portion
thereof, were not previously accounted for or reasonably expected to be
applicable in such period by Ultimate Parent and its Subsidiaries).  

Fixed Charges:  with respect to any period, the sum of (a) cash interest, plus
(b) regularly scheduled principal payments made on Borrowed Money (excluding (i)
Excess Cash Flow payments and (ii) mandatory and voluntary payments permitted
under the Intercreditor Agreement, plus Distributions (other than Tax
Distributions) made during such period.

Flow of Funds Agreement:  a Flow of Funds Agreement, in form and substance
reasonably satisfactory to the Agent, by and among the Obligors, the Agent, the
Lenders and the other Persons party thereto, and the related funds flow
memorandum describing the sources and uses of all cash payments in connection
with the consummation of the Pental Acquisition and the transactions
contemplated by this Agreement.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement maintained or contributed
to by any Obligor or Subsidiary that is (a) not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Obligor or Subsidiary.

Foreign Subsidiary: (a) a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, (a “CFC”) (b) a Subsidiary of a CFC and (c) any
Subsidiary (including a Subsidiary that is a U.S. Person) substantially all of
the assets of which consist of Equity Interests in a CFC.

Fourth Amendment:  means that certain Fourth Amendment to Financing Agreement,
dated as of August 31, 2018, by and among the parties to this Agreement.

 

--------------------------------------------------------------------------------

 

 

Fourth Amendment Effective Date:  has the meaning set forth in the Fourth
Amendment.



Full Payment: with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are inchoate or contingent in nature, Cash Collateralization
thereof.

GAAP:  generally accepted accounting principles in effect in the United States
from time to time consistent with those used in the preparation of the Financial
Statements.

Greencraft Holdings: Greencraft Holdings, LLC, an Arizona limited liability
company.

Greencraft Interiors: Greencraft Interiors, LLC, an Arizona limited liability
company.

Greencraft Stone: Greencraft Stone and Tile LLC, a Delaware limited liability
company.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority,
any supra-national bodies such as the European Union or European Central Bank).

Guarantors: Ultimate Parent, Parent, RDS Parent, Lark, SPV, Greencraft Holdings,
Greencraft Interiors, Greencraft Stone, Casa Verde, Intermediate Holdco and each
other Person that guarantees payment or performance of Obligations; provided,
that no Foreign Subsidiary shall be a Guarantor.

Guaranty and Collateral Agreement:  the Guarantee and Collateral Agreement dated
as of the Closing Date by each Obligor signatory thereto in favor of Agent and
Lenders.

Hazardous Material: any pollutant, contaminant, chemical or substance defined as
or included in the definition of "hazardous wastes," "hazardous materials,"
"acutely hazardous wastes," "hazardous substances ," "extremely hazardous
substances," "toxic substances," "toxic chemicals," "toxic pollutants," or words
of similar import under any Environmental Law, including, without limitation,
(i) any petroleum, petroleum products, or fractions or derivatives thereof, (ii)
natural or synthetic gas, (iii) any asbestos and asbestos containing material,
polychlorinated biphenyls or radon gas, and (iv) any radioactive materials,
substances or waste.

Hedging Agreement: any "swap agreement" as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Identified Acquisitions: collectively, the A&I Acquisition, the T. A. C. Ceramic
Acquisition and the Intown Design Acquisition.

 

--------------------------------------------------------------------------------

 

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees:  Agent Indemnities and Lender Indemnitees.

Initial Term Loan: a loan made pursuant to Section 2.1.1.

Initial Term Loan Commitment:  for any Lender, the obligation of such Lender to
make a Initial Term Loan hereunder, up to the principal amount shown on Schedule
2.1.  

Initial Term Loan Commitments: means the aggregate amount of such commitments of
all Lenders.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: as defined in the Guaranty and Collateral Agreement.

Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower's or Subsidiary's ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.

Intercompany Subordination Agreement: an Intercompany Subordination Agreement
made by the Ultimate Parent and its Subsidiaries in favor of the Agent for the
benefit of the Agent.

Intercreditor Agreement: means the ASG Intercreditor Agreement.

Interest Period: as to any LIBOR Loan, a period of 30, 60, or 90 days commencing
on the date such Loan is borrowed and thereafter commencing on the day on which
the immediately preceding period expires; provided that, (a) if any Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the following Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day; (b)
any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and (c) no Interest Period shall extend beyond the Term Loan Maturity
Date.

Intermediate Holdco: SIC Intermediate, Inc., a Delaware corporation.

Intown Design:  collectively, Intown Design, Inc., a Georgia corporation, Intown
Granite of Charlotte, Inc., a Georgia corporation and Granitec, LLC, a North
Carolina limited liability company.

 

--------------------------------------------------------------------------------

 

Intown Design Acquisition:  the consummation of the acquisition by Lark of the
Intown Design Assets pursuant to the terms of the Intown Design Acquisition
Agreement and the transactions in connection therewith.

Intown Design Acquisition Assets: shall have the meaning of “Purchase Assets” as
set forth in the Intown Design Acquisition Agreement.

Intown Design Acquisition Agreement: that certain Asset Purchase Agreement
between Lark, Intown Design, and the equityholders of Intown Design party
thereto, together with all exhibits, schedules and annexes thereto.

Intown Design Acquisition Documents:  the Intown Design Acquisition Agreement,
together with all other material agreements, instruments and other documents
entered into or delivered in connection with the Intown Design Acquisition.

Intown Design Collateral Assignment: the Collateral Assignment of Intown Design
Acquisition Documents, dated as of the date hereof, reasonably satisfactory to
the Agent, made by Lark in favor of the Agent.

Investment:

(a) a transaction or series of transactions resulting in (i) acquisition of a
business division or substantially all assets of a Person; (ii) record or
beneficial ownership of 50% or more of the Equity Interests of a Person; or
(iii) merger, consolidation or combination of an Obligor or Subsidiary with
another Person;

(b) an acquisition of record or beneficial ownership of any Equity Interests of
a Person; or

(c) an advance or capital contribution to or other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
the Obligations.

IRG: means Integrated Resources Group, Inc., a California Corporation.

IRG Acquisition: the consummation of the acquisition by AGM of the IRG
Acquisition Assets pursuant to the terms of the IRG Acquisition Agreement and
the transactions in connection therewith.  

IRG Acquisition Agreement: that certain Asset Purchase Agreement among AGM, IRG
and the shareholders of IRG, together with all exhibits, schedules and annexes
thereto.

IRG Acquisition Documents:  the IRG Acquisition Agreement, together with all
other agreements, instruments and other documents entered into or delivered in
connection with the IRG Acquisition.

 

--------------------------------------------------------------------------------

 

IRG Acquisition Assets: shall have the meaning of “Assets” as set forth in the
IRG Acquisition Agreement.

IRS: the United States Internal Revenue Service.

Joinder Agreement:  a Joinder Agreement, substantially in the form of Exhibit G,
duly executed by a Subsidiary of an Obligor made a party hereto pursuant to
Section 9.1.11.

Lark: means L.A.R.K. Industries, Inc, a California corporation.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrowers.

Leverage Ratio:  with respect to any Person and its Subsidiaries for any period,
the ratio of (a) Consolidated Net Debt of such Person and its Subsidiaries as of
the end of such period, to (b) EBITDA of such Person and its Subsidiaries for
such period.

LIBOR: for any Interest Period, with respect to any Loan, a rate per annum equal
to (a) (i) the London Interbank Offered Rate with a term equivalent to such
Interest Period as reported in The Wall Street Journal (or other authoritative
source selected by Agent in its sole discretion) as of the first day of such
Interest Period for such Loan, divided by (ii) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D), or (b) if the rate described in
clause (a) is unavailable for any reason, as LIBOR is otherwise determined by
Agent in its reasonable discretion consistent with treatment of other
borrowers.  Notwithstanding anything contained in this Agreement to the
contrary, LIBOR shall not be less than 0.75% per annum.  Agent's determination
of the LIBOR shall be conclusive, absent demonstrable error.

LIBOR Loan: each portion of a Term Loan having a common length and commencement
of Interest Period that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any lien, security interest, pledge, hypothecation, assignment, easement,
right-of-way, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such

 

--------------------------------------------------------------------------------

 

Person waives or subordinates any Lien it may have on such Collateral, agrees to
hold any Documents in its possession relating to such Collateral as agent for
Agent, and agrees to deliver such Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent's Lien, waives or subordinates any Lien it may have on such Collateral,
and agrees to deliver such Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor's Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent's Liens
with respect to such Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Loan: a Term Loan.

Loan Documents: collectively, as may be amended, modified or supplemented from
time to time, this Agreement, the Other Agreements and the Security Documents.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, material Properties, or financial condition of the Obligors, taken
as a whole, or on the value of any material Collateral, on the enforceability of
any Loan Documents, or on the validity or priority of Agent's Liens on any
material portion of the Collateral; (b) impairs the ability of the Obligors,
taken as a whole, to perform their material obligations under the Loan
Documents, including repayment of any Obligations; or (c) otherwise impairs the
ability of Agent or any Lender to enforce or collect any Obligations or to
realize upon a  material portion of the Collateral.

Material Contract: with respect to any Person, (a) the Revolver Debt Documents,
(b) each contract or agreement to which such Person or any of its Subsidiaries
is a party involving aggregate consideration payable to or by such Person or
such Subsidiary of $5,000,000 or more in any Fiscal Year (other than purchase
orders in the ordinary course of the business of such Person or such Subsidiary
and other than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days' notice
without penalty or premium) and (c) all other contracts or agreements as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

Moody's: Moody's Investors Service, Inc., and its successors.

Mortgage: any mortgage, deed of trust or similar instrument in which any Obligor
grants a Lien on its Real Estate  to Agent, for the benefit of the Secured
Parties, as security for any Obligations.

Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

--------------------------------------------------------------------------------

 

Multiple Employer Plan: a Plan that has two or more contributing sponsors,
including an Obligor or ERISA Affiliate, at least two of whom are not under
common control, as described in Section 4064 of ERISA.

Net Proceeds: with respect to any disposition of Property, proceeds (including,
when received, any deferred or escrowed payments) received by Borrower or its
Subsidiary in cash from such disposition, net of (a) reasonable costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Agent's Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, income tax, and such other
customary reserves, until such reserves are no longer needed.

Obligations: collectively, all (a) principal of and premium, if any, on the
Loans; (b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents; and
(c) other Debt, obligations and liabilities of any kind owing by any Obligor to
Agent or any Lender under any Loan Document; in each case, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, and whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary, or joint or several.

Obligor: each Borrower and each Guarantor.

OFAC:  Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of Borrowers or
their Subsidiaries, undertaken in good faith and consistent with Applicable Law
and past practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreements: collectively, the ASG Intercreditor Agreement, the Compliance
Certificate, the Flow of Funds Agreement, any Perfection Certificate, the
Intercompany Subordination Agreement, any Joinder Agreement, any Guaranties, or
any other document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by an Obligor to Agent or any
Lender in connection with any transactions relating hereto.

Other Connection Taxes:  Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or other security interest or engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest in, any Loan or Loan Document).

 

--------------------------------------------------------------------------------

 

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.8 or Section 12.4).

Participant: as defined in Section 12.2.1.

Participant Register:  as defined in Section 12.2.3.

Parent:  TCFI G&M LLC, a Delaware limited liability company.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Conditions: as defined in the Revolver Loan Agreement on the date
hereof.

Payment Item: each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Pental:  has the meaning specified therefor in the preamble hereto.

Pental Acquisition:  the consummation of the acquisition of membership interests
of Pental by AGM pursuant to the terms of the Pental Acquisition Agreement and
the transactions in connection therewith.

Pental Acquisition Agreement: that certain Securities Purchase Agreement, dated
as of February 28, 2017, among AGM, as purchaser, PGM, Aquarius Seller, Inc., a
Washington corporation (the "Seller") and Parminder Pental and Ravinder Pental
(together with Parminder Pental, the "Pentals" and together with the Seller, the
"Selling Parties"), together with all exhibits, schedules and annexes thereto.

 

--------------------------------------------------------------------------------

 

Pental Acquisition Documents:  the Pental Acquisition Agreement, together with
all other agreements, instruments and other documents entered into or delivered
in connection with the Pental Acquisition.

Pental Collateral Assignment: the Collateral Assignment of Pental Acquisition
Documents, dated as of the date hereof, reasonably satisfactory to the Agent,
made by the AGM in favor of the Agent.

Perfection Certificate: a certificate in form and substance satisfactory to the
Agent providing information with respect to the property of each Obligor.

Permitted Acquisition: the Specified Acquisitions, the Identified Acquisitions
and an Investment by a Borrower of the type described in clauses (a) and (b) of
such definition so long as

(i)

no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed acquisition;

(ii)

such acquisition shall be consensual and shall have been approved by the board
of directors of the Person whose Equity Interests or assets are proposed to be
acquired and shall not have been preceded by an unsolicited tender offer for
such Equity Interests by, or proxy contest initiated by, Ultimate Parent or any
of its Subsidiaries or an Affiliate thereof;

(iii)

the assets, business or Person being acquired is useful or engaged in the
business of Obligors and is located or organized within the United States;

(iv)

no Debt or Liens are assumed or incurred, except as permitted by Sections 9.2.1
and 9.2.2;

(v)

the Payment Conditions are satisfied at the time of such Investment (and a
Senior Officer of a Borrower shall certify to Agent, not less than five days
prior to the date of such Investment, that all Payment Conditions have been
satisfied);

(vi)

after giving effect to such Investment and the incurrence of any Loans, other
Debt or Contingent Obligations in connection therewith, the Obligors shall be in
compliance on a pro forma basis with the covenants set forth in Sections 9.3.1
and 9.3.2 each recomputed for the most recently ended month of the Obligors for
which information regarding the business being acquired is available with
adjustments calculated by Borrowers and approved by Agent;

(vii)

the assets being acquired or the Person or Persons whose Equity Interests are
being acquired (the "Target") did not, on a consolidated basis have EBITDA less
than -$1,000,000 during the 12 consecutive month period most recently concluded
prior to the date of the proposed acquisition, and such Target must be a
Subsidiary upon the consummation of such acquisition;

(viii)

any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 9.1.11 on or
prior to the date of the consummation of such acquisition; and

 

--------------------------------------------------------------------------------

 

(ix)

the purchase price payable in respect of (i) any single acquisition or series of
related acquisitions shall not exceed $5,000,000 in the aggregate and (ii) all
acquisitions (including the proposed acquisition in such Permitted Acquisition)
shall not exceed $10,000,000 in the aggregate, in each case during any Fiscal
Year.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured lender providing
for a secured facility of the type set forth herein and based on the applicable
circumstances as of the applicable date of determination).

Permitted Distributions: with respect to any Obligor, so long as no Event of
Default exists or would result from the making of such distribution,

(a) the payment of dividends or any other distributions on an Obligor's Equity
Interests to another Obligor (other than Ultimate Parent) or the payment of any
indebtedness owed to an Obligor (other than Ultimate Parent),

(b) the making of any loans or advances to an Obligor (other than Ultimate
Parent),

(c) the transfer of any property or assets to an Obligor (other than Ultimate
Parent),

(d) payments to enable Obligors to repurchase any Equity Interest issued by such
Obligor or warrants, options or other similar rights granted by such Obligor,
from any officer, director or employee, not to exceed $1,000,000 in the
aggregate during any Fiscal Year,

(e) to the extent Ultimate Parent or Borrower, as applicable is treated as a
partnership or disregarded entity for U.S. federal income tax purposes or
Borrower is part of an affiliated group filing consolidated income tax returns,
Tax Distributions,

(f) Borrowers may make distributions to Parent (and Parent may make any
subsequent Distributions to Ultimate Parent) for the purpose of allowing
Ultimate Parent to (x) pay management fees to the Sponsors or their Affiliates
in accordance with the Management Agreement in an aggregate amount not to exceed
$400,000 in any Fiscal Year provided such management fees are permitted to be
paid pursuant to Section 9.2.22, (y) to reimburse Sponsors or their Affiliates
for reasonable costs and expenses related to monitoring Sponsors’ investment in
Ultimate Parent, including, reasonable costs and expenses for travel by officers
and agents of Sponsors or their Affiliates, and (z) pay reasonable expenses
incurred in connection with the maintenance of its existence as a holding
company, and

(g)the Closing Date Dividend.

Permitted Investments:

(a)an Investment by an Obligor in (i) payroll, travel, commission,
entertainment, relocation and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in

 

--------------------------------------------------------------------------------

 

the Ordinary Course of Business, (ii) consideration received in connection with
any sale, lease, transfer or other disposition permitted under this Agreement,
(iii) deposit accounts,

(b)Investments made by an Obligor in the nature of immaterial pledges or
deposits with respect to leases or utilities provided to third parties in the
Ordinary Course of Business,

(c)Permitted Acquisitions;  

(d)the RDS Intercompany Loan; and

(e)the Summit Acquisition.  

Permitted Lien: as defined in Section 9.2.2.

Permitted Refinancing: with respect to any Debt, the extension of maturity,
refinancing or modification of the terms thereof; provided, that (i) such
extension, refinancing or modification is pursuant to terms that are not less
favorable to the Obligors and the Lenders in any material respect (taken as a
whole) than the terms of the Debt being extended, refinanced or modified, (ii)
after giving effect to such extension, refinancing or modification, the amount
of such Debt (or accreted value, if applicable) is not greater than the amount
of Debt (plus accrued interest and premiums thereon (including tender premiums)
and underwriting discounts, defeasance costs and all fees and expenses incurred
for such refinancing, extension or modification) outstanding immediately prior
to such extension, refinancing or modification, and (iii) no Obligor or
Subsidiary of a Obligor that was not liable with respect to the Debt prior to
its refinancing or modification shall be liable with respect to such Debt after
giving effect to its refinancing or modification.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 13.4.3.

Projections: financial projections of the Parent and its Subsidiaries delivered
pursuant to Section 8.1.7, as updated from time to time pursuant to clause (e)
of Exhibit D.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless bonded and stayed to the satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

 

--------------------------------------------------------------------------------

 

Pro Forma Cost Savings: an amount equal to the amount of cost savings, operating
expense reductions, operating improvements (including the entry into any
material contract or arrangement) and acquisition synergies, in each case,
projected in good faith to be realized (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken on or prior to, or to be taken by Ultimate Parent or its
Subsidiaries within 18 months of, the date of such pro forma calculation, net of
the amount of actual benefits realized or expected to be realized during such
period that are otherwise included in the calculation of EBITDA from such
action; provided that (a) such cost savings, operating expense reductions,
operating improvements and synergies are factually supportable, reasonably
identifiable and determined in good faith (as certified in a reasonable level of
detail reasonably acceptable to Agent by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of Borrower) and are reasonably anticipated to be realized within 18 months
after the date of such pro forma calculation and (b) no cost savings, operating
expense reductions, operating improvements and synergies shall be added pursuant
to this definition to the extent duplicative of any expenses or charges
otherwise added to EBITDA, whether through a pro forma adjustment or otherwise,
for such period; provided, further, that (i) the aggregate amount added in
respect of the foregoing proviso (or otherwise added to EBITDA) shall not exceed
with respect to any four quarter period 10% of EBITDA for such period (such
limitation, the “Cost Savings Cap”) and (ii) the aggregate amount added in
respect of the foregoing proviso (or otherwise added to EBITDA) shall no longer
be permitted to be added back to the extent the cost savings, operating expense
reductions, operating improvements and synergies have not been achieved within
18 months of the action or event giving rise to such cost savings, operating
expense reductions, operating improvements and synergies.

Pro Rata:  with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined  by dividing the amount of such Lender's Term Loan by
the aggregate outstanding Term Loans or, if all Loans have been paid in full, by
dividing such Lender's and its Affiliates' remaining Obligations by the
aggregate remaining Obligations.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 Business Days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; (c) Debt
constituting obligations incurred pursuant to any Capital Lease; and (d) any
renewals, extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified Cash: as of any day, the aggregate amount of unrestricted cash and
Cash Equivalents of Ultimate Parent or any other Subsidiary that is held in any
Deposit Account subject to a Deposit Account Control Agreement in favor of the
Agent, for the benefit of the Lenders.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

--------------------------------------------------------------------------------

 

RDS Intercompany Loan: means an Investment by an Obligor consisting of loans
made by AGM to Lark as evidenced by the RDS Note.

RDS Note: that certain Subordinated Promissory Note issued by AGM in favor of
Lark. in the aggregate principal amount of $13,500,000, in form and substance
reasonably satisfactory to the Agent (no provision of which shall be amended or
otherwise modified or waived in a manner that is adverse to the Lenders'
interests without the prior written consent of the Agent).

RDS Parent: Residential Design Services, LLC (f/k/a TCFI LARK LLC),  a Delaware
limited liability company.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient:  Agent, any Lender or any other recipient of a payment to be made by
an Obligor under a Loan Document or on account of an Obligation.

Reference Bank: JPMorgan Chase Bank, its successors or any other commercial bank
designated by the Agent to the Borrowers from time to time.

Register: as defined in Section 12.3.4.

Related Fund: with respect to any Person, an Affiliate of such Person, or a fund
or account managed by such Person or an Affiliate of such Person.

Related Real Estate Documents:  with respect to any Real Estate subject to a
Mortgage, the following, all in form and substance reasonably satisfactory to
Agent:  (a) a mortgagee title policy (or binder therefor) covering Agent's
interest under the Mortgage, by an insurer reasonably acceptable to Agent, which
must be fully paid on such effective date; (b) such assignments of leases,
estoppel letters, attornment agreements, consents, waivers and releases as Agent
may reasonably require with respect to other Persons having an interest in the
Real Estate; (c) a current, as-built survey of the Real Estate, containing a
metes-and-bounds property description and certified by a licensed surveyor
acceptable to Agent; (d) a life-of-loan flood hazard determination and, if the
Real Estate is located in a special flood hazard area, an acknowledged notice to
borrower and flood insurance by an insurer acceptable to Agent; and (e) such
other documents, instruments or agreements as Agent may reasonably require with
respect to any environmental risks regarding the Real Estate.

Report:  as defined in Section 11.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders:  Secured Parties holding more than 50% of the aggregate
outstanding Term Loans or, if all Term Loans have been paid in full, the
aggregate remaining Obligations; provided, however, that Term Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation.

 

--------------------------------------------------------------------------------

 

Restricted Investment: any Investment by any Obligor or its Subsidiaries, other
than (a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent's Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Agent; (c) loans
and advances permitted under Section 9.2.7, and (d) Permitted Investments.

Restrictive Agreement: an agreement (other than a Loan Document or an agreement
executed in connection with the Revolver Debt, Subordinated Debt or Borrowed
Money otherwise permitted pursuant to the Loan Documents) that conditions or
restricts the right of a Borrower, any Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Debt:  means the ASG Revolver Debt.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor's Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successors thereto.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty's Treasury or other relevant sanctions
authority.

Second Additional Term Loan: a loan made pursuant to Section 2.1.3.

Second Additional Term Loan Commitment:  for any Lender, the obligation of such
Lender to make a Second Additional Term Loan hereunder, up to the principal
amount shown on Schedule 2.1.

Second Additional Term Loan Commitments: means the aggregate amount of such
commitments of all Lenders.

Second Amendment:  means that certain Second Amendment to Financing Agreement,
dated as of December 29, 2017, by and among the parties to this Agreement.

 

Second Amendment Effective Date:  the meaning set forth in the Second Amendment.



Secured Parties: Agent and Lenders.

Security Documents: collectively, the Guaranty and Collateral Agreement, IP
Assignments, Mortgages, Deposit Account Control Agreements, the Pental
Collateral Assignment, and all other documents, instruments and agreements now
or hereafter securing (or given with the intent to secure) any Obligations.

 

--------------------------------------------------------------------------------

 

Select Interior Proceeds:  means the proceeds of the sale of Equity Interests of
Ultimate Parent pursuant to that certain Purchase/Placement Agreement, to be
dated on or about November 15, 2017, by and among Ultimate Parent and B. Riley
FBR, Inc.

 

Select Interior Transactions:  means (a) the amendment and restatement of the
operating agreement of Parent in the form attached to the officer's certificate
of Parent delivered to Agent pursuant to the First Amendment, (b) all holders of
the Parent's Equity Interests will transfer such Equity Interests to Ultimate
Parent resulting in Parent being a wholly-owned Subsidiary of Ultimate Parent,
(c) the Sponsors ceasing to own and control at least 51% of the voting and
economic Equity Interests of Parent, (d) the prepayment of not less than
$30,300,000.00 of the Term Loans to the extent funded solely with the Select
Interior Proceeds and (e) the amendment of the Revolving Loan Agreement pursuant
to an amendment in the form attached to the officer's certificate of Parent
delivered to Agent pursuant to the First Amendment.

 

Select Interior Transaction Documents:  means the agreements and documents
pursuant to which the Select Interior Transactions are to be consummated.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Seventh Amendment:  means that certain Seventh Amendment to Financing Agreement,
dated as of August 19, 2019, by and among the parties to this Agreement.

 

Seventh Amendment Effective Date:  has the meaning set forth in the Seventh
Amendment.

Sixth Amendment:  means that certain Sixth Amendment to Financing Agreement,
dated as of July 15, 2019, by and among the parties to this Agreement.

 

Sixth Amendment Effective Date:  has the meaning set forth in the Sixth
Amendment.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not "insolvent" within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  "Fair salable value" means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase. The
amount of contingent liabilities at any time shall be computed as the

 

--------------------------------------------------------------------------------

 

amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.  

Specified Acquisition: collectively, the IRG Acquisition, the Tutto Marmo
Acquisition and the Bedrock Acquisition.

Specified Transaction: collectively, a Specified Acquisition and the RDS
Intercompany Loan.

Sponsors: collectively, Trive Capital Fund I LP, Trive Capital Fund I (Offshore)
LP, and Trive Affiliated Coinvestors I LP.

SPV: means AG Holdco (SPV) LLC, a Delaware limited liability company.

Subordinated Debt: all Debt incurred by Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which the Borrowers directly or indirectly
own 50% of the voting securities or Equity Interests).

Summit: means Summit Stonework, LLC, a Texas limited liability company.

Summit Acquisition: the consummation of the acquisition by AGM of the Summit
Acquisition Assets pursuant to the terms of the Summit Acquisition Agreement and
the transactions in connection therewith.  

Summit Acquisition Agreement: that certain Asset Purchase Agreement between AGM
and Summit, together with all exhibits, schedules and annexes thereto.

Summit Acquisition Documents:  the Summit Acquisition Agreement, together with
all other agreements, instruments and other documents entered into or delivered
in connection with the Summit Acquisition.

Summit Acquisition Assets: shall have the meaning of “Assets” as set forth in
the Summit Acquisition Agreement.

T. A. C. Ceramic:  means T. A. C. Ceramic Tile Co., a Virginia corporation.

T. A. C. Ceramic Acquisition:  the consummation of the acquisition by Lark of
the equity interests of T. A. C. Ceramic pursuant to the terms of the T. A. C.
Ceramic Acquisition Agreement and the transactions in connection therewith.

T. A. C. Ceramic Acquisition Agreement: that certain Stock Purchase Agreement,
dated as of December 31, 2018, between Lark, T. A. C. Ceramic, Callaway
Distributors, Inc. and the equityholders of T. A. C. Ceramic party thereto,
together with all exhibits, schedules and annexes thereto.

 

--------------------------------------------------------------------------------

 

T. A. C. Ceramic Acquisition Documents:  the T. A. C Ceramic Acquisition
Agreement, together with all other material agreements, instruments and other
documents entered into or delivered in connection with the T. A. C Ceramic
Acquisition.

T. A. C Ceramic Collateral Assignment: the Collateral Assignment of T. A. C.
Ceramic Acquisition Documents, dated as of the date hereof, reasonably
satisfactory to the Agent, made by Lark in favor of the Agent.

Tax Distributions: so long as Parent or a Borrower, as applicable, is treated as
a partnership or disregarded entity for United States federal income tax
purposes or part of an affiliated group filing U.S. consolidated income tax
returns, quarterly tax distributions on April 10, June 10, September 10 and
December 10 of each Fiscal Year by Parent or such Borrower, as applicable, to
its members with respect to each Fiscal Year, which, in the aggregate, are in an
amount equal to the amount necessary to pay such members' estimated state and
United States federal income tax liabilities in respect of the income earned by
Parent or such Borrower, as applicable (which taxable income will include the
taxable income of subsidiaries of Parent or such Borrower, as applicable, that
are similarly classified as partnerships or disregarded entities for U.S.
federal income tax purposes or otherwise treated as part of an affiliated group
filing U.S. consolidated income tax returns), calculated as an amount equal to
the product of (A) the net taxable income of the Parent or such Borrower, as
applicable, minus any previous net taxable loss of the Parent or such Borrower,
as applicable, that is usable by the members of the Parent or such Borrower, as
applicable, to offset net taxable income of the Parent or such Borrower, as
applicable, and taking into account the characterization of the income of Parent
or such Borrower, as applicable, as ordinary income or capital gains and the
deductibility of state and local income taxes for federal purposes, as
appropriate, and (B) the highest marginal federal income tax rate applicable to
any member of Parent or such Borrower, as applicable, (including under Section
1411 of the Code) and a 15% assumed state and local tax rate; provided however,
that to the extent the actual tax liability of members in respect of Parent or
such Borrower, as applicable, for a taxable year is less than the sum of the
estimated payments described above for the year, then the excess will be
deducted from the next quarterly tax distribution.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup witholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan: means, collectively, the Initial Term Loan, any Additional Term Loan,
the Second Additional Term Loan and any Third Additional Term Loan.

Term Loan Commitment:  for any Lender, the Initial Term Loan Commitment and/or
the Additional Term Loan Commitment and/or the Second Additional Term Loan
Commitment and/or the Third Additional Term Loan Commitment.  

Term Loan Commitments: means the aggregate amount of such commitments of all
Lenders.

Term Loan Maturity Date: the earlier to occur of (a) February 28, 2023, or (b)
such other date on which the Obligations become due and payable pursuant to
Section 10.

 

--------------------------------------------------------------------------------

 

Term Priority Collateral: has the meaning specified therefor in the
Intercreditor Agreement.

Term Priority Collateral Proceeds: the Proceeds of the Term   Priority
Collateral.

Third Additional Term Loans: one or more term loans made from time to time
pursuant to Section 2.1.4.

Third Additional Term Loan Commitment:  for any Lender, the obligation of such
Lender to make a Third Additional Term Loan hereunder, up to the principal
amount shown on Schedule 2.1.

Third Additional Term Loan Commitment Expiry Date: February 28, 2019.

Third Additional Term Loan Commitments: means the aggregate amount of such
commitments of all Lenders.

Third Additional Term Loan Funding Date: has the meaning specified therefor in
Section 3.2(e).

Third Amendment:  means that certain Third Amendment to Financing Agreement,
dated as of June  28, 2018, by and among the parties to this Agreement.

 

Third Amendment Effective Date:  the meaning set forth in the Third Amendment.

Third Amendment Perfection Certificate: a certificate in form and substance
satisfactory to the Agent providing information with respect to the property of
each of Ultimate Parent, RDS Parent and Lark.



Tutto Marmo:  means Tutto Marmo, Inc., a California corporation.

Tutto Marmo Acquisition:  the consummation of the acquisition by AGM the Tutto
Marmo Acquisition Assets pursuant to the terms of the Tutto Marmo Acquisition
Agreement and the transactions in connection therewith.

Tutto Marmo Acquisition Agreement: that certain Asset Purchase Agreement among
AGM, Tutto Marmo and the shareholders of Tutto Marmo.

Tutto Marmo Acquisition Assets: shall have the meaning of “Assets” as set forth
in the Tutto Marmo Acquisition Agreement.

Tutto Marmo Acquisition Documents:  the Tutto Marmo Acquisition Agreement,
together with all other agreements, instruments and other documents entered into
or delivered in connection with the Tutto Marmo Acquisition.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Ultimate Parent:  means Select Interior Concepts, Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------

 

Unfunded Pension Liability: the excess of a Pension Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

U.S. Person:  "United States Person" as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate:  as defined in Section 5.9.2(b)(iii).

Value:  has the meaning assigned thereto in the Revolver Loan Agreement.

1.2Accounting Terms

.  Under the Loan Documents (except as otherwise specified herein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all applicable financial statements shall be prepared, in accordance
with GAAP applied on a basis consistent with those used in preparing the
Financial Statements and using the same inventory valuation method as used in
the Financial Statements, except for any change required or permitted by GAAP if
Borrowers' certified public accountants concur in such change, the change is
disclosed to Agent, and all relevant provisions of the Loan Documents are
amended in a manner reasonably satisfactory to Required Lenders to take into
account the effects of the change.  All financial statements delivered hereunder
shall be prepared without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.  Notwithstanding anything in this Agreement to the contrary, any change
in GAAP or the application or interpretation thereof that would require
operating leases to be treated similarly as a capital lease shall not be given
effect for purposes of the provisions hereof.

1.3Uniform Commercial Code

.  As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York from time to time: "Account", "Account Debtor,"
"Chattel Paper," "Commercial Tort Claim," "Deposit Account," "Document,"
"Electronic Chattel Paper," "Equipment," "Fixtures," "General Intangibles,"
"Goods," "Instrument," "Inventory," "Investment Property," "Letter-of-Credit
Right" and "Supporting Obligation."

1.4Certain Matters of Construction

.  The terms "herein," "hereof," "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision.  Any pronoun used shall be deemed to cover all genders.  In the
computation of periods of time from a specified date to a later specified date,
"from" means "from and including," and "to" and "until" each mean "to but
excluding."  The terms "including" and "include" shall mean "including, without
limitation" and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision.  Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document.  All references to (a) laws include all
related regulations, interpretations, supplements, amendments and successor
provisions; (b) any document, instrument or agreement includes any
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person includes

 

--------------------------------------------------------------------------------

 

successors and assigns; (f) time of day means the time of day at Agent's notice
address under Section 13.4.1; or (g) discretion of Agent mean its sole and
absolute discretion unless expressly provided otherwise.  All references to
Loans, Obligations and other amounts herein shall be denominated in Dollars,
unless expressly provided otherwise, and all determinations (including
calculations of financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.  No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision.  Reference
to a Borrower's "knowledge" or similar concept means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter.

1.5Time of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.6Effectiveness of Borrowers

.  

1.6.1AGM shall be the initial Borrower.  Immediately upon the consummation of
the Pental Acquisition, the execution and delivery of the signature pages of
Pental and each of its Subsidiaries listed on the signature pages hereto
pursuant to this Agreement shall become effective and Pental and each of its
Subsidiaries listed on the signature pages hereto shall become a Borrower, and
party to this Agreement.

2.

CREDIT FACILITIES

2.1Term Loan Commitment

.

2.1.1Initial Term Loans.  Each Lender agrees, severally on a Pro Rata basis up
to its Initial Term Loan Commitment, on the terms set forth herein, to make its
portion of the Initial Term Loan to the Borrowers.  The Initial Term Loan shall
be funded by Lenders on the Closing Date.  The Initial Term Loan Commitment of
each Lender shall expire upon the funding by Lenders of the Initial Term Loan on
the Closing Date.  Once repaid, whether such repayment is voluntary or required,
Initial Term Loans may not be reborrowed.

2.1.2Additional Term Loans. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth:

(a)the Borrowers may, from time to time by written notice to the Agent, no later
than three (3) Business Days prior to the consummation of any Specified
Transaction (unless otherwise agreed by the Lenders), request to borrow an
Additional Term Loan.  

(b)each Lender agrees, severally on a Pro Rata basis up to its Additional Term
Loan Commitment, on the terms set forth herein, to make its portion of the
Additional Term Loan to the Borrowers.  

(c)each Additional Term Loan shall be funded by the Lenders at any time on or
after the Second Amendment Effective Date and prior to the Additional Term Loan
Commitment Expiry Date or until the reduction of its Additional Term Loan
Commitment to zero

 

--------------------------------------------------------------------------------

 

in accordance with the terms hereof.  Once repaid, whether such repayment is
voluntary or required, the Additional Term Loan may not be reborrowed.

(d)each Additional Term Loan shall be in an amount not to exceed (i) in the case
of a Specified Acquisition, 50% of the purchase price of any single Specified
Acquisition or (ii) in the case of the RDS Intercompany Loan, $13,500,000;
provided that the original aggregate principal amount of the Additional Term
Loans shall not exceed the Additional Term Loan Commitments.

2.1.3Second Additional Term Loans.  Each Lender agrees, severally on a Pro Rata
basis up to its Second Additional Term Loan Commitment, on the terms set forth
herein, to make its portion of the Second Additional Term Loan to the
Borrowers.  The Second Additional Term Loan shall be funded by the Lenders on
the Fourth Amendment Effective Date.  The Second Additional Term Loan Commitment
of each Lender shall expire upon the funding by Lenders of the Second Additional
Term Loan on the Fourth Amendment Effective Date.  Once repaid, whether such
repayment is voluntary or required, Second Additional Term Loans may not be
reborrowed.

2.1.4Third Additional Term Loans. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

(a)the Borrowers may, from time to time by written notice to the Agent, no later
than three (3) Business Days prior to the consummation of any Identified
Acquisition (unless otherwise agreed by the Lenders), request to borrow a Third
Additional Term Loan.  

(b)each Lender agrees, severally on a Pro Rata basis up to its Third Additional
Term Loan Commitment, on the terms set forth herein, to make its portion of the
Third Additional Term Loan to the Borrowers.  

(c)each Third Additional Term Loan shall be funded by the Lenders at any time on
or after the Fifth Amendment Effective Date and prior to the Third Additional
Term Loan Commitment Expiry Date or until the reduction of its Third Additional
Term Loan Commitment to zero in accordance with the terms hereof.  Once repaid,
whether such repayment is voluntary or required, the Additional Term Loan may
not be reborrowed.

2.1.5the original aggregate principal amount of the Third Additional Term Loans
shall not exceed the Third Additional Term Loan Commitments.

2.1.6Term Loan Records.  The Term Loan made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender.

2.1.7Use of Proceeds.  

(a)The proceeds of the Initial Term Loan made on the Closing Date shall be used
by the Borrowers solely (a) to refinance existing Debt of AGM under the Existing
Term Loan Facility; (b) to refinance existing Debt of Pental under the Existing
Pental Loan Facility; (c) to fund the Closing Date Dividend; (d) to repay
existing Revolver Debt of AGM under the Revolver Loan Agreement in an amount
equal to $11,000,000; (e) to pay a portion of the purchase price

 

--------------------------------------------------------------------------------

 

under the Pental Acquisition Agreement; (f) to pay fees and expenses in
connection with the transactions contemplated by this Agreement; and (g) for
working capital and general corporate purposes of the Borrowers.  

(b)The proceeds of the Additional Term Loan shall be used by the Borrowers
solely (a) to pay a portion of the purchase price with respect to a Specified
Acquisition; (b) to repay existing Debt of any entity or asset acquired under a
Specified Acquisition; (c) to fund a portion of the RDS Intercompany Loan; and
(d) to pay fees and expenses in connection with the transactions contemplated by
the Second Amendment.

(c)The proceeds of the Second Additional Term Loan made on the Fourth Amendment
Effective Date shall be used by the Borrowers solely (a) to pay a portion of the
purchase price under the Summit Acquisition Agreement; and (b) to pay fees and
expenses in connection with the transactions contemplated by the Fourth
Amendment.

(d) The proceeds of the Third Additional Term Loans shall be used by the
Borrowers solely (a) to pay a portion of the purchase price with respect to an
Identified  Acquisition; (b) to repay existing Debt of any entity or asset
acquired under an Identified Acquisition; and (c) to pay fees and expenses in
connection with the transactions contemplated by the Fifth Amendment and any of
the Identified Acquisitions.

3.

INTEREST, FEES AND CHARGES

3.1Interest

.

3.1.1Rates and Payment of Interest.

(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the LIBOR in effect from time to time, plus the
Applicable Margin for LIBOR Loans.

(b)During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment).  Borrowers acknowledge that the cost and expense to Agent and Lenders
due to an Event of Default are difficult to ascertain and that the Default Rate
is fair and reasonable compensation for this.

(c)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers.  Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first Business Day of each
month; (ii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid; and (iii) on the Term Loan Maturity Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.

 

--------------------------------------------------------------------------------

 

3.2Fees

.  

(a)Closing Fee.  On or prior to the Closing Date, the Borrowers shall pay to the
Agent for the account of the Lenders, in accordance with a written agreement
among the Agent and the Lenders, a non‑refundable closing fee (the "Closing
Fee") equal to $2,100,000, which shall be deemed fully earned when paid.

(b)Loan Servicing Fee.  From and after the Closing Date and until the Term Loan
Maturity Date, the Borrowers shall pay to the Agent for the account of the
Agent, a non‑refundable loan servicing fee (the "Loan Servicing Fee") equal to
an aggregate amount of $6,000 each month, which shall be deemed fully earned
when paid and which shall be pro rated for any partial month and payable monthly
in arrears on the first day of each calendar month, commencing on April 1, 2017.

(c)Additional Term Loan Funding Fee.  On or prior to date of any funding of an
Additional Term Loan pursuant to the terms of this Agreement (each, an
"Additional Term Loan Funding Date"), the Borrowers shall pay to the Agent for
the account of the Lenders, in accordance with a written agreement among the
Agent and the Lenders, a non‑refundable fee equal to 0.50% of the principal
amount of the Additional Term Loan funded on such Additional Term Loan Funding
Date, which shall be deemed fully earned on the Additional Term Loan Funding
Date to which it relates.

(d)Second Additional Term Loan Funding Fee.  On or prior to the Fourth Amendment
Effective Date, the Borrowers shall pay to the Agent for the account of the
Lenders, in accordance with a written agreement among the Agent and the Lenders,
a non‑refundable fee equal to 0.50 % of the principal amount of the Second
Additional Term Loan funded on the Fourth Amendment Effective Date, which shall
be deemed fully earned on the Fourth Amendment Effective Date.

(e)Third Additional Term Loan Funding Fee.  On or prior to the date of any
funding of a Third Additional Term Loan pursuant to the terms of this Agreement
(each, a "Third Additional Term Loan Funding Date"), the Borrowers shall pay to
the Agent for the account of the Lenders, in accordance with a written agreement
among the Agent and the Lenders, a non‑refundable fee equal to 1.00% of the
principal amount of the Third Additional Term Loan funded on such Third
Additional Term Loan Funding Date, which shall be deemed fully earned on the
Third Additional Term Loan Funding Date to which it relates.

(f)Eighth Amendment Fee.  On or prior to the Eighth Amendment Effective Date,
the Borrowers shall pay to the Agent for the account of the Lenders, in
accordance with their Pro Rata shares, a non‑refundable amendment fee (the
"Eighth Amendment Fee") equal to $230,342.25, which shall be deemed fully earned
when paid.

3.3Computation of Interest, Fees, Yield Protection

.  All interest, fees and other charges calculated on a per annum basis, shall
be computed for the actual days elapsed, based on a year of 360 days.  Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error.  All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under

 

--------------------------------------------------------------------------------

 

Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money.  A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9 or 5.8, submitted to Borrowers by Agent or the affected Lender shall be
final, conclusive and binding for all purposes, absent manifest error, and
Borrowers shall pay such amounts to the appropriate party within 30 days
following receipt of such certificate.

3.4Reimbursement Obligations

.  Borrowers shall pay all Extraordinary Expenses promptly upon
request.  Borrowers also shall reimburse Agent for all reasonable and documented
out-of-pocket legal, accounting, appraisal, consulting, and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent's Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 9.1.1(b), each examination, inspection, audit or appraisal with respect
to any Obligor or Collateral, whether prepared by Agent's personnel or a third
party.  All legal, accounting and consulting fees shall be charged to Borrowers
by Agent Professionals at their full hourly rates, regardless of any alternative
fee arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals that otherwise might apply to this or any other
transaction.  Borrowers acknowledge that counsel may provide Agent with a
benefit (such as a discount, credit or accommodation for other matters) based on
counsel's overall relationship with Agent, including fees paid hereunder.  All
amounts payable by Borrowers under this Section shall be due on demand.  

3.5Illegality

.  If any Lender determines that any change in Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrowers, any
obligation of such Lender to make or continue LIBOR Loans shall be suspended
until such Lender notifies Borrowers that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, Borrowers shall
convert all LIBOR Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain LIBOR Loans.  Upon any such prepayment or
conversion, Borrowers shall also pay accrued interest on the amount so prepaid
or converted.

3.6Inability to Determine Rates

.  Agent will promptly notify Borrowers and Lenders if in connection with any
Loan (a) Agent determines that (i) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable Loan amount
or Interest Period or (ii) adequate and reasonable means do not exist for
determining LIBOR for the applicable Interest Period, or (c) Agent or Required
Lenders determine for any reason that LIBOR for the Interest Period does not
adequately and fairly reflect the cost to Lenders of funding the
Loan.  Thereafter, Lenders' obligations to make or maintain affected LIBOR Loans
and utilization of the LIBOR component (if affected) in determining Base Rate
shall be suspended until Agent (upon instruction by Required Lenders) revokes
the notice.  Upon receipt of such notice, Borrowers may

 

--------------------------------------------------------------------------------

 

revoke any pending request for a Borrowing or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.

3.7Increased Costs; Capital Adequacy

.

3.7.1Increased Costs Generally.  If any Change in Law shall:  

(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);

(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Commitment or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c)impose on any Lender or any interbank market any other condition, cost or
expense (other than Taxes) affecting any Loan, Commitment or Loan Document;

and the result in clause (a), (b) or (c) above shall be to increase the cost to
any Lender of making or maintaining any Loan or Commitment, or converting to or
continuing any interest option for a Loan or to reduce the amount of any sum
received or receivable by a Lender hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.  Notwithstanding anything
contrary in this Agreement or any of the Loan Documents, Borrower shall not be
required to compensate or pay additional or increased amounts pursuant to
Section 3.5 or this Section 3.7 that arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of any Lender or any company or Person
controlling any such Lender and any participant of any such Lender’s rights
hereunder or any successors or assignees thereof.

3.7.2Capital Requirements.  If a Lender determines that a Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's, or
holding company's capital as a consequence of this Agreement, or such Lender's
Commitments or Loans to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender such additional amounts as will
compensate it or its holding company for the reduction suffered.

3.7.3LIBOR Loan Reserves.  If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the

 

--------------------------------------------------------------------------------

 

additional interest less than 10 days prior to the interest payment date, then
the additional interest shall be payable 10 days after Borrowers' receipt of the
notice.

3.7.4Compensation.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrowers shall not be required to compensate
such Lender for any increased costs or reductions suffered more than six months
(plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that the Lender notifies Borrowers of the applicable
Change in Law and of such Lender's intention to claim compensation therefor.

3.8Mitigation Obligations; Replacement of Lenders

.  

3.8.1Designation of a Different Lending Office. If any Lender gives a notice
under Section 3.5 or requests compensation under Section 3.7, or if Borrowers
are required to pay any Indemnified Taxes or additional amounts with respect to
a Lender under Section 5.8, then at the request of Borrowers, such Lender shall
use reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or eliminate or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful.  Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

3.8.2Replacement of Lenders. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7 or if Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.9 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.8.1, then Borrower may, at its sole expense
and effort, upon notice to such Lender, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.1.1, all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.5,
Section 3.7 or Section 5.9) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(a)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(b)in the case of any such assignment resulting from a claim for compensation
under Section 3.7 or payments required to be made pursuant to Section 5.9, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(c)such assignment does not conflict with Applicable Law.

 

--------------------------------------------------------------------------------

 

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

3.9Funding Losses

.  If for any reason (a) any repayment or conversion of a LIBOR Loan occurs on a
day other than the end of its Interest Period, (b) Borrowers fail to repay a
LIBOR Loan when required hereunder, or (c) a Lender (other than a Defaulting
Lender) is required to assign a LIBOR Loan prior to the end of its Interest
Period pursuant to Section 12.4, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss, expense or fee arising from
redeployment of funds or termination of match fundings (but excluding any and
all Taxes).  For purposes of calculating amounts payable under this Section,
each Lender shall be deemed to have funded a LIBOR Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and
period, whether or not the Loan was in fact so funded.

3.10Maximum Interest

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law ("maximum
rate").  If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to Borrowers.  In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

4.

LOAN ADMINISTRATION

4.1Intentionally Omitted

.

4.2Defaulting Lender

.  Notwithstanding anything herein to the contrary.  

4.2.1Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders' obligations or rights to fund, participate in or receive collections
with respect to Loans, Agent may in its discretion reallocate Pro Rata shares by
excluding the Commitments and Loans of a Defaulting Lender from the calculation
of such shares.  A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 13.1.1(c).

4.2.2Payments; Fees.  Agent may, in its Permitted Discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full in cash.  Agent may use such amounts to cover the
Defaulting Lender's defaulted obligations or to readvance the amounts

 

--------------------------------------------------------------------------------

 

to Borrowers.  A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender.

4.2.3Status; Cure.  Agent may determine in its Permitted Discretion that a
Lender constitutes a Defaulting Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest
error.  Borrowers and Agent may agree in writing that a Lender has ceased to be
a Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender's Commitments and Loans among Lenders and
settled by Agent (with appropriate payments by the reinstated Lender, including
payment of any breakage costs for reallocated LIBOR Loans) in accordance with
the readjusted Pro Rata shares.  Unless expressly agreed by Borrowers and Agent,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Loan or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document, and no Lender shall be responsible for
default by another Lender.

4.3Intentionally Omitted

.

4.4One Obligation

.  The Loans and other Obligations shall constitute one general obligation of
Borrowers and are secured by Agent's Lien on all Collateral.

4.5Effect of Termination

.  Until Full Payment of the Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan
Documents.  Agent shall not be required to terminate its Liens unless it
receives Cash Collateral or a written agreement, in each case satisfactory to
it, protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations.  Sections 3.4, 3.6, 3.7, 3.9, 5.5, 5.7,
5.8, 5.9, 11, 13.3, this Section, and each indemnity or waiver given by an
Obligor in any Loan Document, shall survive Full Payment of the Obligations.

5.

PAYMENTS

5.1General Payment Provisions

.  Subject to Section 5.9, all payments of Obligations shall be made in Dollars,
without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 12:00 noon on the due date.  Any payment after
such time shall be deemed made on the next Business Day.  Any payment of a LIBOR
Loan prior to the end of its Interest Period shall be accompanied by all amounts
due under Section 3.9.  Borrowers agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
Obligations, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans.

5.2Repayment of Term Loans

.  

5.2.1Payment of Principal.  The principal amount of the Term Loan shall be
repayable in consecutive quarterly installments, equal to $262,500 per quarter,
each such installment to be due and payable, in arrears, on the first day of the
following Fiscal Quarter, with the first such payment payable on July 1,
2017.  On the Term Loan Maturity Date, all unpaid principal, interest and other
amounts owing with respect to the Term Loans shall be due and

 

--------------------------------------------------------------------------------

 

payable in full.  Each installment shall be paid to Agent for the Pro Rata
benefit of Lenders.  Once repaid, whether such repayment is voluntary or
required, Term Loans may not be reborrowed.

5.2.2Mandatory Prepayments.

(a)Within five days after delivery to Agent of Borrowers' audited annual
financial statements pursuant to Section 9.1.2 (the "ECF Payment Date"),
commencing with the delivery to Agent of the audited annual financial statements
for the Fiscal Year ending December 31, 2017, Borrowers shall (i) deliver to
Agent a written calculation of Excess Cash Flow for such Fiscal Year, certified
by a Senior Officer of the Ultimate Parent, and (ii) (A) if the Leverage Ratio
is greater than 3.25:1.00 as of the last day of such Fiscal Year, prepay the
outstanding principal amount of the Term Loans in an amount equal to the result
of (to the extent positive) (1) 75% of the Excess Cash Flow of the Ultimate
Parent and its Subsidiaries for such Fiscal Year minus (2) the aggregate
principal amount of all payments made by the Borrowers pursuant to Section 5.2.3
for such Fiscal Year or, at the option of the Borrowers, prior to the ECF
Payment Date, so long as, to the extent any deduction is made pursuant to the
foregoing clause (2) after such Fiscal Year and prior to when such Excess Cash
Flow prepayment is due, such prepayment shall not be deducted with respect to
the Excess Cash Flow prepayment for the succeeding Fiscal Year, or (B) if the
Leverage Ratio is less than or equal to 3.25:1.00 as of the last day of such
Fiscal Year, prepay the outstanding principal amount of the Term Loans in an
amount equal to the result of (to the extent positive) (1) 50% of the Excess
Cash Flow of the Ultimate Parent and its Subsidiaries for such Fiscal Year minus
(2) the aggregate principal amount of all payments made by the Borrowers
pursuant to Section 5.2.3 for such Fiscal Year or, at the option of the
Borrowers, prior to the ECF Payment Date, so long as, to the extent any
deduction is made pursuant to the foregoing clause (2) after such Fiscal Year
and prior to when such Excess Cash Flow prepayment is due, such prepayment shall
not be deducted with respect to the Excess Cash Flow prepayment for the
succeeding Fiscal Year (the "Excess Cash Flow Payment Amount"); provided, that
if the Payment Conditions are not satisfied at the time such payment is due,
Borrowers shall pay such portion of the Excess Cash Flow Payment Amount
permitted to be paid on such date, if any, and shall on the first day of each
month thereafter, pay such portion of the unpaid amount of the Excess Cash Flow
Payment Amount permitted to be paid such that the Payment Conditions are
satisfied until such time as the entire Excess Cash Flow Payment Amount has been
paid in full;

(b)Concurrently with any disposition of assets of an Obligor in excess of
$750,000 in any Fiscal Year (excluding the sale or other transfer of Inventory
and Accounts in the Ordinary Course of Business), Borrowers shall prepay the
Term Loan in an amount equal to the Net Proceeds of such disposition; provided
that so long as no Event of Default shall have occurred and be continuing, the
recipient of any such Net Proceeds may reinvest such Net Proceeds within (i) 180
days of such disposition in replacement assets performing the same or similar
functions; or (ii) within 270 days of such disposition if Borrowers have entered
into a binding commitment to make such reinvestment in replacement assets
performing the same or similar functions within the 180 day period referred to
in clause (i) provided that, (A) to the extent such disposition relates to ABL
Priority Collateral, such ABL Priority Collateral Proceeds shall be applied (i)
first, to Revolver Debt until paid in full and (ii) second, to the Term Loans
until paid in full and (B) to the extent such disposition relates to Term
Priority Collateral, such Term Priority Collateral Proceeds shall be applied
(i) first, to the Term Loan until paid in full and (ii) second, to the  Revolver
Debt until paid in full;

 

--------------------------------------------------------------------------------

 

(c)Concurrently with the receipt by any Obligor of any proceeds of any insurance
or condemnation award in excess of $2,500,000, the recipient of such proceeds
shall prepay the Term Loan in an amount equal to such proceeds; provided that so
long as no Event of Default shall have occurred and be continuing, the recipient
of any such proceeds may reinvest such proceeds (only to the extent that the
aggregate amount of such proceeds from any single casualty or condemnation award
do not exceed $7,000,000) within (i) 180 days of such disposition in replacement
assets performing the same or similar functions or (ii) within 270 days of such
disposition if Borrowers have entered into a binding commitment to make such
reinvestment in replacement assets performing the same or similar functions
within the 180 day period referred to in clause (i); provided that, (A) to the
extent such proceeds of insurance or condemnation award relates to ABL Priority
Collateral, such ABL Priority Collateral Proceeds shall be applied (i) first, to
Revolver Debt until paid in full and (ii) second, to the Term Loans until paid
in full and (B) to the extent such proceeds of insurance or condemnation award
relates to Term Priority Collateral, such Term Priority Collateral Proceeds
shall be applied (i) first, to the Term Loan until paid in full and (ii) second,
to the  Revolver Debt until paid in full;

(d)Concurrently with any issuance of Equity Interests (including issuances of
Equity Interests constituting Equity Cure Contributions, but excluding issuances
of Equity Interests constituting "Equity Cure Contributions" (as defined in the
Revolver Loan Agreement)) by any Obligor, Borrowers shall prepay the Term Loan
in an amount equal to the net proceeds of such issuance;

(e)Concurrently with any issuance of Debt (other than Debt permitted by Section
9.2.1) by any Obligor, Borrowers shall prepay the Term Loan in an amount equal
to the net proceeds of such issuance;

(f)[reserved];

(g)Concurrently with the receipt of any Extraordinary Receipts by any Obligor,
Borrowers shall prepay Term Loans in an amount equal to such proceeds; provided
that to the extent such proceeds relates to ABL Priority Collateral, such ABL
Priority Collateral Proceeds shall be applied (i) first, to Revolver Debt until
paid in full and (ii) second, to the Term Loans until paid in full.

5.2.3Optional Prepayments.  Borrowers may, at their option, upon two Business
Days prior written notice to Agent, from time to time, prepay the Term Loans,
which prepayment must be at least $250,000, plus any increment of $100,000 in
excess thereof.  Borrowers shall give written notice to Agent of an intended
prepayment of Term Loans, which notice shall specify the amount of the
prepayment, shall be irrevocable once given.

5.2.4Premium; Interest; Application of Prepayments.  (a) Any optional prepayment
of the Term Loans pursuant to Section 5.2.3 (other than a prepayment arising in
connection with a Change of Control or the sale of all or substantially all
assets of the Borrowers), shall, be accompanied by a prepayment premium equal
to:  (A) with respect to any such prepayments made prior to the date that is the
fifteen month anniversary of the Seventh Amendment Effective Date, 1.50% of the
principal amount of the Term Loans so prepaid and (B) thereafter, zero.  Each
prepayment of Term Loans pursuant to Section 5.2 shall be accompanied

 

--------------------------------------------------------------------------------

 

by all interest accrued thereon and any amounts payable under Section 3.9, and
shall be applied to principal in inverse order of maturity.  

(b)In the event of the termination of this Agreement and repayment of the Term
Loans at any time prior to the date that is the fifteen month anniversary of the
Seventh Amendment Effective Date as a result of (i) termination upon the
election of the Required Lenders to terminate after the occurrence and during
the continuation of an Event of Default, (ii) foreclosure and sale of all of the
Collateral, (iii) sale of the Collateral in any Insolvency Proceeding, or (iv)
restructuring, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructuring, or arrangement in any Insolvency Proceeding, then the Borrowers
shall pay to the Agent, for the account of the Lenders, the prepayment premium
specified in Section 5.2.4(a), if any, measured as of the date of such
repayment.

5.3Payment of Other Obligations

.  Obligations other than Loans, including Extraordinary Expenses, shall be paid
by Borrowers as provided in the Loan Documents or, if no payment date is
specified, on demand.

5.4Intentionally Omitted

.

5.5Marshaling; Payments Set Aside

.  None of Agent or Lenders shall be under any obligation to marshal any assets
in favor of any Obligor or against any Obligations.  If any payment by or on
behalf of Borrowers is made to Agent or any Lender, or if Agent or any Lender
exercises a right of setoff, and any of such payment or setoff is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent or a Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.6Application of Payments

.  

5.6.1Application.  Payments made by Borrowers hereunder shall be
applied:  (a) first, as specifically required hereby; (b) second, to Obligations
then due and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Agent in its discretion.  

5.6.2Post-Default Allocation.  Subject to the Intercreditor Agreement, after the
occurrence and during the continuance of an Event of Default, the Agent may, and
upon the direction of the Agent or the Required Lenders shall, apply all
payments in respect of any Obligations and all proceeds of the Collateral as
follows:

(a)except to the extent provided in clause (b) below, (A) first, ratably to pay
the Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agent until paid in full; (B) second,
ratably to pay the Obligations in respect of any fees (excluding any fees or
premiums owed pursuant to Section 5.2.4 hereunder), expense reimbursements and
indemnities then due and payable to the Lenders until paid in full; (C) third,
ratably to pay interest then due and payable in respect of the Term Loan until
paid in

 

--------------------------------------------------------------------------------

 

full; (D) fourth, ratably to pay principal of the Term Loan until paid in full;
(E) fifth, ratably to pay any fees or premiums owed pursuant to Section 5.2.4
hereunder then due and payable until paid in full; (F) sixth, to the ratable
payment of all other Obligations then due and payable until paid in full; and

(b)with respect to the Proceeds of any disposition of all or substantially all
of the assets or Equity Interests of any Person or any insurance, which
disposition or proceeds of insurance includes both (x) ABL Priority Collateral
and (y) Term Priority Collateral, such Proceeds and payments using such Proceeds
shall be applied in a manner mutually determined by the Agent and the Revolver
Agent acting reasonably and in good faith.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category.  The allocations set
forth in clauses (a) and (b) above in this Section are solely to determine the
rights and priorities among Secured Parties, and may be changed by agreement of
the affected Secured Parties, without the consent of any Obligor.  Clauses (a)
and (b) above in this Section are not for the benefit of or enforceable by any
Obligor, and each Obligor irrevocably waives the right to direct the application
of any payments or Collateral proceeds subject to this Section.

5.6.3Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.7Account Stated

.  Agent shall maintain, in accordance with its customary practices, loan
account(s) evidencing the Debt of Borrowers hereunder.  Any failure of Agent to
record anything in a loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing
hereunder.  Entries made in a loan account shall constitute presumptive evidence
of the information contained therein.  If any information contained in a loan
account is provided to or inspected by any Person, the information shall be
conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies Agent in writing within 30 days after
receipt or inspection that specific information is subject to dispute.

5.8Taxes

.

5.8.1Payments Free of Taxes; Obligation to Withhold; Tax Payment.  Any and all
payments by or on account of any Obligation of any Obligor under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of the Obligor) requires the deduction or withholding of any
Tax from any such payment by the Obligor, then the Obligor shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Obligor
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions

 

--------------------------------------------------------------------------------

 

and withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

5.8.2Payment of Other Taxes.  Without  limiting the foregoing, Obligors shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law or, at Agent's option, timely reimburse Agent for payment of any Other
Taxes.

5.8.3Tax Indemnification.  

(a)Obligors shall indemnify and hold harmless, on a joint and several basis,
each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Obligor shall make payment within 10 days after demand for any amount or
liability payable under this Section.  A certificate as to the amount of such
payment or liability delivered to Borrowers by a Lender (with a copy to Agent)
or by Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.

(b)Each Lender shall indemnify and hold harmless, on a several basis, Agent
against (i) any Indemnified Taxes attributable to such Lender (but only to the
extent any Obligor has not already paid or reimbursed Agent therefor and without
limiting the Obligors' obligation to do so), (ii) any Taxes attributable to such
Lender's maintenance of a Participant Register as required hereunder, and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Agent in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Lender shall make payment within 10 days after demand for any
amount or liability payable under this Section 5.8.3(b).  A certificate as to
the amount of such payment or liability delivered to any Lender by Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this Section 5.8.3(b).

5.8.4Evidence of Payments.  As soon as practicable after any payment of Taxes by
an Obligor to a Governmental Authority pursuant to this Section, such Obligor
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

5.8.5Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender, nor have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of a Lender.  If a
Recipient determines in its discretion that it has received a refund of any
Taxes as to which it has been indemnified by an Obligor or with respect to which
an Obligor

 

--------------------------------------------------------------------------------

 

has paid additional amounts pursuant to this Section, it shall pay the
indemnifying Obligor an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Obligor with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Obligor agrees, upon request by the
Recipient, to repay the amount paid over to such Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority.  Notwithstanding anything in this Section 5.8.5 to the contrary, no
Recipient shall be required to pay any amount to any Obligor if such payment
would place the Recipient in a less favorable net after-Tax position than it
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  In no event shall Agent or any Recipient be required to make
its Tax returns (or any other information relating to its Taxes that it deems
confidential) available to any Obligor or other Person.

5.8.6Survival.  Each party's obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, the termination of the Commitments, and the
repayment, satisfaction, discharge or Full Payment of any Obligations.

5.8.7Defined Terms.  For purposes of Section 5.8 and 5.9, references to the term
"Applicable Law" include FATCA.

5.9Lender Tax Information

.

5.9.1Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to AGM, at the time or times reasonably requested by AGM
such properly completed and executed documentation reasonably requested by AGM
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by AGM, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by AGM as will enable AGM to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 5.9.2(a), (b) and (d)) shall not
be required if a Lender reasonably believes such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

5.9.2Documentation.  Without limiting the generality of the foregoing, if any
Borrower is a U.S. Person,

(a)Any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
about the date on which such Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or Agent),
executed copies of IRS Form

 

--------------------------------------------------------------------------------

 

W-9 (or applicable successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(b)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form),  establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty, and (y) with respect to other payments
under the Loan Documents, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or applicable successor form), establishing an exemption from or reduction of
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI (or applicable successor form);

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code ("U.S. Tax Compliance Certificate"), and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or applicable successor form);
or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, (or applicable successor form), a U.S. Tax
Compliance Certificate in form satisfactory to Agent, IRS Form W-9 (or
applicable successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

 

--------------------------------------------------------------------------------

 

(d)if payment of an Obligation made to a Lender would be subject to U.S. Tax or
a penalty imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Borrowers and Agent at the time(s) prescribed by law and at such times or times
reasonably requested by Borrowers or other Obligors or Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrowers, Obligors or Agent as may be necessary for them to comply
with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (d),
"FATCA" shall include any amendments made to FATCA after the date hereof.

5.9.3Redelivery of Documentation.  If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

6.

CONDITIONS PRECEDENT.

6.1Conditions Precedent to Initial Term Loans

.  In addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Initial Term Loan or otherwise extend credit to
Borrowers hereunder, until the date ("Closing Date") that each of the conditions
precedent set forth on Exhibit C has been satisfied.

6.2Conditions Precedent to All Credit Extensions

.  Agent and Lenders shall not be required to fund any Loans after the Closing
Date  or grant any other accommodation to or for the benefit of Borrowers,
unless the following conditions are satisfied:

(a)No Default or Event of Default shall have occurred and be continuing on the
applicable Additional Term Loan Funding Date or on the Fourth Amendment
Effective Date, as applicable, or would result from this Agreement or the other
Loan Documents becoming effective in accordance with its or their respective
terms.

(b)The representations and warranties of each Obligor in each Loan Document,
certificate or other writing delivered to any Secured Party pursuant hereto or
thereto on or prior to the applicable Additional Term Loan Funding Date or on
the Fourth Amendment Effective Date, as applicable, shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the applicable Additional Term Loan
Funding Date or on the Fourth Amendment Effective Date, as applicable, as though
made on and as of such date, except to the extent that any such representation
or warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date); and

(c)No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

Each request (or deemed request) by Borrowers for funding of an Additional Term
Loan or the Second Additional Term Loan shall constitute a representation by
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding.  

6.3Conditions Precedent to Additional Term Loans

.  In addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Additional Term Loan or otherwise extend credit
to Borrowers hereunder, until the date that each of the conditions precedent set
forth on Exhibit H has been satisfied.

6.4Conditions Precedent to Second Additional Term Loans

.  In addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund the Second Additional Term Loan or otherwise extend credit to
Borrowers hereunder, until the date that each of the conditions precedent set
forth on Exhibit J has been satisfied.

6.5Conditions Precedent to Third Additional Term Loans

.  In addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Third Additional Term Loan or otherwise extend
credit to Borrowers hereunder, until the date that each of the conditions
precedent set forth on Exhibit K has been satisfied.

7.

CERTAIN COLLATERAL/FURTHER ASSURANCES

7.1Real Estate Collateral

.

7.1.1Lien on Real Estate.  If any Obligor hereafter acquires any interest in
Real Estate with a value in excess of $1,000,000, such Obligor shall, within 60
days (or such later date in Agent's reasonable discretion), execute, deliver and
record a Mortgage sufficient to create a first priority Lien in favor of Agent
on such Real Estate, and shall deliver all Related Real Estate Documents.

7.1.2Collateral Assignment of Leases.  To further secure the prompt payment and
performance of its Obligations, each Obligor hereby transfers and assigns to
Agent all of such Obligor's right, title and interest in, to and under all now
or hereafter existing leases of real Property to which such Obligor is a party,
whether as lessor or lessee, and all extensions, renewals, modifications and
proceeds thereof.

7.2Cash Collateral

.  Cash Collateral may be invested, at Agent's discretion (and with the prior
written consent of Borrowers, as long as no Event of Default exists), but Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with Borrowers, and shall have no responsibility for any investment or loss.  As
security for their Obligations, Borrowers hereby grant to Agent, for the benefit
of Secured Parties, a security interest in and Lien upon all Cash Collateral
held from time to time and all proceeds thereof, whether held in a Cash
Collateral Account or otherwise.  Agent may apply Cash Collateral to the payment
of Obligations as they become due, in such order as Agent may elect.  Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent, and neither Borrowers nor any other Person (other than the
applicable depository bank) shall have any right to any Cash Collateral, until
Full Payment of the Obligations.

 

--------------------------------------------------------------------------------

 

7.3Extent of Liens

.  All Liens granted to Agent under the Loan Documents are for the benefit of
Secured Parties.  Borrowers authorize Agent to file any financing statement that
describes the Collateral as "all assets" or "all personal property" of
Borrowers, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.  

8.

REPRESENTATIONS AND WARRANTIES

8.1General Representations and Warranties

.  To induce Agent and Lenders to enter into this Agreement and to make
available the Commitments and Loans, each Borrower represents and warrants to
Agent and Lenders that:

8.1.1Organization and Qualification.  Each Obligor and its Subsidiaries, is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization.  Each Obligor and its Subsidiaries is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause) where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.

8.1.2Power and Authority.  Each Obligor and its Subsidiaries are duly authorized
to execute, deliver and perform each Loan Document to which it is or will be a
party.  The execution, delivery and performance of the Loan Documents have been
duly authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor or any Subsidiary of
an Obligor, except those already obtained; (b) contravene the Organic Documents
of any Obligor or any Subsidiary of an Obligor; (c) violate or cause a default
under any Applicable Law or Material Contract; or (d) result in or require the
imposition of a Lien (other than Permitted Liens) on Borrower's Property.

8.1.3Enforceability.  This Agreement is, and each other Loan Document to which
any Obligor is or will be a party, when delivered hereunder, will be, a legal,
valid and binding obligation of each Obligor party thereto, enforceable against
such Obligor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.

8.1.4Capital Structure.  On the Third Amendment Effective Date, after giving
effect to the transactions contemplated hereby to occur on the Third Amendment
Effective Date, Schedule 8.1.4 shows, for Ultimate Parent and its Subsidiaries,
its name, jurisdiction of organization, authorized and issued Equity Interests,
holders of its Equity Interests, and agreements binding on such holders with
respect to such Equity Interests.  Except as disclosed on Schedule 8.1.4, in the
five years preceding the Closing Date, no Borrower or Subsidiary has acquired
any substantial assets from any other Person nor been the surviving entity in a
merger or combination.  Each Borrower has good title to its Equity Interests in
its Subsidiaries (if any), subject only to Agent's Lien and Liens securing the
Revolver Debt, and all such Equity Interests are duly issued, fully paid and
non-assessable.  Except as set forth on Schedule 8.1.4, there are no outstanding

 

--------------------------------------------------------------------------------

 

purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of Borrowers or their Subsidiaries.

8.1.5Title to Properties; Priority of Liens.  Each of the Borrowers and their
Subsidiaries has good and marketable title to (or valid leasehold interests in)
all of its material Real Estate, and good title to all of its personal Property
reflected in any financial statements delivered to Agent or Lenders except for
defects in title that do not materially interfere with its ability to conduct
its business, in each case free of Liens except Permitted Liens.  Each the
Borrowers and their Subsidiaries has paid and discharged all lawful claims
(other than such claims Properly Contested) that, if unpaid, could become a Lien
on its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens.

8.1.6Accounts.  Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account (as defined in the Revolver Loan Agreement) in a
Borrowing Base Certificate, that:  (a) it is genuine and enforceable in
accordance with its terms and is not evidenced by a judgment;  (b) it arises out
of a completed, bona fide sale and delivery of goods or rendition of services in
the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto; (c) it is for a sum
certain, maturing as stated in the invoice covering such sale or rendition of
services, a copy of which has been furnished or is available to Agent on
request; (d) it is not subject to any offset, Lien (other than Permitted Liens),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; (e) no
purchase order, agreement, document or Applicable Law restricts assignment of
the Account to Agent (regardless of whether, under the UCC, the restriction is
ineffective); (f) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder and (g) to the best of Borrowers'
knowledge, (i) there are no facts or circumstances that are reasonably likely to
impair the enforceability or collectability of such Account; (ii) the Account
Debtor had the capacity to contract when the Account arose, is not subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor's financial condition, as reasonably
determined by the Borrowers in good faith.

8.1.7Financial Statements.  

(a)The Financial Statements, copies of which have been delivered to Agent and
each Lender, fairly present the consolidated financial condition of the Ultimate
Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP.  All
material indebtedness and other liabilities (including, without limitation,
Debt, liabilities for taxes, long-term leases and other unusual forward or
long-term commitments), direct or contingent, of the Ultimate Parent and its
Subsidiaries are set forth in the Financial Statements.  Since December 31, 2015
no event or development has occurred with respect to Parent and its Subsidiaries
(other than Pental) that has had or could reasonably be expected to have a
Material

 

--------------------------------------------------------------------------------

 

Adverse Effect.  Since December 31, 2016 no event or development has occurred
with respect to Pental and its Subsidiaries that has had or could reasonably be
expected to have a Material Adverse Effect.

(b)The Parent has heretofore furnished to Agent (i) projected quarterly balance
sheets, income statements and statements of cash flows of the Parent and its
Subsidiaries, on a consolidated basis, for the period from January 1, 2017,
through December 31, 2021, and (ii) projected annual balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries, on a
consolidated basis, for the Fiscal Years ending in December 31, 2017 through
December 31, 2021, which projected financial statements shall be updated from
time to time pursuant to clause (e) of Exhibit D.  The forecasted balance
sheets, income statements and statements of cash flows of Ultimate Parent and
its Subsidiaries delivered pursuant to this Agreement were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair and reasonable in light of the conditions existing at the time of delivery
of such forecasts, and represented, at the time of delivery, Ultimate Parent's
reasonable estimate of its future financial condition and performance (it being
understood and agreed that (x) any financial or business projections or
forecasts furnished are subject to significant uncertainties and contingencies,
which may be beyond the control of any such Obligor, (y) no assurance is given
by any such Obligor that the results or forecast in any such projections will be
realized and (z) the actual results may differ from the forecast results set
forth in such projections and such differences may be material).

8.1.8Surety Obligations.  Neither Borrowers nor their Subsidiaries are obligated
as surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

8.1.9Taxes.  Borrowers and their Subsidiaries have filed all federal and other
material tax returns and other material reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested.  The provision for Taxes on the books of Borrowers and their
Subsidiaries is adequate for all years not closed by applicable statutes, and
for their current Fiscal Year.

8.1.10Brokers.  Other than as set forth on Schedule 8.1.10, there are no
brokerage commissions, finder's fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.

8.1.11Intellectual Property.

(a)The Obligors own or have the right to use all Intellectual Property necessary
for the conduct of its business, without conflict with any rights of others.  

(b)There is no pending or, to Borrowers' actual knowledge, threatened
Intellectual Property Claim with respect to Borrowers, any Subsidiary or any of
their Property (including any Intellectual Property).  Except as disclosed on
Schedule 8.1.11, neither Borrowers nor their Subsidiaries pay or owe any Royalty
or other compensation to any Person with respect to any Intellectual Property.  

 

--------------------------------------------------------------------------------

 

(c)All Intellectual Property owned or licensed (except for non-exclusive
licenses of Intellectual Property granted in the ordinary course of business)
by, or otherwise subject to any interests of, Borrowers or their Subsidiaries is
shown on Schedule 8.1.11 (as amended from time to time).

(d)Except as set forth in Schedule 8.1.11, and except for non-exclusive licenses
of Intellectual Property granted in the ordinary course of business (to the
extent constituting a Permitted Lien), none of the Intellectual Property of any
Obligor is the subject of any licensing or franchise agreement pursuant to which
such Obligor is the licensor or franchisor.  

(e)To each Obligor's actual knowledge, no holding, decision or judgment has been
rendered by any governmental authority against any Obligor which limits, cancels
or questions the validity of, or any Obligor's ownership interest in, any
Intellectual Property owned by any Obligor in any material respect.

8.1.12Governmental Approvals.  To each of their actual knowledge, Borrowers and
their Subsidiaries have, are in material compliance with, and are in good
standing with respect to, all Governmental Approvals necessary to conduct its
business and to own, lease and operate all of its material Properties, except
where noncompliance (or failure to be in good standing) could not reasonably be
expected to have a Material Adverse Effect.  All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Borrowers and
their Subsidiaries have complied with all foreign and domestic laws with respect
to the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

8.1.13Compliance with Laws.  To their actual knowledge, except as disclosed on
Schedule 8.1.13: (i) Borrowers and their Subsidiaries have duly complied, and
their Properties and business operations are in compliance, in all material
respects, with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.; (ii) no Inventory has
been produced in violation of Applicable Law, including the FLSA; (iii) no
Borrower's or Subsidiary's present operations (or to Borrowers' knowledge, past
operations), Real Estate or other Properties are subject to any federal, state
or local investigation to determine whether any remedial action is needed to
address any Environmental Release; (iv) no Borrower or Subsidiary has received
any Environmental Notice; (v) to Borrowers' knowledge, there are no
Environmental Releases or Hazardous Materials on any Real Estate now owned,
leased or operated by Borrowers or their Subsidiaries which would result in
material liability arising under any Environmental Law.

8.1.14Burdensome Contracts.  Neither Borrowers nor any of their Subsidiaries is
party or subject to any Restrictive Agreement, except as shown on Schedule
8.1.14.  No such Restrictive Agreement prohibits the execution, delivery or
performance of any Loan Document by Borrowers.

8.1.15Litigation.  Except as shown on Schedule 8.1.15, there are no proceedings
or investigations pending or, to the actual knowledge of any Obligor, threatened
in writing against any Obligor or any Subsidiary of an Obligor, or any of their
businesses, operations, Properties, prospects or conditions, that could
reasonably be expected to have a Material Adverse Effect if

 

--------------------------------------------------------------------------------

 

determined adversely to Ultimate Parent or its Subsidiaries.  Except as shown on
Schedule 8.1.15, no Obligor has a Commercial Tort Claim (other than, as long as
no Event of Default exists, a Commercial Tort Claim for less than
$4,000,000).  No Borrower or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority.

8.1.16No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower is in material default,
and no event or circumstance has occurred or exists that with the passage of
time or giving of notice could constitute a material default, under any Material
Contract other than as is being Properly Contested.

8.1.17ERISA.  Except as disclosed on Schedule 8.1.17:

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter (or opinion letter) from the IRS or an application for such
a letter is currently being processed by the IRS with respect thereto and, to
the actual knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification.  Each Obligor and ERISA Affiliate has
met, in all material respects all applicable requirements under the Code, ERISA
and the Pension Protection Act of 2006, and no application for a waiver of the
minimum funding standards or an extension of any amortization period has been
made with respect to any Plan.

(b)There are no pending or, to the actual knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited transaction or, to the actual
knowledge of Borrowers violation of the fiduciary responsibility rules with
respect to any Plan that has resulted in or could reasonably be expected to have
a Material Adverse Effect.

(c)Except as could not reasonably be expected to have a Material Adverse Effect
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Obligor or ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iii) no Pension
Plan has any Unfunded Pension Liability; (iv) no Obligor or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; (vi) as
of the most recent valuation date for any Pension Plan or Multiemployer Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date.

8.1.18Ultimate Parent; Parent and SPV.  (a) Ultimate Parent has not engaged in
any activities other than acting as a holding company and transactions and
activities incidental

 

--------------------------------------------------------------------------------

 

thereto, entering into and performing its obligations under the Loan Documents
and does not hold any assets other than all of the issued and outstanding Equity
Interests of Borrowers and proceeds thereof and contractual rights pursuant to
the Loan Documents, (b) Parent has not engaged in any activities other than
acting as a holding company and transactions and activities incidental thereto,
entering into and performing its obligations under the Loan Documents and does
not hold any assets other than all of the issued and outstanding Equity
Interests of Borrowers and proceeds thereof and contractual rights pursuant to
the Loan Documents and (c) SPV has not engaged in any activities other than
entering into and performing its obligations under the Revolver Debt Documents
and the Artisan Company Agreement and does not hold any assets other than (i)
membership interests under the Artisan Company Agreement and (ii) fifty (50)
quotas, representing a one percent (1%) equity ownership interest, of CECAFE.

8.1.19Trade Relations.  To the actual knowledge of Borrowers, there exists no
actual or threatened termination of any business relationship between Borrowers
or any of their Subsidiaries and any customer or supplier, or any group of
customers or suppliers, who individually or in the aggregate are material to the
business of Borrowers or such Subsidiary.  

8.1.20Labor Relations.  Neither Borrowers nor their Subsidiaries are party to or
bound by any collective bargaining agreement.  There are no material grievances,
disputes or controversies with any union or other organization of Borrowers' or
their Subsidiaries' employees, or, to Borrowers' knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining that
could reasonably be expected to have a Material Adverse Effect.

8.1.21Payable Practices.  Borrowers have not made any material change in their
historical accounts payable practices that would have an adverse impact on
Borrowers from those in effect on the Closing Date.

8.1.22Not a Regulated Entity.  No Borrower is an "investment company" or a
"person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

8.1.23Margin Stock.  No Borrower is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No Loan proceeds will be used by any
Borrower to purchase or carry, or to reduce or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors.

8.1.24OFAC.  Neither Borrowers nor, to the actual knowledge of Borrowers, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions.  Borrowers are not
located, organized or resident in a Designated Jurisdiction.  No part of the
proceeds of the Loan will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

--------------------------------------------------------------------------------

 

8.1.25Deposit Accounts.  Schedule 9.1.9 (as amended from time to time) sets
forth all Deposit Accounts (other than Excluded Accounts) maintained by
Borrowers, Lark, Ultimate Parent, Parent, Intermediate Holdco, Greencraft
Holdings, Greencraft Interiors, Greencraft Stone.

8.1.26Anti-Corruption Laws.  Each Obligor and its respective Subsidiaries has
conducted its business in accordance with applicable anti-corruption laws and
has instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

8.1.27Material Contracts.  Set forth on Schedule 8.1.27 is a complete and
accurate list as of the Closing Date of all Material Contracts of each Obligor,
showing the parties and subject matter thereof and amendments and modifications
thereto.  Each such Material Contract is in full force and effect and is binding
upon and enforceable against each Obligor that is a party thereto and, to the
actual knowledge of such Obligor, all other parties thereto in accordance with
its terms, except, in each case, as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and general principles of equity.

8.1.28Customers and Suppliers.  There exists no actual or threatened (in
writing) termination or cancellation of the business relationship between (i)
any Obligor, on the one hand, and any customer or any group thereof, on the
other hand, whose agreements with any Obligor are governed by a Material
Contract, or (ii) any Obligor, on the one hand, and any supplier or any group
thereof, on the other hand, whose agreements with any Obligor are governed by a
Material Contract.

8.1.29Pental Acquisition Documents.  The Parent has delivered to the Agent a
complete and correct copy of the Pental Acquisition Documents as of the Closing
Date, including all schedules and exhibits thereto.  Each Pental Acquisition
Document sets forth the entire agreement and understanding of the parties
thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby not delivered to the Agent.  The execution, delivery and
performance of the Pental Acquisition Agreement has been duly authorized by all
necessary action (including, without limitation, the obtaining of any consent of
stockholders or other holders of Equity Interests required by law or by any
applicable corporate or other organizational documents) on the part of the
Borrowers.  Each Pental Acquisition Document is the legal, valid and binding
obligation of the Borrowers that are parties thereto, enforceable against such
Borrowers in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors' rights generally and general principles of
equity.

8.1.30Solvency.  After giving effect to the transactions contemplated by this
Agreement and the making of the Term Loan, the Obligors on a consolidated basis
are Solvent.

8.2Complete Disclosure

.  No Loan Document contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make the statements contained therein
not materially misleading.  There is no fact or circumstance that any Obligor
has failed to disclose to Lender in writing that could reasonably be expected to
have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

9.

COVENANTS AND CONTINUING AGREEMENTS

9.1Affirmative Covenants

.  So long as any principal of or interest on any Loan or any other Obligations
(other than contingent obligations against which no claim has been asserted) are
outstanding, each Borrower  shall, and shall cause each Subsidiary to:

9.1.1Inspections; Appraisals.

(a)Permit Agent no more than two (2) times per Fiscal Year, subject to
reasonable notice (except when an Event of Default exists) and during normal
business hours, to visit and inspect the Properties of Borrowers or their
Subsidiaries, inspect, audit and make extracts from Borrowers' or their
Subsidiaries' books and records, and discuss with its officers, employees,
agents, advisors and independent accountants such Borrower's or Subsidiary's
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any such visit or inspection, at their own
expense.  Neither Agent nor any Lender shall have any duty to Borrowers to make
any inspection, or to share any results of any inspection, appraisal or report
with Borrowers; provided, Borrowers shall provide Agent with copies of the
results of any inspection, appraisal or report obtained by Bank of America, N.A.
in connection with the Revolver Debt Documents.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.

(b)Reimburse Agent for its reasonable charges, costs and expenses in connection
with (i) examinations of any Obligor's books and records or any other financial
or Collateral matters as Agent deems reasonably appropriate, up to one time per
Fiscal Year; and (ii) appraisals of Inventory, up to one time per Fiscal Year;
provided, that, that if an examination or appraisal is initiated during an Event
of Default, all reasonable charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits.  Subject to and without
limiting the foregoing, Borrowers agree to pay Agent's then standard charges for
examination activities, including the standard charges of Agent's internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes.  

9.1.2Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent all financial statements, reports and other items set forth on
Exhibit D no later than the time specified therein.

9.1.3Intentionally Omitted.

9.1.4Notices.  Notify Agent in writing of any of the items set forth on Exhibit
E that affects an Obligor no later than the time specified therein.

9.1.5Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws or the
United States Foreign Corrupt Practices Act of 1977, as amended) or maintain
could not reasonably be expected to have a Material Adverse Effect.  Without
limiting the generality of the foregoing, if any Environmental Release from
Borrowers' operations requiring

 

--------------------------------------------------------------------------------

 

reporting under Environmental Law occurs at or on any Properties of Borrowers or
any of their Subsidiaries, it shall report such Environmental Release to Agent
and act promptly and diligently to investigate and report to all Governmental
Authorities the extent of  such Environmental Release as required by Applicable
Law, and to make appropriate remedial action to investigate and remediate, such
Environmental Release to the extent required under Environmental Law to be
performed by Borrowers.

9.1.6Taxes.  Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly
Contested.  If an Account of Obligor includes a charge for any Taxes, Agent is
authorized, in its discretion and subject to Section 4.1.1(b), to pay the amount
thereof to the proper taxing authority for the account of Obligor and to charge
Obligor therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Obligor or with respect to any
Collateral.

9.1.7Insurance.

(a)Maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with endorsements
and with insurers (with a Best Rating of at least A-, unless otherwise approved
by Agent in its Permitted Discretion) satisfactory to Agent.  All proceeds under
each policy shall be payable to an account at the Agent.  From time to time upon
the reasonable request, Borrowers shall deliver to Agent the originals or
certified copies of its insurance policies.  Unless Agent shall agree otherwise,
each policy shall include satisfactory endorsements (i) showing Agent as
lender's loss payee; (ii) requiring 30 days’ prior written notice to Agent in
the event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of Borrowers or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If Borrowers fail to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge
Borrowers therefor.  Borrowers agree to deliver to Agent, promptly as rendered,
copies of all reports made to insurance companies.  While no Event of Default
exists, Borrowers may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to an account at the Agent.  If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.

(b)Without limiting clause (a) above, maintain insurance with insurers (with a
Best Rating of at least A-, unless otherwise approved by Agent in its Permitted
Discretion) reasonably satisfactory to Agent, with respect to the Properties and
business of Borrowers and Subsidiaries of such type (including product
liability, workers' compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated.

9.1.8Licenses.  Keep each material License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect and pay all
Royalties when due, except to the extent such License is replaced by a License
that is comparable or more favorable to Borrowers or such License matures or
expires in accordance with the terms of such License.

 

--------------------------------------------------------------------------------

 

9.1.9Deposit Accounts; Depository Bank.  Take all actions necessary to establish
Agent's control of each Deposit Account maintained by an Obligor (other than
Excluded Accounts).  The applicable Obligor shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than Agent and
Bank of America, N.A., as lender under the Revolver Loan Agreement) to have
control over a Deposit Account or any Property deposited therein.  Borrowers
shall promptly notify Agent of any opening or closing of a Deposit Account and,
with the consent of Agent, will amend Schedule 9.1.9 to reflect same.  Borrowers
hereby authorize the financial institutions at which Borrowers or any other
Obligor maintain a deposit account to provide the Agent with such information
with respect to such deposit account as the Agent may from time to time
reasonably request, and Borrowers hereby consent to such information being
provided to the Agent.  

9.1.10Other Collateral Covenants.  Comply with the following additional
covenants related to Collateral:

(a)All tangible items of Collateral, other than Inventory in transit, shall at
all times be kept by Borrowers at the business locations set forth in Schedule
9.1.10, except that Borrowers may (a) make sales or other dispositions of
Collateral in accordance with Section 9.2.6; and (b) move Collateral to another
location in the United States, upon 30 Business Days’ prior written notice to
Agent.

(b)All reasonable and documented expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent's actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, except for such loss or damage caused by the negligence or
misconduct of the Agent.

(c)Each Obligor shall defend, in accordance with its reasonable business
judgment, its title to Collateral and Agent's Liens therein against all Persons,
claims and demands, except Permitted Liens.

(d)Upon reasonable written request, each Obligor shall provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all agreements executed after the Closing Date, between an
Obligor and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any Collateral that is currently included
on a Borrowing Base Certificate is kept or that otherwise may possess or handle
any Collateral that is currently included on a Borrowing Base Certificate.

(e)Borrowers shall use, store and maintain all Inventory with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where material
Collateral is located.

 

--------------------------------------------------------------------------------

 

9.1.11Future Subsidiaries.  Cause:

(a)each Subsidiary of any Obligor not in existence on the Closing Date, to
execute and deliver to the Agent promptly and in any event within 10
Business Days after the formation, acquisition or change in status thereof, (i)
a Joinder Agreement, pursuant to which such Subsidiary shall be made a party to
this Agreement as a Borrower, (ii) a supplement to the Guaranty and Collateral
Agreement, together with (A) certificates evidencing all of the Equity Interests
of any Person owned by such Subsidiary required to be pledged under the terms of
the Guaranty and Collateral Agreement, (B) undated stock powers for such Equity
Interests executed in blank with signature guaranteed, and (C) such opinions of
counsel as the Agent may reasonably request, (iii) to the extent required under
the terms of this Agreement, one or more Mortgages creating on the real property
of such Subsidiary a perfected, first priority Lien (in terms of priority,
subject only to Permitted Liens) on such real property and such other Related
Real Estate Documents as may be reasonably required by the Agent with respect to
each such real property, and (iv) to the extent required under the terms of this
Agreement, such other agreements, instruments, approvals or other documents
reasonably requested by the Agent in order to create, perfect, establish the
first priority of or otherwise protect any Lien purported to be covered by any
such Guaranty and Collateral Agreement or Mortgage or otherwise to effect the
intent that such Subsidiary shall become bound by all of the terms, covenants
and agreements contained in the Loan Documents and that all property and assets
of such Subsidiary (other than Excluded Assets (as defined in the Guaranty and
Collateral Agreement)) shall become Collateral for the Obligations.

(b)each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 10 Business Days after the formation or
acquisition of such Subsidiary a Pledge Amendment (as defined in the Guaranty
and Collateral Agreement), together with (i) certificates evidencing all of the
Equity Interests of such Subsidiary required to be pledged under the terms of
the Guaranty and Collateral Agreement, (ii) undated stock powers or other
appropriate instruments of assignment for such Equity Interests executed in
blank with signature guaranteed, (iii) such opinions of counsel as the Agent may
reasonably request and (iv) such other agreements, instruments, approvals or
other documents reasonably requested by the Agent.

(c)Notwithstanding the foregoing, no Foreign Subsidiary shall be required to
become an Obligor (and, as such, shall not be required to deliver the documents
required by clause (i) above or become a Guarantor; provided, however, that if
the Equity Interests of a Foreign Subsidiary are owned by an Obligor, such
Obligor shall deliver all such documents, instruments, agreements (including,
without limitation, at the reasonable request of the Agent, a pledge agreement
governed by the laws of the jurisdiction of the organization of such Foreign
Subsidiary) and certificates described in clause (ii) above to the Agent, and
take all commercially reasonable actions reasonably requested by the Agent or
otherwise necessary to grant and to perfect a first‑priority Lien (subject to
Permitted Liens) in favor of the Agent, for the benefit of the Agents and the
Lenders, in 65% of the voting Equity Interests of such Foreign Subsidiary and
100% of all other Equity Interests of such Foreign Subsidiary owned by such
Obligor but in no event shall such Foreign Subsidiary become a Guarantor under
this Agreement or any of the other Loan Documents.

 

--------------------------------------------------------------------------------

 

9.1.12Anti-Corruption Laws.  Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

9.1.13Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (a) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (b) to subject to valid and perfected first
priority Liens any of the Collateral, (c) to establish and maintain the validity
and effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (d) to grant, and
confirm unto each Secured Party the rights now or hereafter intended to be
granted to it under this Agreement or any other Loan Document.  In furtherance
of the foregoing, to the maximum extent permitted by applicable law, each
Obligor (i) authorizes Agent upon the occurrence and during the continuance of
an Event of Default, to execute any such agreements, instruments or other
documents in such Obligor's name and to file such agreements, instruments or
other documents in any appropriate filing office, all to establish and/or
perfect the Agent's interests in the Collateral, (ii) authorizes each Agent to
file any financing statement required hereunder or under any other Loan
Document, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of such Obligor, and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Obligor prior to the date hereof.  Notwithstanding anything else contained
herein to the contrary, (w) the foregoing shall not apply to any Excluded Assets
(as defined in the Guaranty and Collateral Agreement), (x) any such documents
and deliverables shall be governed by laws of the State of New York or such
other State of the United States as may be reasonably agreed by the Agent and
the Borrowers based upon the type and location of the particular Collateral and
for the avoidance of doubt, no foreign-law governed documents shall be required
for any Collateral, including with respect to any Intellectual Property
registered in any non-U.S. jurisdiction, and (y) no leasehold mortgages,
landlord waivers, tenant estoppels, or collateral access letters shall be
required to be entered into unless the same are entered into with respect to the
Revolver Debt.

9.1.14Post-Closing.  Comply with the requirements on Exhibit F.

9.1.15Post-Fifth Amendment.  Comply with the requirements on Exhibit I.

9.2Negative Covenants

.  So long as any principal of or interest on any Loan or any other Obligations
(other than contingent obligations against which no claim has been asserted) are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:

9.2.1Permitted Debt.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to any Debt other than:

(a)the Obligations;

(b)Subordinated Debt;

 

--------------------------------------------------------------------------------

 

(c)Purchase Money Debt of Borrowers and Subsidiaries that is unsecured or
secured only by a Purchase Money Lien, as long as the aggregate amount does not
exceed $16,000,000 at any time;

(d)Bank Product Debt incurred in the Ordinary Course of Business;

(e)Contingent Obligations (i) arising from endorsements of Payment Items for
collection or deposit in the Ordinary Course of Business; (ii) arising from
Hedging Agreements permitted hereunder; (iii) existing on the Closing Date, and
any extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed; (iv) incurred in the Ordinary
Course of Business with respect to surety, appeal or performance bonds, or other
similar obligations; (v) arising from customary indemnification obligations in
favor of purchasers in connection with dispositions of Equipment permitted
hereunder; or (vi) arising under the Loan Documents;

(f)the Revolver Debt, subject to the limitations set forth in the Intercreditor
Agreement;

(g)Debt acquired or assumed in connection with Permitted Acquisitions in an
amount not to exceed $3,000,000 in the aggregate at any time outstanding;

(h)Debt arising as a direct result of judgments, orders, awards or decrees
against any Obligor, in each case not constituting an Event of Default; and

(i)Debt that is not included in any of the preceding clauses of this Section, is
not secured by a Lien (other than  Permitted Lien) and does not exceed
$16,000,000 in the aggregate at any time.

9.2.2Permitted Liens.  Create, incur, assume or suffer to exist any Lien upon or
with respect to any of its Property, whether now owned or hereafter acquired,
file or authorize the filing under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; sign any security
agreement authorizing any secured party thereunder to file such financing
statement (or the equivalent thereof) other than, as to all of the above, the
following (collectively, "Permitted Liens"):  

(a)Liens in favor of Agent;

(b)Liens securing Debt that is permitted under Section 9.2.1(c);

(c)Liens for Taxes not yet due or being Properly Contested;

(d)statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of Borrowers or their Subsidiaries;

 

--------------------------------------------------------------------------------

 

(e)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts, statutory obligations
and other similar obligations, as long as such Liens are at all times junior to
Agent's Liens and are required or provided by law;

(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g)Liens arising by virtue of a judgment or judicial order against Borrowers or
their Subsidiaries, or any Property of Borrowers or their Subsidiaries, as long
as such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent's Liens;

(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(i)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and

(j)carriers', warehousemen's, landlord's, mechanics, materialmen's, repairmen's
or other like Liens arising in the Ordinary Course of Business that secure
obligations that are not overdue for a period of more than 30 days or are being
Properly Contested;

(k)Liens securing the Debt that is permitted under Section 9.2.1(f); provided
that such Liens are at all times subject to the terms of the Intercreditor
Agreement;

(l)Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods, but only to the extent such Liens secure amounts not yet due;

(m)existing Liens shown on Schedule 9.2.2 and replacement Liens on the property
subject to such Liens, but only to the extent that the amount of debt secured
thereby, and the property secured thereby, shall not be increased; and

(n)Liens in favor of Borrower in respect of its consignment interests
encumbering its Consigned Inventory (as defined in the Revolver Loan Agreement).

9.2.3[Intentionally Omitted].  

9.2.4Distributions; Upstream Payments.  Declare or make any Distributions,
except Permitted Distributions when no Event of Default exists, or create or
suffer to exist any encumbrance or restriction on the ability of a Subsidiary to
make any Distribution to Borrower, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 8.1.14.

9.2.5Restricted Investments.  Make any Restricted Investment.

 

--------------------------------------------------------------------------------

 

9.2.6Disposition of Assets.  Sell, lease, license, consign, transfer or
otherwise dispose of any Property of an Obligor or a Subsidiary of an Obligor,
whether now owned or hereafter acquired, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, except:

(a)a sale of Inventory in the Ordinary Course of  Business;

(b)as long as no Event of Default exists and all Net Proceeds are in cash and
remitted to a Deposit Account of a Borrower subject to a Deposit Account Control
Agreement, a disposition of Property of an Obligor that is (i) a disposition of
Equipment; or (ii) a disposition of Inventory that is obsolete, unmerchantable
or otherwise unsalable in the Ordinary Course of Business;

(c)replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens;

(d)a transfer of Property by another Obligor to a Borrower;

(e)the use of cash in the ordinary course of its business;

(f)the granting of Liens not prohibited under this Agreement; and

(g)the conveyance of Property (other than Accounts and Goods) not otherwise
permitted above; provided that, the aggregate book value of all such Property so
conveyed in any Fiscal Year of Parent under this clause (g) shall not exceed
$2,000,000.

9.2.7Loans.  Make or commit or agree to make any loans or other advances of
money to any Person, except:

(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business;

(b)any loans or other advances to customers in the Ordinary Course of Business
not to exceed $2,500,000 in the aggregate at any time; and

(c)the RDS Intercompany Loan.

9.2.8Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any:

(a)Subordinated Debt, except to the extent expressly permitted under any
subordination agreement relating to such Debt (and a Senior Officer of a
Borrower shall certify to Agent, not less than five Business Days prior to the
date of payment, that all conditions under such agreement have been satisfied;
provided that, failure to provide such notice shall not result in an Event of
Default);

 

--------------------------------------------------------------------------------

 

(b)earnout payments owing pursuant to the Pental Acquisition Agreement, the
Summit Acquisition Agreement, the Specified Acquisitions or the Identified
Acquisitions unless at the time of such payment, the Payment Conditions are
satisfied (and a Senior Officer of a Borrower shall certify to Agent, not less
than two Business Days prior to the date of payment, that all Payment Conditions
have been satisfied; provided that, failure to provide such notice shall not
result in an Event of Default); or

(c)subject to clause (a) above, any Borrowed Money (other than (x) the
Obligations, the Revolver Debt, Debt that is permitted under Section 9.2.1(c) or
(d) and so long as the Leverage Ratio is greater than 2.00:1.00 after giving pro
forma effect to such payment, Debt that is permitted under Sections 9.2.1(g) and
(i) or (y) the Permitted Refinancing of any Debt that is permitted under
Sections 9.2.1(c), (g) and (i)) prior to its due date under the agreements
evidencing such Debt as in effect on the Closing Date (or as such due date is
amended thereafter with the written consent of Agent).

9.2.9Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax (unless required by Applicable Law), charter or
other organizational identification number; change its form or state of
organization; wind-up, liquidate or dissolve, or merge, consolidate or
amalgamate with any Person whether in a single transaction or in a series of
related transactions, provided, however, that any wholly-owned Subsidiary of any
Obligor (other than a Borrower) may be merged into such Obligor or another
wholly-owned Subsidiary of such Obligor, or may consolidate or amalgamate with
another wholly-owned Subsidiary of such Loan Obligor, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Obligor gives
the Agent at least 30 days' prior written notice of such merger, consolidation
or amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, without limitation, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders' rights in any Collateral (other
than Collateral merged out of existence), including, without limitation, the
existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger, consolidation or amalgamation and (E) the surviving
Subsidiary, if any, if not already an Obligor, is joined as an Obligor hereunder
pursuant to a Joinder Agreement and is a party to the Guaranty and Collateral
Agreement and the Equity Interests of such Subsidiary is the subject the
Guaranty and Collateral Agreement, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation.

9.2.10Subsidiaries. Permit any existing Subsidiary to issue any additional
Equity Interests except directors' qualifying shares.

9.2.11Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents, except (a) with respect to Subsidiaries other than SPV, in connection
with a transaction permitted under Section 9.2.9., (b) pursuant to the Select
Interior Transaction or (c) in connection with a name change so long as the
Agent shall receive (i) three (3) Business Day’s prior written notice of such
amendment and (ii) a true and complete copy of the amendment filed

 

--------------------------------------------------------------------------------

 

by the appropriate official in its jurisdiction of formation within three (3)
Business Days of such filing.

9.2.12Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

9.2.13Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.

9.2.14Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date and listed on
Schedule 8.1.14; (b) relating to secured Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts.

9.2.15Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

9.2.16Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

9.2.17Affiliate Transactions.  Enter into, renew, extend or be a party to any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except:

(a) transactions expressly permitted by the Loan Documents;

(b)payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors' and managers' fees and
indemnities; and

(c)transactions with Affiliates in the Ordinary Course of Business (including
those consummated prior to the Closing Date and shown on Schedule 9.2.17) so
long as such transactions are upon fair and reasonable terms fully disclosed to
Agent and no less favorable than would be obtained in a comparable arm's-length
transaction with a non-Affiliate and that are disclosed to the Agent prior to
the consummation thereof, if they involve one or more payments by the Parent or
any of its Subsidiaries in excess of $500,000 for any single transaction or
series of related transactions.

9.2.18Plans.  Become party to any Multiemployer Plan or Foreign Plan, other than
(i) any in existence on the Closing Date or (ii) the non-satisfaction of the
liabilities thereunder would not have a Material Adverse Effect.

9.2.19Modifications of Debt.  Amend, modify, supplement or otherwise change (or
permit the amendment, modification or other change in any manner of) any
provision of any of its Subordinated Debt or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such

 

--------------------------------------------------------------------------------

 

Subordinated Debt if such amendment, modification or change would shorten the
final maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Subordinated Debt, would
change the subordination provision of such Subordinated Debt, or would otherwise
be adverse to the Lenders or the issuer of such Subordinated Debt in any
material respect.

9.2.20Returns of Inventory; Affixed Equipment.  Return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Event of Default
or Overadvance (as defined in the Revolver Loan Agreement) exists or would
result therefrom; (c) Agent is promptly notified if the aggregate Value of all
Inventory returned in any calendar month exceeds $500,000; and (d) any payment
received by Borrowers for a return is promptly remitted to Agent for application
to the Obligations.  Borrowers shall not permit any commercially financed
Equipment with a  value in excess of $150,000 to become affixed to real Property
unless any landlord or mortgagee delivers a Lien Waiver.

9.2.21Acquisition, Sale and Maintenance of Inventory.  Acquire or accept any
Inventory on consignment or approval, and Borrowers shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.

9.2.22Management Fee.  Pay any management fee, consulting fee, or similar fee to
the Sponsors, any of its equity holders, or any Affiliate thereof.

9.2.23Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

9.3Financial Covenants

.  So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid or any Lender shall have any Commitment
hereunder, each Obligor shall not:

9.3.1Fixed Charge Coverage Ratio.  As of the last day of a Fiscal Quarter,
permit the Fixed Charge Coverage Ratio of Ultimate Parent and its Subsidiaries
for the trailing twelve month period then ending, to be less than the ratio set
forth opposite such date:

Each Fiscal Quarter Ending

Ratio

March 31, 2017

1.70:1.00

June 30, 2017

1.45:1.00

September 30, 2017 through and including March 31, 2018

1.30:1.00

 

--------------------------------------------------------------------------------

 

June 30, 2018

1.35:1.00

September 30, 2018 through and including December 31, 2018

1.40:1.00

March 31, 2019 through and including September 30, 2019

1.45:1.00

December 31, 2019 through and including September 30, 2020

1.50:1.00

December 31, 2020 and each Fiscal Quarter ending thereafter

1.60:1.00

 

9.3.2Maximum Total Leverage. As of the last day of a Fiscal Quarter, permit the
Leverage Ratio of Ultimate Parent and its Subsidiaries to be greater than the
ratio set forth opposite such date:

Each Fiscal Quarter Ending

Ratio

March 31, 2017

4.75:1.00

June 30, 2017

5.40:1.00

September 30, 2017

5.60:1.00

December 31, 2017

5.45:1.00

March 31, 2018

5.30:1.00

June 30, 2018

4.65:1.00

September 30, 2018

4.55:1.00

December 31, 2018

4.45:1.00

March 31, 2019

4.40:1.00

June 30, 2019

3.85:1.00

September 30, 2019

3.80:1.00

December 31, 2019

3.75:1.00

March 31, 2020 through and including December 31, 2020

3.90:1.00

 

--------------------------------------------------------------------------------

 

March 31, 2021 and each Fiscal Quarter ending thereafter

3.75:1.00

 

9.3.3Obligor's Right to Cure.  Notwithstanding anything to the contrary
contained in Section 10.1, in the event of any Event of Default under Section
10.1(c) that results from a breach of Section 9.3.1 or Section 9.3.2, and until
the expiration of the tenth (10th) Business Day after the earlier of (x) the
date of delivery by the Borrowers of the financial statements required by
Exhibit D (clause (b)) or (y) the date by which such financial statements are
required to have been delivered (the "Equity Cure Period"), Ultimate Parent or
Sponsors may, as applicable, pursuant to written notice to Agent prior to the
receipt of such proceeds by Borrowers or Ultimate Parent, as applicable, issue
equity interests in Borrowers or Ultimate Parent, as applicable, to its then
existing equity investors in return for cash or otherwise receive a cash capital
contribution from one or more of such Persons, and Borrowers or Ultimate Parent,
as applicable, may apply the amount of the net proceeds therefrom to increase
EBITDA with respect to such applicable Fiscal Quarter and in the calculation of
EBITDA for any subsequent financial covenant tests including the Fiscal Quarter
that includes the date of such contribution (the "Equity Cure Contributions");
provided that (i) any such proceeds received by Ultimate Parent are contributed
by Ultimate Parent to Borrowers, (ii) 100% of the net proceeds of such Equity
Cure Contribution are applied to prepay outstanding principal under the Loan in
accordance with Section 5.2.2(d), provided that for purposes of determining the
financial covenants for the fiscal quarter with respect to which the Equity Cure
Contribution is being made, the amount of the Loan shall not be reduced by such
prepayments but such debt reduction shall be taken into account for purposes of
determining compliance with the financial covenants for any period in which such
Equity Cure Contribution is included in the calculation of EBITDA starting with
the fiscal quarter immediately following the fiscal quarter being cured, (iii)
in each four Fiscal Quarter period, no more than two Equity Cure Contributions
may be made and Equity Cure Contributions may not be made in consecutive Fiscal
Quarters, (iv) not more than four Equity Cure Contributions may be made during
the term of this Agreement, (v) the amount of any Equity Cure Contributions made
pursuant to this Section 9.3.3 shall not exceed in any Fiscal Quarter the lesser
of (x)  the amount required to cause Borrowers to be in compliance with the
applicable financial covenants as at the end of such Fiscal Quarter and (y) 2.5%
of EBITDA for the trailing four Fiscal Quarter period ending on the last day of
such Fiscal Quarter and (vi) the aggregate amount of all Equity Cure
Contributions during the term of this Agreement shall not exceed 7.5% of EBITDA
for the trailing four Fiscal Quarter period ending on the last day of such
Fiscal Quarter.  If, after giving effect to the foregoing pro forma adjustment,
Ultimate Parent is in compliance with the financial covenants set forth in
Section 9.3.1 and 9.3.2, Ultimate Parent t shall be deemed to have satisfied the
requirements of such Sections as of the relevant date of determination with the
same effect as though there had been no failure to comply on such date, and the
applicable breach or default of such Section 9.3.1 or 9.3.2 that had occurred
shall be deemed cured for purposes of this Agreement. If (a) an Equity Cure
Contribution is permitted for any Fiscal Quarter and (b) notice has been
delivered to the Agent of an anticipated Equity Cure Contribution, then from the
last day of the Fiscal Quarter related to such cure notice until the earlier to
occur of the required date for receipt of the Equity Cure Contribution and the
date on which the Agent is notified that the Equity Cure Contribution will not
be made, no Default or Event of Default shall have occurred under the Loan
Documents with respect to any default under Section 9.3 for which such cure
notice was delivered. The parties hereby acknowledge that this Section may not
be relied on for purposes of calculating any financial ratios other than as

 

--------------------------------------------------------------------------------

 

applicable to Sections 9.3.1 and 9.3.2.  Notwithstanding the foregoing, for
purposes of calculating Excess Cash Flow, EBITDA shall not include the amount of
any Equity Cure Contributions.

10.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

10.1Events of Default

.  Each of the following shall be an "Event of Default" if it occurs for any
reason whatsoever, whether voluntary or involuntary, by operation of law or
otherwise:

(a)Borrowers (or any other Obligor, if applicable) fail to pay (i) any principal
of any Loan when due (whether at stated maturity, on demand, upon acceleration
or otherwise) or (ii) any interest, fee, indemnity or other amount payable under
this Agreement or any other Loan Document within 2 Business Days after the date
when due;

(b)Any representation or warranty of an Obligor made in any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when made or deemed made;

(c)Borrowers breach or fail to perform any covenant contained in Section 7.2,
7.3, 9.1.1, 9.1.2 (but only as to the covenants described in (a), (b) and (c) of
Exhibit D), 9.1.7, 9.1.10, 9.1.11, 9.1.12, 9.1.13, 9.2, 9.3.1 or 9.3.2; provided
that, solely with respect to a breach of Section 9.3.1 or 9.3.2, such breach
continues after the expiration of the applicable Equity Cure Period;

(d)An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof (less, in the case of
Section 9.1.4, the number of days between the date such Senior Officer obtained
knowledge of such failure and the date that notice thereof is given pursuant to
Section 9.1.4) or receives notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by an Obligor;

(e)A Guarantor repudiates, revokes or attempts to revoke its guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent and covering a material portion of the Collateral; or any Loan Document
ceases to be in full force or effect for any reason (other than a waiver or
release by, or any other action or inaction of, Agent and Lenders);

(f)Any breach, default or the occurrence and continuation of any "Event of
Default" (or any comparable term) of an Obligor occurs under (i) one or more
Hedging Agreements in an aggregate principal amount exceeding $1,000,000 (the
"obligations" of any Obligor in respect of any Hedge Agreement at any time shall
be the maximum aggregate amount (after giving effect to any netting agreements)
that such Obligor would be required to pay if such Hedge Agreement were
terminated at such time); (ii) the Revolver Loan Agreement or any other
documentation evidencing or executed in connection with the Revolver Debt or
(iii) any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to any Debt (other than the Obligations or
the Revolver Debt) in excess of $2,500,000, in each case, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach;

 

--------------------------------------------------------------------------------

 

(g)Any judgment, order or award (or any settlement of any litigation or other
proceeding that, if breached, could result in a judgment, order or award) for
the payment of money is entered against an Obligor in an amount that exceeds,
individually or cumulatively with all unsatisfied judgments or orders against
all Obligors, $2,500,000 (net of insurance coverage therefor that has not been
denied by the insurer), and (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order, award or settlement or
(ii) there shall be a period of 10 consecutive days after entry thereof during
which (A) a stay of enforcement thereof is not in effect or (B) the same is not
vacated, discharged, stayed or bonded pending appeal;

(h)A loss, theft, damage or destruction occurs with respect to any Inventory if
the amount not covered by insurance exceeds $2,500,000;

(i)Any Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor's business for more than 15 days; any material
Collateral or Property of an Obligor is taken or impaired through condemnation;
an Obligor agrees to or commences any liquidation, dissolution or winding up of
its affairs; or an Obligor is not Solvent;

(j)Any Obligor (i) shall institute any proceeding or voluntary case seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (j);

(k)any proceeding shall be instituted against any Obligor seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, and either such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against any such Person or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its property) shall
occur;

(l)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC that could reasonably be
expected to result in a Material Adverse Effect, or an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan and
such failure could reasonably be expected to result in a Material Adverse

 

--------------------------------------------------------------------------------

 

Effect; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan that could reasonably be expected to result in a Material Adverse
Effect;

(m)An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could cause or result in a Material Adverse Effect;

(n)A Change of Control occurs; or

(o)SPV breaches or fail to perform any covenant contained in Section 5.11 of the
Guarantee and Collateral Agreement and such breach or failure is not cured
within 10 Business Days after a Senior Officer of SPV has knowledge thereof or
receives notice thereof from Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by SPV.

10.2Remedies upon Default

.  If an Event of Default described in Section 10.1(j) or (k) occurs, then to
the extent permitted by Applicable Law, all Obligations shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind.  In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction
from Required Lenders) do any one or more of the following from time to time:

(a)declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b)terminate, reduce or condition any Commitment;

(c)require Obligors to Cash Collateralize their Obligations that are contingent
or not yet due and payable; and

(d)exercise any and all rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers' expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by
Borrowers, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Borrowers agree that 10 days'
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable.  Agent may conduct sales
on any Obligor's premises, without charge, and any sales may be adjourned from
time to time in accordance with Applicable Law.  Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may

 

--------------------------------------------------------------------------------

 

purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.

10.3License

.  For the sole purpose of enabling Agent to exercise its rights and remedies as
to the Collateral under this Agreement and Applicable Law, Agent is hereby
granted an irrevocable, non-exclusive license or other right to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
Intellectual Property of Obligors, computer hardware and software, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral.  For clarity, this license is
effective only while an Event of Default exists and is irrevocable until the
termination of this Agreement.  Each Obligor’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.

10.4Setoff

.  At any time during the continuance of an Event of Default, Agent, Lenders and
any of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Agent, such Lender
or such Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, such Lender or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of Agent, each
Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of offset) that such Person may
have.

10.5Remedies Cumulative; No Waiver

.

10.5.1Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise.  All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

10.5.2Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan during a Default,
Event of Default or other failure to satisfy any conditions precedent; or (c)
acceptance by Agent or any Lender of any payment or performance by an Obligor
under any Loan Documents in a manner other than that specified therein.  Except
as set forth in this Agreement, any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

 

--------------------------------------------------------------------------------

 

11.

AGENT

11.1Appointment, Authority and Duties of Agent

.

11.1.1Appointment and Authority.  Each Secured Party appoints and designates
Cerberus as Agent under all Loan Documents.  Agent may, and each Secured Party
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents.  Any action taken by Agent in
accordance with the provisions of the Loan Documents, and the exercise by Agent
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties.  Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise.

11.1.2Duties.  The title of "Agent" is used solely as a matter of market custom
and the duties of Agent are administrative in nature only.  Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

11.1.3Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon and in accordance with, any advice given by an Agent
Professional.  Agent shall not be responsible for the negligence or misconduct
of any agents, employees or Agent Professionals selected by it with reasonable
care.

11.1.4Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law.  In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be

 

--------------------------------------------------------------------------------

 

required to the extent provided in Section 13.1.1.  In no event shall Agent be
required to take any action that it determines in its Permitted Discretion is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to liability.

11.2Agreements Regarding Collateral and Borrower Materials

.

11.2.1Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral:  (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that any Borrower
certifies in writing is a Permitted Asset Disposition or a Permitted Lien
entitled to priority over Agent's Liens (and Agent may rely conclusively on any
such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) subject to Section 13.1, with the
consent of Required Lenders.  Secured Parties authorize Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority
hereunder.  Agent has no obligation to assure that any Collateral exists or is
owned by an Obligor, or is cared for, protected or insured, nor to assure that
Agent's Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.

11.2.2Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent's request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent's instructions.

11.2.3Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral ("Report").  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers' books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender's internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender's
Participants, attorneys and accountants that have been advised of the
confidential nature of the Borrower Materials), and to use all Borrower
Materials solely for administration of the Obligations.  Each Lender shall
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.

11.3Reliance by Agent

.  Agent shall be entitled to rely, and shall be fully protected in relying,
upon any certification, notice or other communication (including those by
telephone, telex, telegram, telecopy or e-mail) believed by it to be genuine and
correct and to have been signed, sent

 

--------------------------------------------------------------------------------

 

or made by the proper Person.  Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

11.4Action Upon Default

.  Agent shall not be deemed to have knowledge of any Default or Event of
Default, or of any failure to satisfy any conditions in Section 6, unless it has
received written notice from Borrowers or Required Lenders specifying the
occurrence and nature thereof.  If any Lender acquires knowledge of a Default,
Event of Default or failure of such conditions, it shall promptly notify Agent
and the other Lenders thereof in writing.  Each Secured Party agrees that,
except as otherwise provided in any Loan Documents or with the written consent
of Agent and Required Lenders, it will not take any Enforcement Action,
accelerate Obligations or assert any rights relating to any Collateral.

11.5Ratable Sharing

.  If any Lender obtains any payment or reduction of any Obligation, whether
through set-off or otherwise, in excess of its ratable share of such Obligation,
such Lender shall forthwith purchase from Secured Parties  participations in the
affected Obligation as are necessary to share the excess payment or reduction on
a Pro Rata basis or in accordance with Section 5.6.2, as applicable.  If any of
such payment or reduction is thereafter recovered from the purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  Notwithstanding the foregoing, if a
Defaulting Lender obtains a payment or reduction of any Obligation, it shall
immediately turn over the full amount thereof to Agent for application under
Section 4.2.2 and it shall provide a written statement to Agent describing the
Obligation affected by such payment or reduction.

11.6Indemnification

.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES TO THE
EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY
CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR
AGENT (IN THE CAPACITY OF AGENT).  In Agent's Permitted Discretion, it may
reserve for any Claims made against an Agent Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties.  If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys' fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Secured Party to the extent of its Pro Rata
share.

11.7Limitation on Responsibilities of Agent

.  Agent shall not be liable to any Secured Party for any action taken or
omitted to be taken under the Loan Documents, except for losses directly and
solely caused by Agent's gross negligence or willful misconduct.  Agent does not
assume any responsibility for any failure or delay in performance or any breach
by any Obligor, Lender or other Secured Party of any obligations under the Loan
Documents.  Agent does not make any express or implied representation, warranty
or guarantee to Secured Parties with respect to any Obligations, Collateral,
Liens, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible to
Secured Parties for any recitals, statements, information, representations or
warranties contained in any Loan Documents or Borrower Materials; the execution,
validity,

 

--------------------------------------------------------------------------------

 

genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

11.8Successor Agent and Co-Agents

.

11.8.1Resignation; Successor Agent.  Agent may resign at any time by giving at
least 30 days' written notice thereof to Lenders and Borrowers.  Required
Lenders may appoint a successor to replace the resigning Agent, which successor
shall be (a) a Lender or an Affiliate of a Lender; or (b) a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States reasonably acceptable
to Required Lenders and (provided no Default or Event of Default exists)
Borrowers.  If no successor agent is appointed prior to the effective date of
Agent's resignation, then Agent may appoint a successor agent that is a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States acceptable to
it (which shall be a Lender unless no Lender accepts the role) or in the absence
of such appointment, Required Lenders shall on such date assume all rights and
duties of Agent hereunder.  Upon acceptance by any successor Agent of its
appointment hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act.  On the effective date of its resignation, the retiring Agent shall
be discharged from its duties and obligations hereunder but shall continue to
have all rights and protections under the Loan Documents with respect to actions
taken or omitted to be taken by it while Agent, including the indemnification
set forth in Sections 11.6 and 13.3, and all rights and protections under this
Section 11.  Any successor to Cerberus by merger or acquisition of stock or this
loan shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.

11.8.2Co-Collateral Agent.  If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document.  Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by Applicable Law, shall vest
in and be exercised by Agent until appointment of a new agent.

11.9Due Diligence and Non-Reliance

.  Each Lender acknowledges and agrees that it has, independently and without
reliance upon Agent or any other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund Loans hereunder.  Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors.  Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the

 

--------------------------------------------------------------------------------

 

legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and in taking or refraining from any
action under any Loan Documents.  Except for notices, reports and other
information expressly requested by a Lender, Agent shall have no duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

11.10Remittance of Payments and Collections

.

11.10.1Remittances Generally.  All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds.  If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 12:00 p.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 12:00 p.m., then payment shall be made by 10:00 a.m. on
the next Business Day.  Payment by Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by Agent.  Any such payment shall
be subject to Agent's right of offset for any amounts due from such payee under
the Loan Documents.

11.10.2Failure to Pay.  If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for LIBOR Loans.  In no event shall Borrowers be entitled to receive credit
for any interest paid by a Secured Party to Agent, nor shall any Defaulting
Lender be entitled to interest on any amounts held by Agent pursuant to Section
4.2.

11.10.3Recovery of Payments.  If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party.  If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party.  If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

11.11Individual Capacities

.  As a Lender, Cerberus shall have the same rights and remedies under the Loan
Documents as any other Lender, and the terms "Lenders," "Required Lenders" or
any similar term shall include Cerberus in its capacity as a Lender.  In their
individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

11.12Titles

.  Each Lender, other than Cerberus, that is designated (on the cover page of
this Agreement or otherwise) by Cerberus as an "Arranger," "Bookrunner" or
"Agent" of any type

 

--------------------------------------------------------------------------------

 

shall have no right, power or duty under any Loan Documents other than those
applicable to all Lenders, and shall in no event have any fiduciary duty to any
Secured Party.

11.13No Third-Party Beneficiaries

.  This Section 11 is an agreement solely among Secured Parties and Agent, and
shall survive Full Payment of the Obligations.  This Section 11 does not confer
any rights or benefits upon any Obligor or any other Person.  As between
Obligors and Agent, any action that Agent may take under any Loan Documents or
with respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties

12.

BENEFIT OF AGREEMENT; ASSIGNMENTS

12.1Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of Obligors,
Agent, Lenders, Secured Parties, and their respective successors and assigns,
except that (a) no Obligor shall have the right to assign its rights or delegate
its obligations under any Loan Documents; (b) any assignment by a Lender must be
made in compliance with Section 12.3 and (c) any participation by Lender must be
in accordance with Section 12.2 (any other attempted transfer or assignment by
any party hereto shall be null and void).  Agent may treat the Person which made
any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 12.3.  Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.

12.2Participations

.

12.2.1Permitted Participants; Effect.  Subject to Section 12.3.3, any Lender may
sell to a financial institution ("Participant") a participating interest in the
rights and obligations of such Lender under any Loan Documents; provided that
each Lender shall provide Borrowers with prior written notice of any
participation and if the proposed Participant is a vulture fund or distressed
debt purchaser the consent of Borrowers shall be required for such sale (which
consent shall be deemed given if no objection is made by Borrowers within ten
Business Days after receipt of notice of the proposed participation) unless an
Event of Default has occurred and is continuing in which case the Borrowers'
consent shall not be required.  Despite any sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, it shall remain solely responsible to the other parties
hereto for performance of such obligations, it shall remain the holder of its
Loans and Commitments for all purposes, all amounts payable by Borrowers shall
be determined as if it had not sold such participating interests, and Borrowers
and Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents.  Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and Agent
and the other Lenders shall not have any obligation or liability to any such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.7, 3.9, 5.8 and 5.9 (subject to the requirements and
limitations therein, including the requirements under Section 5.9, it being
understood that the documentation required under Section 5.9 shall be delivered
to the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.8 and 12.4
as if it were an assignee under Section 12.3; and (B) shall not be entitled to
receive any greater payment under Section 3.7 or 5.8, with respect to any
participation, than its participating Lender would

 

--------------------------------------------------------------------------------

 

have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

12.2.2Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Term Loan Maturity Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrowers, any Guarantor or substantially all Collateral.

12.2.3Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register in which it enters the Participant's name and address and the principal
amounts of and stated interest on the Participant's interest in the Commitments
and Loans the "Participant Register").  Entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person recorded in the Participant Register as the owner of the applicable
participation for all purposes, notwithstanding any notice to the contrary.  No
Lender shall have an obligation to disclose any information in the Participant
Register except to the extent necessary to establish that a Participant's
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, the Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

12.2.4Benefit of Setoff.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
11.5 as if such Participant were a Lender

12.3Assignments

.

12.3.1Permitted Assignments.  A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender's rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of  (i) so long as no
Default or Event of Default shall have occurred and be continuing, $5,000,000
(unless otherwise mutually agreed by Agent and Borrowers in their discretion) or
(ii) during the existence of an Event of Default, $1,000,000 (unless otherwise
agreed by Agent in its discretion), and in each case in integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender's rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least (i) so long as no
Default or Event of Default shall have occurred and be continuing, $5,000,000
(unless otherwise mutually agreed by Agent and Borrowers in their discretion) or
(ii) during the existence of an Event of Default, $1,000,000 (unless otherwise
agreed by Agent in its discretion); and (c) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance.  Nothing herein shall limit the right of a Lender to
pledge or assign any rights

 

--------------------------------------------------------------------------------

 

under the Loan Documents to secure obligations of such Lender, including a
pledge or assignment to a Federal Reserve Bank; provided, however, that no such
pledge or assignment shall release the Lender from its obligations hereunder nor
substitute the pledge or assignee for such Lender as a party hereto.

12.3.2Effect; Effective Date.  Upon delivery to Agent of an assignment notice in
the form of Exhibit A-2 and a processing fee of $3,500 (unless otherwise agreed
by Agent in its Permitted Discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 12.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.9 and deliver, upon request, an administrative questionnaire
satisfactory to Agent

12.3.3Certain Assignees.  No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person.  So long
as no Default or Event of Default has occurred and is continuing, no assignment
or participation may be made to any Person that is a direct commercial
competitor of the Obligors.  Any assignment by a Defaulting Lender shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), to satisfy all funding and payment liabilities then owing by
the Defaulting Lender hereunder.  If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.

12.3.4Register.  Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, any notes or other writings issued under
the Loan Documents shall be registered as to both principal and any stated
interest. Agent, acting solely for this purpose as a non-fiduciary agent of
Borrowers, shall maintain at one of its offices (a) a copy (or electronic
equivalent) of each Assignment and Acceptance delivered to it, and (b) a
register (the "Register") for recordation of the names and addresses of the
Lenders and the Commitments of, and principal amounts of and stated interest on
the Loans owing to, each Lender pursuant to the terms hereof from time to
time.  Entries in the Register shall be conclusive, absent manifest error, and
the Borrowers, Agent and Lenders shall treat each Person recorded in the
Register pursuant to the terms hereof as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary.  The Register shall
be available for inspection by Borrowers or any Lender, at any reasonable time
and from time to time upon reasonable notice.

12.4Replacement of Certain Lenders

.  If a Lender (a) within the last 120 days failed to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, (b) is a Defaulting Lender, or (c) within the last
120 days gave a notice under Section 3.5 or requested payment or compensation
under Section 3.7 or 5.9 (and has not designated a different Lending Office
pursuant to Section 3.8), then Agent or Borrowers may, upon 10 days' notice to
such Lender, require it to assign its rights and obligations under the Loan
Documents to Eligible Assignee(s) willing to acquire such rights and
obligations,

 

--------------------------------------------------------------------------------

 

pursuant to appropriate Assignment and Acceptance(s), within 20 days after the
notice.  Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute it.  Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.

13.

MISCELLANEOUS

13.1Amendments and Waivers

.

13.1.1Amendments and Other Modifications.  No modification of any Loan Document,
including any extension or amendment of a Loan Document or any waiver of a
Default or Event of Default, shall be effective without the prior written
agreement of Agent (with the consent of Required Lenders) and each Obligor party
to such Loan Document; provided, however, that:

(a)without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b)Intentionally Omitted.

(c)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Term Loan Maturity Date applicable to such Lender's
Obligations; or (iv) amend this clause (c); and

(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except to add
Collateral) or 13.1.1; (ii) amend the definition of Pro Rata or Required
Lenders; (iii) release all or substantially all Collateral; or (iv) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations.

13.1.2Limitations.  The agreement of any Obligor shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders and/or Agent as among themselves.  Only the consent of the parties to
any agreement relating to fees shall be required for modification of such
agreement.  Any waiver or consent granted by Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.

13.1.3Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

13.2Power of Attorney

.  Borrowers hereby irrevocably constitute and appoint Agent (and all Persons
designated by Agent) as Borrowers' true and lawful attorney (and agent-in-fact)
for the purposes provided in this Section.  Agent, or Agent's designee, may,
without notice and in either its or any Borrower's name, but at the cost and
expense of Borrowers:

 

--------------------------------------------------------------------------------

 

(a)Endorse any Borrower's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent's possession
or control; and

(b)During the continuance of an Event of Default, (i) notify any Account Debtors
of the assignment of their Accounts, demand and enforce payment of Accounts, by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) collect, liquidate and receive balances in
Deposit Accounts or investment accounts, and take control, in any manner, of
proceeds of Collateral; (iv) receive, open and dispose of mail addressed to
Borrowers, and notify postal authorities to deliver any such mail to an address
designated by Lender; (v) use any Borrower's stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (vi) use information
contained in any data processing, electronic or information systems relating to
Collateral; (vii) make and adjust claims under insurance policies; and (viii) do
all other things necessary to carry out the intent and purpose of this
Agreement.

13.3Indemnity

.  BORROWERS SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING
CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE.  In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of such Indemnitee.  This Section 13.3 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

13.4Notices and Communications

.

13.4.1Notice Address.  All notices and other communications by or to a party
hereto shall be in writing and shall be given to Borrowers, at AGM's address
shown on the signature pages hereof, and to any other Person at its address
shown on the signature pages hereof (or, in the case of a Person who becomes a
Lender after the Closing Date, at the address shown on its Assignment and
Acceptance), or at such other address as a party may hereafter specify by notice
in accordance with this Section 13.4.  Each communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt
acknowledged.  Notwithstanding the foregoing, no notice to Agent pursuant to
Section 5.2.3 shall be effective until actually received by the individual to
whose attention at Agent such notice is required to be sent.  Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.  

13.4.2Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters and distribution of Loan
Documents.  Agent and Lenders make no

 

--------------------------------------------------------------------------------

 

assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.

13.4.3Platform.  Borrower Materials shall be delivered by Borrowers pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by it
("Platform").  Borrowers shall notify Agent of each posting of reports or other
information on the Platform.  All information shall be deemed received by Agent
only upon its receipt of such notice.  Borrower Materials and other information
relating to this credit facility may be made available to Secured Parties on the
Platform, and Obligors and Secured Parties acknowledge that "public" information
is not segregated from material non-public information on the Platform.  The
Platform is provided "as is" and "as available." Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Secured Parties acknowledge
that Borrower Materials may include material non-public information of Obligors
and should not be made available to any personnel who do not wish to receive
such information or who may be engaged in investment or other market-related
activities with respect to any Obligor's securities.  No Agent Indemnitee shall
have any liability to Borrowers,  Secured Parties or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) relating to use by any Person of the Platform or delivery
of Borrower Materials and other information through the platform or over the
internet.

13.4.4Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of Borrowers even if they were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation.  Borrowers shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any electronic or
telephonic communication purportedly given by or on behalf of Borrowers.

13.5Performance of Borrowers' Obligations

.  Agent may, in its discretion at any time and from time to time, at Borrowers'
expense, pay any amount or do any act required of Borrowers under any Loan
Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent's Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien.  All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed by
Borrowers, on demand, with interest from the date incurred until paid in full,
at the Default Rate applicable to LIBOR Loans.  Any payment made or action taken
by Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents.

 

--------------------------------------------------------------------------------

 

13.6Credit Inquiries

. Agent may (but shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning any Obligor or Subsidiary.

13.7Severability

.  Wherever possible, each provision of the Loan Documents shall be interpreted
in such manner as to be valid under Applicable Law.  If any provision is found
to be invalid under Applicable Law, it shall be ineffective only to the extent
of such invalidity and the remaining provisions of the Loan Documents shall
remain in full force and effect.

13.8Cumulative Effect; Conflict of Terms

.  The provisions of the Loan Documents are cumulative.  The parties acknowledge
that the Loan Documents may use several limitations or measurements to regulate
similar matters, and they agree that these are cumulative and that each must be
performed as provided.  Except as otherwise provided in another Loan Document
(by specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control.

13.9Counterparts; Execution

.  Any Loan Document may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective when Agent has received
counterparts bearing the signatures of all parties hereto.  Delivery of a
signature page of any Loan Document by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart of such
agreement.  Any electronic signature, contract formation on an electronic
platform and electronic record-keeping shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.

13.10Entire Agreement

.  Time is of the essence with respect to all Loan Documents and
Obligations.  The Loan Documents constitute the entire agreement, and supersede
all prior understandings and agreements, among the parties relating to the
subject matter thereof.

13.11Relationship with Lenders

.  The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitments of any other Lender.  Amounts
payable hereunder to each Lender shall be a separate and independent debt.  It
shall not be necessary for Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes.  Nothing in this Agreement
and no action of Agent, Lenders or any other Secured Party pursuant to the Loan
Documents or otherwise shall be deemed to constitute Agent and any Secured Party
to be a partnership, joint venture or similar arrangement, nor to constitute
control of any Obligor.

13.12No Control; No Advisory or Fiduciary Responsibility

.  Nothing in any Loan Document and no action of Agent or any Lender pursuant to
any Loan Document shall be deemed to constitute control of any Obligor by Agent
or any Lender.  In connection with all aspects of each transaction contemplated
by any Loan Document, Borrowers acknowledge and agree that (a)(i) this credit
facility and all related services by Agent, any Lender or any of the their
Affiliates are arm's-length commercial transactions between Borrowers and such
Person; (ii) Borrowers have

 

--------------------------------------------------------------------------------

 

consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate; and (iii) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders their Affiliates
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Agent, Lenders
and their Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrowers and their Affiliates, and
have no obligation to disclose any of such interests to Borrowers or their
Affiliates.  To the fullest extent permitted by Applicable Law, Borrowers hereby
waive and release any claims that they may have against Agent, Lender and their
Affiliates with respect to any breach of agency or fiduciary duty in connection
with any transaction contemplated by a Loan Document.

13.13Confidentiality

.  Agent and each Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and its and their partners, directors, officers, employees,
agents, advisors and representatives (provided they are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process; (d)
to any other party hereto; (e) in connection with any action or proceeding
relating to any Loan Documents or Obligations; (f) subject to an agreement
containing provisions substantially the same as this Section, to any potential
or actual transferee of any interest in a Loan Document or any actual or
prospective party (or its advisors) to any Bank Product or to any swap,
derivative or other transaction under which payments are to be made by reference
to an Obligor or Obligor's obligations; (g) with the consent of Borrowers; or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) is available to Agent, any Lender
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility, and may use
Borrowers' logos, trademarks or product photographs in advertising
materials.  As used herein, "Information" means all information received from an
Obligor or Subsidiary relating to it or its business.  A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information.  Agent and each Lender acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and (iii)
it will handle the material non-public information in accordance with Applicable
Law

13.14[Reserved]

.

13.15GOVERNING LAW

.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ALL CLAIMS, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

 

--------------------------------------------------------------------------------

 

13.16Consent to Forum

.

13.16.1Forum.  BORROWERS HEREBY CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK COUNTY, NEW
YORK AND THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVE ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT THEY MAY HAVE REGARDING ANY SUCH COURT'S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.4.1.  A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

13.16.2Other Jurisdictions.  Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent or any Lender of any judgment or order obtained in any
forum or jurisdiction.

13.16.3Judicial Reference.  If any action, litigation or proceeding relating to
any Obligations or Loan Documents is filed in a court sitting in or applying the
laws of California, the court shall, and is hereby directed to, make a general
reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall be an
active or retired judge) to hear and determine all issues in such case (whether
fact or law) and to report a statement of decision.  Nothing in this Section
shall limit the right of Agent or any other Secured Party to exercise self-help
remedies, such as setoff, foreclosure or sale of any Collateral or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
during or after any judicial reference.  The exercise of a remedy does not waive
the right of any party to resort to judicial reference.  At Agent's option,
foreclosure under a mortgage or deed of trust may be accomplished either by
exercise of power of sale thereunder or by judicial foreclosure.

13.17Waivers by Borrowers

.  To the fullest extent permitted by Applicable Law, each Borrower waives (a)
the right to trial by jury (which Agent hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which such Borrower may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct

 

--------------------------------------------------------------------------------

 

or actual damages) in any way relating to any Enforcement Action, Obligations,
Loan Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Borrower acknowledges that the foregoing waivers are a material
inducement to Agent and Lenders entering into this Agreement and that they are
relying upon the foregoing in its dealings with Borrowers.  Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

13.18Patriot Act Notice

.  Agent and lenders hereby notify Borrowers that pursuant to the PATRIOT Act,
Agent and Lenders are required to obtain, verify and record information that
identifies each Borrower, including its legal name, address, tax ID number and
other information that will allow Agent and Lenders to identify it in accordance
with the PATRIOT Act.  Agent and Lenders will also require information regarding
each personal guarantor, if any, and may require information regarding
Borrowers' management and owners, such as legal name, address, social security
number and date of birth.  Borrowers shall, promptly upon request, provide all
documentation and other information as Agent or any Lender may request from time
to time in order to comply with any obligations under "know your customer,"
anti-money laundering or other requirements of Applicable Law.

13.19Intercreditor Agreement

.  Notwithstanding anything to the contrary in this Agreement, to the extent the
terms of this Agreement and the ASG Intercreditor Agreement conflict, the terms
of the ASG Intercreditor Agreement shall control.  

13.20NO ORAL AGREEMENT

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS:

 

 

 

ARCHITECTURAL GRANITE & MARBLE, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

c/o Trive Capital
2021 McKinney Avenue, Suite 1200
Dallas, TX  75201

 

 

Attn:  

 

 

 

Telecopy:  

 

 

 

 

 

 

 

 

 

 

PENTAL GRANITE & MARBLE, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

[__________________________________]
[__________________________________]
[__________________________________]

 

 

Attn:  

 

 

 

Telecopy:  

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

875 Third Avenue
New York, NY 10022

 

 

Attn:

Daniel Wolf

 

 

Telecopy:  

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.

By: Cerberus Levered Opportunities III GP, LLC

Its: General Partner

 

 

By:_______________________________

Name:
Title:

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

By: Cerberus NJ Credit Opportunities GP, LLC

Its: General Partner

 

 

By:_______________________________

Name:
Title:

 

CERBERUS ASRS HOLDINGS LLC

 

 

By:_______________________________

Name:
Title:

 

 

CERBERUS KRS LEVERED LOAN

OPPORTUNITIES FUND, L.P.

By: Cerberus KRS Levered Opportunities GP, LLC

Its: General Partner

 

 

By:_______________________________

Name:
Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS PSERS LEVERED

LOAN OPPORTUNITIES FUND, L.P.

By: Cerberus PSERS Levered Opportunities GP, LLC

Its: General Partner

 

 

By:_______________________________

Name:
Title:

 

CERBERUS FSBA HOLDINGS LLC

 

 

By:_______________________________

Name:
Title:

 

CERBERUS ND CREDIT HOLDINGS LLC

 

 

By:_______________________________

Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS OFFSHORE LEVERED III LP

By: COL III GP Inc.

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND B, L.P.

By:  Cerberus Redwood Levered Opportunities GP B, LLC

Its:  General Partner

 

By:_______________________________________

      Name:

      Title:

 

CERBERUS ICQ OFFSHORE LEVERED LP

By: Cerberus ICQ Offshore GP LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS ONSHORE LEVERED III LLC

 

By: ______________________________

Name:

Title:

 

CERBERUS LOAN FUNDING XX L.P.

By: Cerberus LFGP XX, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS REDWOOD LEVERED A LLC

 

By: ______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

CERBERUS AUS LEVERED II LP

By: CAL II GP, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS REDWOOD LEVERED B LLC

 

By: ______________________________

Name:

Title:

 

CERBERUS ICQ LEVERED LLC

 

By: ______________________________

Name:

Title:

 

CERBERUS LOAN FUNDING XIX L.P.

By: Cerberus LFGP XIX, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS ICQ LEVERED LOAN

OPPORTUNITIES FUND, L.P.

By: Cerberus ICQ Levered Opportunities GP, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS FSBA LEVERED LLC

 

By: ______________________________

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

CERBERUS SWC LEVERED II LLC

 

By: ______________________________

Name:

Title:

 

CERBERUS LOAN FUNDING XVI LP

By: Cerberus PSERS GP, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS LOAN FUNDING XVIII L.P.

By: Cerberus LFGP XVIII, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

CERBERUS ASRS FUNDING LLC

 

By: ______________________________

Name:

Title:

 

CERBERUS LOAN FUNDING XXI L.P.

By: Cerberus LFGP XXI, LLC

Its: General Partner

 

By: ______________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
to
Financing Agreement

COMMITMENTS OF LENDERS1

 

 

 

1 

Updated schedule attached to the Fifth Amendment

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.4
to
Financing Agreement

NAMES AND CAPITAL STRUCTURE

1.

The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of Ultimate Parent and its Subsidiaries are as follows:

 

Name

Jurisdiction

Number and Class
of Authorized Shares

Number and Class
of Issued Shares

 

 

 

 

 

2.

The record holders of Equity Interests of Ultimate Parent and its Subsidiaries
are as follows:

Name

Class of Stock

Number of Shares

Record Owner

 

 

 

 

 

3.

All agreements binding on holders of Equity Interests of Ultimate Parent and its
Subsidiaries with respect to such interests are as follows:

4.

In the five years preceding the Closing Date, neither Ultimate Parent nor any of
its Subsidiaries has acquired any substantial assets from any other Person nor
been the surviving entity in a merger or combination, except:

5.

There are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of Ultimate Parent or any of its
Subsidiaries, except:

.

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.10
to
Financing Agreement

BROKERAGE COMMISSION

None

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.11
to
Financing Agreement

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

1.

Borrowers' and Subsidiaries' patents:

Patent

Owner

Status in
Patent Office

Federal
Registration No.

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Borrowers' and Subsidiaries' trademarks:

Trademark

Owner

Status in Trademark Office

Federal Registration No.

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Borrowers' and Subsidiaries' copyrights:

Copyright

Owner

Status in
Copyright Office

Federal
Registration No.

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Borrowers' and Subsidiaries' licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.13
to
Financing Agreement

ENVIRONMENTAL MATTERS

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.14
to
Financing Agreement

RESTRICTIVE AGREEMENTS

 

Entity

Agreement

Restrictive Provisions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.15
to
Financing Agreement

LITIGATION

1.Proceedings and investigations pending against Obligors or Subsidiaries:

2.Threatened (in writing) proceedings or investigations of which any Obligor or
Subsidiary is aware:

3.Pending Commercial Tort Claim of any Obligor:

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.17
to
Financing Agreement

PENSION PLAN DISCLOSURES

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.27
to
Financing Agreement

Material contracts

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.9
to
Financing Agreement

DEPOSIT ACCOUNTS

 

Depository Bank

Type of Account

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.10
to
Financing Agreement

BUSINESS LOCATIONS

1.

Obligors currently have the following business locations, and no others:

Chief Executive Office:

Other Locations:

2.

In the five years preceding the Closing Date, Obligors have had no office or
place of business located in any county other than as set forth above, except:

3.

Each Subsidiary currently has the following business locations, and no others:

Chief Executive Office:

Other Locations:

4.

The following bailees, warehouseman, similar parties and consignees hold
inventory of Borrower or Subsidiary:

 

Name and Address of Party

Nature of
Relationship

Amount of Inventory

Owner of Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.2.2
to
Financing Agreement

EXISTING LIENS

 

 

File Number

Effective Date

 

Secured Party

 

Collateral

 

 

 

 

 

1.

 

 

 

 

2.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.2.17
to
Financing Agreement

EXISTING AFFILIATE TRANSACTIONS

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Financing Agreement, dated as of February__, 2017 (as
amended, restated or otherwise modified from time to time, the "Loan
Agreement"), by and among Architectural Granite & Marble, LLC, a Delaware
limited liability company, ("AGM"),  Pental Granite and Marble, LLC, a
Washington limited liability company ("Pental" and together with AGM and each
Subsidiary of AGM  that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively, the "Borrowers"), Cerberus
Business Finance, LLC, as agent ("Agent") for the financial institutions from
time to time party to the Loan Agreement ("Lenders"), and such Lenders.  Terms
are used herein as defined in the Loan Agreement.

______________________________________ ("Assignor") and
________________  ("Assignee") agree as follows:

1.Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor a principal amount of $________ of Assignor's outstanding Term
Loan (the "Assigned Interest"), together with an interest in the Loan Documents
corresponding to the Assigned Interest.  This Agreement shall be effective as of
the date ("Effective Date") indicated in the corresponding Assignment Notice
delivered to Agent, provided such Assignment Notice is executed by Assignor,
Assignee, Agent and AGM, if applicable.  From and after the Effective Date,
Assignee hereby expressly assumes, and undertakes to perform, all of Assignor's
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor's
account in respect of the Assigned Interest shall be payable to or for
Assignee's account, to the extent such amounts accrue on or after the Effective
Date.

2.Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, the outstanding balance of its Term Loans is $__________; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement or any other instrument
or document furnished pursuant thereto, other than that Assignor is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance by Borrowers of their
obligations under the Loan Documents.  [Assignor is attaching the promissory
note[s] held by it and requests that Agent exchange such note[s] for new
promissory notes payable to Assignee [and Assignor].]

3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall,

 

--------------------------------------------------------------------------------

 

independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; (d)
confirms that it is an Eligible Assignee; (e) appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to Agent by the terms thereof, together with
such powers as are incidental thereto; (f) agrees that it will observe and
perform all obligations that are required to be performed by it as a "Lender"
under the Loan Documents; and (g) represents and warrants that the assignment
evidenced hereby will not result in a non-exempt "prohibited transaction" under
Section 406 of ERISA.

4.This Agreement shall be governed by the laws of the State of New York.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

(a)

If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________

__________________________

__________________________

 

(b)

If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

__________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

--------------------------------------------------------------------------------

 

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.

_____________________________________

("Assignee")

By___________________________________
Name:
Title:

_____________________________________

("Assignor")

By___________________________________
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

ASSIGNMENT NOTICE

ASSIGNMENT NOTICE

Reference is made to (1) the Financing Agreement, dated as of February 28, 2017
(as amended, restated or otherwise modified from time to time, the "Loan
Agreement"), by and among Architectural Granite & Marble, LLC, a Delaware
limited liability company, ("AGM"),  Pental Granite and Marble, LLC, a
Washington limited liability company ("Pental" and together with AGM and each
Subsidiary of AGM  that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively, the "Borrowers"), Cerberus
Business Finance, LLC, as agent ("Agent") for the financial institutions from
time to time party to the Loan Agreement ("Lenders"), and such Lenders; and (2)
the Assignment and Acceptance dated as of ____________, 20__ ("Assignment
Agreement"), between __________________ ("Assignor") and ____________________
("Assignee").  Terms are used herein as defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor's intent to assign to
Assignee pursuant to the Assignment Agreement a principal amount of $________ of
Assignor's outstanding Term Loan (the "Assigned Interest"), together with an
interest in the Loan Documents corresponding to the Assigned Interest.  This
Agreement shall be effective as of the date ("Effective Date") indicated below,
provided this Assignment Notice is executed by Assignor, Assignee, Agent and
AGM, if applicable.  Pursuant to the Assignment Agreement, Assignee has
expressly assumed all of Assignor's obligations under the Loan Agreement to the
extent of the Assigned Interest, as of the Effective Date.

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

________________________

________________________

________________________

________________________

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment Agreement.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.

_____________________________________

("Assignee")

By___________________________________
Name:
Title:

_____________________________________

("Assignor")

By___________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE: *

ARCHITECTURAL GRANITE & MARBLE, LLC,
as a Borrower

By_______________________________
Name:

Title:

* No signature required if Assignee is a Lender, Affiliate of a Lender or if an
Event of Default exists.

CERBERUS BUSINESS FINANCE, LLC,
as Agent

By_______________________________
Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

In accordance with the terms of the Financing Agreement, dated as of February
28, 2017 (as amended, restated or otherwise modified from time to time, the
"Loan Agreement"; terms are used herein as defined in the Loan Agreement), by
and among Architectural Granite & Marble, LLC, a Delaware limited liability
company, ("AGM"), Pental Granite and Marble, LLC, a Washington limited liability
company ("Pental" and together with AGM and each Subsidiary of AGM  that
executes a joinder agreement and becomes a "Borrower" thereunder, each a
"Borrower" and collectively, the "Borrowers"), the financial institutions from
time to time party thereto ("Lenders") and Cerberus Business Finance, LLC, as
agent ("Agent") for and such Lenders, I hereby certify that:

1.I am the [President] [Chief Financial Officer] of Ultimate Parent;

2.The enclosed financial statements are prepared in accordance with generally
accepted accounting principles;

3.No Default or any event which, upon the giving of notice or passing of time or
both, would constitute such an Event of Default, has occurred.

4.Borrowers are in compliance with the financial covenants set forth in Sections
9.3.1 and 9.3.2 of the Loan Agreement, as demonstrated by the calculations
contained in Schedule I, attached hereto and made a part hereof.

 

ARCHITECTURAL GRANITE & MARBLE, LLC, as Borrower

By:

Name:

Title:  

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

[Borrowers to provide detailed calculations of financial covenants]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

CONDITIONS PRECEDENT

(a)

Each Loan Document shall have been duly executed and delivered to Agent by each
of the signatories thereto, and each Obligor shall be in compliance with all
terms thereof.

(b)

Except as set forth in Exhibit F, Agent shall have made all filings or
recordations necessary to perfect its Liens in the Collateral.

(c)

Agent shall have received results of Lien searches, listing all effective
financing statements which name as debtor any Obligor and which are filed in the
offices referred to in the Guaranty and Collateral Agreement, together with
copies of such financing statements, none of which, except as otherwise agreed
in writing by the Agent and Permitted Liens, shall cover any of the Collateral
and the results of searches for any tax Lien and judgment Lien filed against
such Person or its property, which results, except as otherwise agreed to in
writing by the and Permitted Liens, shall not show any such Liens;

(d)

Agent shall have received certificates, in form and substance satisfactory to
it, from a knowledgeable Senior Officer of AGM certifying that, after giving
effect to the making of the Term Loans and the transactions
contemplated  hereunder, (i) Borrowers are Solvent; (ii) no Default or Event of
Default has occurred and is continuing; (iii) the representations and warranties
set forth in Section 8 are true and correct in all material respects (without
duplication of any materiality qualifier therein); (iv) no litigation,
investigation or proceeding before or by any arbitrator or Governmental
Authority shall be continuing or threatened against any Obligor which could, in
the reasonable opinion of Lender, have a Material Adverse Effect on the
Collateral, or any Obligor; and (v) each Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.

(e)

Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor's Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(f)

Agent shall have received a written opinion of Haynes & Boone, LLP, as well any
local counsel to Borrowers, in form and substance satisfactory to Agent.

(g)

Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor's jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor's jurisdiction of organization and each

 

--------------------------------------------------------------------------------

 

jurisdiction where such Obligor's conduct of business or ownership of Property
necessitates qualification.

(h)

Agent shall have received evidence of the insurance coverage with respect to the
business and operations of the Obligors as the Agent may reasonably request.

(j)

Borrowers shall have paid on or before the Closing Date all fees and expenses to
be paid to Agent and Lenders, including without limitation, all fees and
expenses required to be paid pursuant to Sections 3.2 and 3.4.

(k)

Agent shall have received a Borrowing Base Certificate as of January 31,
2017.  Upon giving effect to the making of the Term Loan and the payment by
Borrowers of all fees and expenses incurred in connection herewith, Availability
shall be at least $4,000,000.  The Borrowers shall deliver to the Agent a
certificate of the chief financial officer of AGM certifying as to the matters
set forth above and containing the calculation of Availability.

(l)Concurrently with the making of the Term Loan on the Closing Date, the Pental
Acquisition shall have been consummated on terms and conditions acceptable to
Agent and Agent shall be satisfied with the corporate, capital and ownership
structures of the Obligors after giving effect to the Pental Acquisition.  AGM
shall have received all consents necessary to permit the effectuation of the
transactions contemplated by the Pental Acquisition, this Agreement and the
Revolver Loan Agreement and Agent shall have received such consents and waivers
of such Persons as Agent shall deem necessary in its Permitted Discretion.  The
Pental Acquisition Documents shall be in full force and effect and Agent shall
have received fully executed copies of the Pental Acquisition Documents, each of
which shall be certified by a duly authorized officer of AGM as being true,
correct and complete.

(m)Concurrently with the making of the Term Loan, AGM shall have amended the
Revolver Loan Agreement to provide for revolving loans of up to $40,000,000 of
which no more than $25,000,000 will be outstanding on the Closing Date, and such
agreement shall be in full force and effect and Agent shall have received a
fully executed copy of the Revolver Debt Documents, each of which shall be
certified by a duly authorized officer of AGM as being true, correct and
complete.

(n)Concurrently with the making of the Term Loan, Agent shall have received
evidence of the payment in full of all Debt under the Existing Term Loan
Facility, together with (A) a termination and release agreement with respect to
the Existing Term Loan Facility and all related documents, duly executed by the
Obligors, the Existing Term Loan Agent and the Existing Term Loan Lenders, (B) a
termination of security interest in intellectual property for each assignment
for security recorded by the Existing Term Loan Agent and/or the Existing Term
Loan Lenders at the United States Patent and Trademark Office or the United
States Copyright Office and covering any intellectual property of the Obligors,
and (C) UCC‑3 termination statements for all UCC-1 financing statements
authorized to be filed by the Existing Term Loan Agent and the Existing Term
Loan Lenders and covering any portion of the Collateral;

(o)Concurrently with the making of the Term Loan, Agent shall have received
evidence of the payment in full of all Debt under the Existing Pental Loan
Facility, together with

 

--------------------------------------------------------------------------------

 

(A) a termination and release agreement with respect to the Existing Pental Loan
Facility and all related documents, duly executed by the Obligors and the
Existing Pental Lender, (B) a termination of security interest in intellectual
property for each assignment for security recorded by the Existing Pental Lender
at the United States Patent and Trademark Office or the United States Copyright
Office and covering any intellectual property of the Obligors, and (C) UCC‑3
termination statements for all UCC-1 financing statements authorized to be filed
by the Existing Pental Lender and covering any portion of the Collateral;

(p)Agent shall have received a quality of earnings report prepared by Sprock
Capital Advisory, LLC all of which shall be in form and substance satisfactory
to Agent.

(q)Agent shall have received reasonably satisfactory evidence that AGM shall
have received, directly or indirectly, no less than $10,000,000 of proceeds in
the form of rollover equity from certain management investors of Pental to
effect the consummation the Pental Acquisition Agreement.  On or prior to the
Closing Date, there shall have been delivered to the Agent true and correct
copies of all documents evidencing the contribution described above, as in
effect on the Closing Date, and all material terms and provisions of such
documents as in effect on the Closing Date shall be in form and substance
reasonably satisfactory to the Agent.

(r)Agent shall have received a certificate of a Senior Officer of the Parent (i)
setting forth in reasonable detail the calculations required to establish
compliance, on a pro forma basis after giving effect to the Loans, with each of
the financial covenants contained in Section 9.3.1 and 9.3.2 (as if the
covenants applicable to the quarter ending March 31, 2017 applied on the Closing
Date), (ii) certifying that all tax returns required to be filed by any Obligor
have been filed and all taxes upon the Loan Parties or their properties, assets,
and income (including real property taxes and payroll taxes) have been paid,
except to the extent contested in good faith by proper proceedings and with
respect to which adequate reserves have been set aside for the payment thereof
on the Financial Statements in accordance with GAAP and (iii) attaching a copy
of the Financial Statements and the Projections described in Section 8.1.7(b)
hereof and certifying as to the compliance in all material respects with the
representations and warranties set forth in Section 8.1.7(a) and section
8.1.7(b).

(s)Agent shall have received such other agreements, instruments, approvals,
opinions and other documents, each satisfactory to the Agent in form and
substance, as Agent may reasonably request.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FINANCIAL REPORTING

As long as any Commitment or Obligations are outstanding, Borrowers shall, and
shall cause each Subsidiary to furnish to Agent:

(a)

as soon as available, and in any event within 120 days after the end of each
Fiscal Year of the Parent and its Subsidiaries, consolidated statements of
operations and consolidated balance sheets and retained earnings and statements
of cash flows of the Ultimate Parent and its Subsidiaries as at the end of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year, and (B) the Projections, all in reasonable
detail and prepared in accordance with GAAP, and accompanied by a report and an
opinion with respect to the financial statements, prepared in accordance with
generally accepted auditing standards, of independent certified public
accountants of recognized standing selected by the Ultimate Parent and
satisfactory to the Agent (which opinion shall be without (1) a "going concern"
or like qualification or exception, (2) any qualification or exception as to the
scope of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 9.3),
together with a written statement of such accountants (x) to the effect that, in
making the examination necessary for their certification of such financial
statements, they have not obtained any knowledge of the existence of an Event of
Default or a Default under Section 9.3 and (y) if such accountants shall have
obtained any knowledge of the existence of an Event of Default or such Default,
describing the nature thereof;

(b)

as soon as available, and in any event within 30 days (or, with respect to the
first 4 months after the Closing Date, 45 days) after the end of each fiscal
month of the Ultimate Parent and its Subsidiaries commencing with the first
fiscal month of the Ultimate Parent and its Subsidiaries ending after the
Closing Date, internally prepared (x) consolidated statements of operations and
consolidated balance sheets and retained earnings and statements of cash flows
as at the end of such fiscal month (y) statements of profit and loss of AGM and
Pental, and (z) for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such fiscal month, setting
forth in each case in comparative form the figures for the corresponding date or
period set forth in (A) the financial statements for the immediately preceding
Fiscal Year and (B) the Projections, all in reasonable detail and certified by a
Senior Officer of the Ultimate Parent as fairly presenting, in all material
respects, the financial position of the Ultimate Parent and its Subsidiaries as
at the end of such fiscal month and the results of operations, retained earnings
and cash flows of the Ultimate Parent and its Subsidiaries, on a consolidated
basis, for such fiscal month and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements furnished to the Agent and the Lenders, subject to the
absence of footnotes and normal year-end adjustments;

(c)

as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Ultimate Parent t and its Subsidiaries commencing with the
first fiscal quarter of the

 

--------------------------------------------------------------------------------

 

Ultimate Parent and its Subsidiaries ending after the Closing Date, (w)
consolidated statements of operations and consolidated balance sheets and
retained earnings and statements of cash flows of the Ultimate Parent and its
Subsidiaries as at the end of such quarter, (x) statements of profit and loss of
AGM and Pental, (y) statements of profit and loss of Lark, (z) and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year and (B) the Projections,
all in reasonable detail and certified by Senior Officer of the Ultimate Parent
as fairly presenting, in all material respects, the financial position of the
Ultimate Parent and its Subsidiaries as of the end of such quarter and the
results of operations and cash flows of the Ultimate Parent and its
Subsidiaries, on a consolidated basis, for such quarter and for such
year-to-date period, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements of the Ultimate Parent and
its Subsidiaries furnished to the Agent and the Lenders, subject to the absence
of footnotes and normal year-end adjustments;

(d)

concurrently with delivery of financial statements under clauses (a), (b) and
(c) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by a Senior Officer of
Ultimate Parent;

(e)

as soon as available and in any event not later than 30 days after the end of
each Fiscal Year, a certificate of an Senior Officer of the Ultimate Parent (A)
attaching Projections for the Ultimate Parent and its Subsidiaries,
supplementing and superseding the Projections previously required to be
delivered pursuant to this Agreement, prepared on a monthly basis and otherwise
in form and substance reasonably satisfactory to the Agent, for the immediately
succeeding Fiscal Year for the Ultimate Parent and its Subsidiaries and (B)
certifying that the representations and warranties set forth in Section 8.1.7
are true and correct with respect to the Projections; and

(f)

concurrent with the delivery thereof to the Revolver Agent, a copy of each
Borrowing Base Certificate, borrowing base report or similar collateral
valuation report so delivered in accordance with the Revolver Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

NOTICE REQUIREMENTS

(a)promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;

(b)promptly upon knowledge of any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws) that
could reasonably be expected to have a Material Adverse Effect;

(c)promptly after the date on which an Obligor commences any proceeding alleging
any Commercial Tort Claim alleging damages in excess of $1,000,000, a brief
description of such Commercial Tort Claim and grant of a security interest
therein to the Collateral Agent in accordance with the Guaranty and Collateral
Agreement;

(d)as soon as possible and in any event within 5 Business Days of the occurrence
of any ERISA Event;

(e)promptly upon request such other reports and information (financial or
otherwise) as Agent may reasonably request from time to time in connection with
any Collateral or Borrowers', any of their Subsidiaries' or other Obligor's
financial condition or business (provided, however, such reports and information
shall not include any board minutes or any board materials or management notes
of Borrowers or any other Obligor);

(f)to the extent permitted by Applicable Law, promptly after submission to any
Governmental Authority, all documents and information furnished to such
Governmental Authority in connection with any material investigation of any
Obligor other than routine inquiries by such Governmental Authority;

(g)as soon as possible, and in any event within 5 Business Days after an Obligor
receives knowledge of the occurrence of an Event of Default or the occurrence of
any event or development that could reasonably be expected to have a Material
Adverse Effect or other event or development having a Material Adverse Effect
and the action which the affected Obligor proposes to take with respect thereto;

(h)promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Obligor, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which could reasonably be expected to have a Material Adverse Effect;

(i)as soon as possible and in any event within 5 Business Days after execution,
receipt or delivery thereof, copies of any material default or termination
notices that any Obligor executes or receives in connection with any Material
Contract;

 

--------------------------------------------------------------------------------

 

(j)promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Obligor as the Agent may from time to
time reasonably request; and

(k)promptly upon receipt thereof, copies of any default notices from Bank of
America, N.A. in respect of Revolver Debt.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

POST CLOSING

(a)

Within 20 days following the Closing Date (or such later date as the Agent may
agree to at its sole option), deliver (i) a lender loss payable endorsement with
respect to the Borrowers' property insurance, (ii) an additional insured
endorsement with respect to the Borrowers' liability insurance and (iii) an
endorsement providing for thirty (30) days' notice of cancellation of all
insurance policies, in each case, duly endorsed to Agent and in form and
substance reasonably satisfactory to Agent.

(b)

Within 30 days following the Closing Date (or such later date as the Agent may
agree to at its sole option), deliver a fully executed Collateral Assignment of
Business Interruption Insurance Proceeds, duly executed by each of the parties
named therein.

(c)

Within 60 days following the Closing Date (or such later date as the Agent may
agree to at its sole option), deliver evidence, in form and substance reasonably
satisfactory to Agent that Borrowers have duly perfected its consignment
interest in all Consigned Inventory (as defined in the Revolver Loan Agreement)
held by each of the following consignees: (i) Global Granite, Inc. and (ii) GDS
Countertops Inc.; provided, failure to delivery such evidence shall not result
in an Event of Default.

(d)

Within 60 days following the Closing Date (or such later date as the Agent may
agree to at its sole option), deliver a Deposit Account Control Agreement with
respect to each Deposit Account  (other than any Excluded Account) listed on
Schedule 9.1.9, among the Agent, the Revolver Agent, the applicable Obligor and
the Depository Bank, each in form and substance reasonably satisfactory to the
Agent.

(e)

Within 60 days following the Closing Date (or such later date as the Agent may
agree to at its sole option), use commercially reasonable efforts to deliver
fully executed Lien Waivers for the following locations:

 

Obligor

Address

Landlord

AG&M

4200 Kenilwood Drive, Nashville, Davidson County, Tennessee 37204

Chaucer Investments, LLC

AG&M

8861 San Fernando Road, Sun Valley, Los Angeles County, California 91352

8861 San Fernando, Inc.

AG&M

4850 East La Palma Ave., Anaheim, Orange County, California 92801

Ajax LaPalma Investors, LLC

 

--------------------------------------------------------------------------------

 

AG&M

5032 Sirona Dr #100, Charlotte, Mecklenburg County, North Carolina 28273

Liberty Property Limited Partnership

Pental Granite and Marble

725 Fidalgo Street and 770 S. Michigan Street, Seattle, Washington, King County
98108

CSDV, Limited Partnership

Pental Granite and Marble

549 B South Dawson Street, Seattle, Washington

CSHV NWCP Seattle, LLC

Pental Granite and Marble

3551 NW Yeon, Portland, Multnomah County, Oregon, 97210

CSHV NWCP Portland, LLC

Pental Granite and Marble

3600-D Industry Drive East, Fife, Pierce County, Washington 98424

Prologis Targeted U.S. Logistics Fund, L.P.

Pental Granite and Marble

3900A Industry Drive East, Fife, Pierce County, Washington 98424

AMB Partners II, L.P.

Pental Granite and Marble

7050 Valjean Avenue, Van Nuys, Los Angeles County, California 91406

BPR Investment

Pental Granite and Marble

10000 – 10300 East 40th Avenue, Denver, Denver County, Colorado 80038

United Properties of Colorado LLC

Pental Granite and Marble

4700 South Highland Drive, Suite A, Unit #046, Salt Lake City, Utah

SLC Storage LLC

Pental Granite and Marble

2211 N. Harvard Road, Unit 57, Liberty Lake, Washington

Storage Solutions Liberty Lake, LLC

Pental Granite and Marble

405 N. Gilbert Road, Unit 729, Gilbert Arizona

Gilbert/Heather Self-Storage Investors, LLC d.b.a. Gilbert Road Self Storage

Pental Granite and Marble

6218 W. Sahara Ave., Unit D92, Las Vegas, Nevada

Central Self Storage - Sahara

Pental Granite and Marble

6401 Oak Canyon, Space D1003, Irving, California

Extra Space Management, Inc.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

ADDITIONAL TERM LOANS CONDITIONS PRECEDENT

(a)

Borrowers shall have paid on or before the applicable Additional Term Loan
Funding Date all fees and expenses to be paid to Agent and Lenders, including
without limitation, all fees and expenses required to be paid pursuant to
Sections 3.2 and 3.4;

(b)

the receipt by the Agent of a certificate delivered by an Authorized Officer of
the Borrower certifying to the Agents and the Lenders that the proceeds of such
Additional Term Loan are being used for a Specified Transaction and attaching
thereto a detailed sources and uses statement in form and substance reasonably
satisfactory to the Agent;

certificates, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Parent certifying that, after giving effect to
the making of the Additional Term Loan and the transactions
contemplated  hereunder, (i) Borrowers are Solvent; (ii) no Default or Event of
Default has occurred and is continuing; (iii) the representations and warranties
set forth in Section 8 are true and correct in all material respects (without
duplication of any materiality qualifier therein); (iv) no litigation,
investigation or proceeding before or by any arbitrator or Governmental
Authority shall be continuing or threatened against any Obligor which could, in
the reasonable opinion of Lender, have a Material Adverse Effect on the
Collateral, or any Obligor; and (v) each Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents;

(c)certificates, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Parent certifying that, after giving effect to
the making of the Additional Term Loan and the transactions
contemplated  hereunder, (i) Borrowers are Solvent; (ii) no Default or Event of
Default has occurred and is continuing; (iii) the representations and warranties
set forth in Section 8 are true and correct in all material respects (without
duplication of any materiality qualifier therein); (iv) no litigation,
investigation or proceeding before or by any arbitrator or Governmental
Authority shall be continuing or threatened against any Obligor which could, in
the reasonable opinion of Lender, have a Material Adverse Effect on the
Collateral, or any Obligor; and (v) each Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents;

(d)

the receipt by the Agent of a certificate delivered by an Authorized Officer of
the Borrower certifying to the Agents and the Lenders that such Specified
Transaction (other than the RDS Intercompany Loan) shall satisfy clauses (i),
(ii), (iii), (iv) and (vii) of the definition of Permitted Acquisition;

(e)

solely with respect to the RDS Intercompany Loan, the receipt by Agent of the
following documents:

(i)the RDS Note (no provision of which shall have been amended or otherwise
modified or waived in a manner that is adverse to the Lenders' interests without
the prior written consent of the Agent) as in effect on the Second Amendment
Effective Date, certified as a true and correct copy thereof by an Authorized
Officer of AGM stating that such agreement remains in full force and effect and
that none of the Obligors has breached or defaulted in any of its obligations
under such agreements;

(ii)a Pledge Amendment, substantially in the form of Annex III to the Guarantee
and Collateral Agreement, duly executed by AGM, together with the original RDS
Note required to be pledged thereunder and an allonge in respect thereto; and

(iii) appropriate financing statements on Form UCC‑1, naming L.A.R.K.
Industries, Inc. as debtor, AGM as assignor and the Agent, on behalf of the
Secured Parties, as secured party/total assignee, duly filed in such office or
offices as may be necessary or, in the

 

--------------------------------------------------------------------------------

 

opinion of the Agent, desirable to perfect the security interests purported to
be created by the Guarantee and Collateral Agreement.

(f)    solely with respect to the IRG Acquisition:

(i)a certificate, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Parent certifying that, concurrently with the
making of the Additional Term Loan to fund the IRG Acqusition, the IRG
Acquisition shall have been consummated on terms and conditions acceptable to
Agent and (x) Agent shall be satisfied with the corporate, capital and ownership
structures of the Obligors after giving effect to the IRG Acquisition and (y)
AGM shall become the owner, free and clear of all Liens (other than Permitted
Liens), of all of the IRG Acquisition Assets.  IRG shall have received all
consents necessary to permit the effectuation of the transactions contemplated
by the IRG Acquisition.  The IRG Acquisition Documents shall be in full force
and effect and Agent shall have received fully executed copies of the IRG
Acquisition Documents, each of which shall be certified by a duly authorized
officer of IRG as being true, correct and complete; and

(ii)Agent shall have received evidence of the payment in full of all Debt under
the Existing IRG Facility, together with (A) a termination and release agreement
with respect to the Existing IRG Facility and all related documents, duly
executed by the Obligors and the Existing IRG Lender, (B) a termination of
security interest in intellectual property for each assignment for security
recorded by the Existing IRG Lender at the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Obligors, and (C) UCC‑3 termination statements for all UCC-1
financing statements authorized to be filed by the Existing IRG Lender and
covering any portion of the Collateral;

(g)

solely with respect to the Tutto Marmo Acquisition:

(i) a certificate, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Parent certifying that, concurrently with the
making of the Additional Term Loan to fund the Tutto Marmo Acquisition, the
Tutto Marmo Acquisition shall have been consummated on terms and conditions
acceptable to Agent and (x) Agent shall be satisfied with the corporate, capital
and ownership structures of the Obligors after giving effect to the Tutto Marmo
Acquisition and (y) AGM shall become the owner, free and clear of all Liens
(other than Permitted Liens), of all of the Tutto Marmo Acquisitions
Assets.  Tutto Marmo shall have received all consents necessary to permit the
effectuation of the transactions contemplated by the Tutto Marmo
Acquisition.  The Tutto Marmo Acquisition Documents shall be in full force and
effect and Agent shall have received fully executed copies of the Tutto Marmo
Acquisition Documents, each of which shall be certified by a duly authorized
officer of Tutto Marmo as being true, correct and complete; and

(ii)Agent shall have received evidence of the payment in full of all Debt under
the Existing Tutto Marmo Facility, together with (A) a termination and release
agreement with respect to the Existing Tutto Marmo Facility and all related
documents, duly executed by the Obligors and the Existing Tutto Marmo Lender,
(B) a termination of security interest in intellectual property for each
assignment for security recorded by the Existing Tutto Marmo Lender at the
United States Patent and Trademark Office or the United States Copyright Office
and covering

 

--------------------------------------------------------------------------------

 

any intellectual property of the Obligors, and (C) UCC‑3 termination statements
for all UCC-1 financing statements authorized to be filed by the Existing Tutto
Marmo Lender and covering any portion of the Collateral;

(h)

solely with respect to the Bedrock Acquisition:

(i)a certificate, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Parent certifying that, concurrently with the
making of the Additional Term Loan to fund the Bedrock Acquisition, the Bedrock
Acquisition shall have been consummated on terms and conditions acceptable to
Agent and (x) Agent shall be satisfied with the corporate, capital and ownership
structures of the Obligors after giving effect to the Bedrock Acquisition and
(y) AGM shall become the owner, free and clear of all Liens (other than
Permitted Liens), of all of the Bedrock Acquisitions Assets.  Bedrock shall have
received all consents necessary to permit the effectuation of the transactions
contemplated by the Bedrock Acquisition.  The Bedrock Acquisition Documents
shall be in full force and effect and Agent shall have received fully executed
copies of the Bedrock Acquisition Documents, each of which shall be certified by
a duly authorized officer of Bedrock as being true, correct and complete; and

(ii)Agent shall have received evidence of the payment in full of all Debt under
the Existing Bedrock Facility, together with (A) a termination and release
agreement with respect to the Existing Bedrock Facility and all related
documents, duly executed by the Obligors and the Existing Bedrock Lender, (B) a
termination of security interest in intellectual property for each assignment
for security recorded by the Existing Bedrock Lender at the United States Patent
and Trademark Office or the United States Copyright Office and covering any
intellectual property of the Obligors, and (C) UCC‑3 termination statements for
all UCC-1 financing statements authorized to be filed by the Existing Bedrock
Lender and covering any portion of the Collateral; and

(i)

Agent shall have received such other agreements, instruments, approvals,
opinions and other documents, each satisfactory to the Agent in form and
substance, as Agent may reasonably request.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

POST FIFTH AMENDMENT EFFECTIVE DATE OBLIGATIONS

(a)

Within 20 days following the Fifth Amendment Effective Date (or such later date
as the Agent may agree to at its sole option), deliver evidence of the insurance
coverage with respect to the business and operations of T. A. C. Ceramic as the
Agent may reasonably request.

(b)

Within 30 days following the Fifth Amendment Effective Date (or such later date
as the Agent may agree to at its sole option), deliver (i) a lender loss payable
endorsement with respect to T. A. C. Ceramic's property insurance, (ii) an
additional insured endorsement with respect to the T. A. C. Ceramic's' liability
insurance and (iii) an endorsement providing for thirty (30) days' notice of
cancellation of all insurance policies, in each case, duly endorsed to Agent and
in form and substance reasonably satisfactory to Agent.

(c)

Within 60 days following the Fifth Amendment Effective Date (or such later date
as the Agent may agree to at its sole option), deliver a Deposit Account Control
Agreement with respect to each Deposit Account  (other than any Excluded
Account) listed on Schedule 9.1.9, among the Agent, the Revolver Agent, T. A. C
Ceramic and the Depository Bank, each in form and substance reasonably
satisfactory to the Agent.

(e)

Within 60 days following the Fifth Amendment Effective Date (or such later date
as the Agent may agree to at its sole option), use commercially reasonable
efforts to deliver fully executed Lien Waivers for the following locations:

 

Obligor

Address

Landlord

T. A. C. Ceramic

11951 TAC Ct, Manassas, VA, 20109

 

T. A. C. Ceramic

11991 TAC Ct, Manassas, VA, 20109

 

T. A. C. Ceramic

7397 Washington Blvd., Suites 101, 102, 103, Elkridge, MD 21075

 

T. A. C. Ceramic

7395 Washington Blvd., Suite 105, Elkridge, MD 21075

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

SECOND ADDITIONAL TERM LOANS CONDITIONS PRECEDENT

(a)

Agent shall have received results of Lien searches, listing all effective
financing statements which name as debtor any Obligor and which are filed in the
offices referred to in the Guaranty and Collateral Agreement, together with
copies of such financing statements, none of which, except as otherwise agreed
in writing by the Agent and Permitted Liens, shall cover any of the Collateral
and the results of searches for any tax Lien and judgment Lien filed against
such Person or its property, which results, except as otherwise agreed to in
writing by the and Permitted Liens, shall not show any such Liens;

(b)

Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor's Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents entered into in connection with the Summit
Acquisition is true and complete, and that such resolutions are in full force
and effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents.  Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.

(c)

Agent shall have received a written opinion of Greenberg Traurig, LLP, as well
any local counsel to Borrowers, in form and substance satisfactory to Agent.

(d)

Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor's jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor's jurisdiction of organization and each
jurisdiction where such Obligor's conduct of business or ownership of Property
necessitates qualification.

(e)

Agent shall have received evidence of the insurance coverage with respect to the
business and operations of the Obligors as the Agent may reasonably request.

(f)

Borrowers shall have paid on or before the Fourth Amendment Effective Date all
fees and expenses to be paid to Agent and Lenders, including without limitation,
all fees and expenses required to be paid pursuant to Sections 3.2 and 3.4;

(g)

certificates, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Ultimate Parent certifying that, after giving
effect to the making of the Second Additional Term Loan and the transactions
contemplated  hereunder, (i) Borrowers Obligors are, on a consolidated basis
Solvent; (ii) no Default or Event of Default has occurred and is continuing;
(iii) the representations and warranties set forth in Section 8 are true and
correct in all material respects (without duplication of any materiality
qualifier therein); (iv) no litigation, investigation or proceeding before or by
any arbitrator or Governmental Authority shall be continuing or threatened
against any Obligor which could, in the reasonable opinion of Lender, have a
Material

 

--------------------------------------------------------------------------------

 

Adverse Effect on the Collateral, or any Obligor; and (v) each Borrower has
materially complied with all agreements and conditions to be satisfied by it
under the Loan Documents; and

(h)

a certificate, in form and substance satisfactory to the Agent, from a
knowledgeable Senior Officer of Ultimate Parent certifying that, concurrently
with the making of the Second Additional Term Loan to fund the Summit
Acquisition, the Summit Acquisition shall have been consummated on terms and
conditions acceptable to Agent and (x) Agent shall be satisfied with the
corporate, capital and ownership structures of the Obligors after giving effect
to the Summit Acquisition and (y) a Subsidiary of Ultimate Parent shall become
the owner, free and clear of all Liens (other than Permitted Liens), of all of
the Summit Acquisitions Assets.  Summit shall have received all consents
necessary to permit the effectuation of the transactions contemplated by the
Summit Acquisition.  The Summit Acquisition Documents shall be in full force and
effect and Agent shall have received fully executed copies of the Summit
Acquisition Documents, each of which shall be certified by a duly authorized
officer of Summit as being true, correct and complete.

 

--------------------------------------------------------------------------------

 

EXHIBIT K

THIRD ADDITIONAL TERM LOANS CONDITIONS PRECEDENT

(a)

Borrowers shall have paid on or before the applicable Third Additional Term Loan
Funding Date all fees and expenses to be paid to Agent and Lenders, including
without limitation, all fees and expenses required to be paid pursuant to
Sections 3.2 and 3.4;

(b)

Agent shall have received a certificate delivered by an Authorized Officer of
the Borrower certifying to the Agents and the Lenders that the proceeds of such
Third Additional Term Loan are being used for an Identified Acquisition and
attaching thereto a detailed sources and uses statement in form and substance
reasonably satisfactory to the Agent;

Agent shall have received a written opinion of Alston & Bird, LLP, as well as
local counsel to Borrowers, in form and substance reasonably satisfactory to
Agent.

(c)Agent shall have received a written opinion of Alston & Bird, LLP, as well as
local counsel to Borrowers, in form and substance reasonably satisfactory to
Agent.

Agent shall have received certificates, in form and substance satisfactory to
the Agent, from a knowledgeable Senior Officer of Ultimate Parent certifying
that, after giving effect to the making of such Third Additional Term Loan and
the transactions contemplated  hereunder, (i) Borrowers are Solvent; (ii) no
Default or Event of Default has occurred and is continuing; (iii) the
representations and warranties set forth in Section 8 are true and correct in
all material respects (without duplication of any materiality qualifier
therein); (iv) no litigation, investigation or proceeding before or by any
arbitrator or Governmental Authority shall be continuing or threatened against
any Obligor which could, in the reasonable opinion of Lender, have a Material
Adverse Effect on the Collateral, or any Obligor; and (v) each Borrower has
complied with all agreements and conditions to be satisfied by it under the Loan
Documents;

(d)Agent shall have received certificates, in form and substance satisfactory to
the Agent, from a knowledgeable Senior Officer of Ultimate Parent certifying
that, after giving effect to the making of such Third Additional Term Loan and
the transactions contemplated  hereunder, (i) Borrowers are Solvent; (ii) no
Default or Event of Default has occurred and is continuing; (iii) the
representations and warranties set forth in Section 8 are true and correct in
all material respects (without duplication of any materiality qualifier
therein); (iv) no litigation, investigation or proceeding before or by any
arbitrator or Governmental Authority shall be continuing or threatened against
any Obligor which could, in the reasonable opinion of Lender, have a Material
Adverse Effect on the Collateral, or any Obligor; and (v) each Borrower has
complied with all agreements and conditions to be satisfied by it under the Loan
Documents;

(e)

Agent shall have received of a certificate delivered by an Authorized Officer of
the Borrower certifying to the Agents and the Lenders that such Identified
Acquisition shall satisfy clauses (i), (ii), (iii), (iv) and (vii) of the
definition of Permitted Acquisition;

(f)

solely with respect to the Intown Design Acquisition:

(i) Concurrently with the making of such Third Additional Term Loan to fund the
Intown Design Acquisition, the Intown Design Acquisition shall have been
consummated, in all material respects, in accordance with the terms of the
Intown Design Acquisition Documents which shall be on terms and conditions
reasonably acceptable to Agent.  The Agent shall have received a certificate, in
form and substance reasonably satisfactory to the Agent, from a knowledgeable
Senior Officer of Ultimate Parent certifying that, concurrently with the making
of such Third Additional Term Loan to fund the Intown Design Acquisition, the
Intown Design Acquisition shall have been consummated, in all material respects,
in accordance with the terms of the Intown Design Acquisition Documents and Lark
shall become the owner, free and clear of all Liens (other than Permitted
Liens), of Intown Design Assets.  Intown Design shall have received all consents
necessary to permit the effectuation of the transactions contemplated by the
Intown Design Acquisition (unless the receipt of such consents has been waived
by Lark).  The Intown Design Acquisition Documents shall be in full force and
effect and Agent shall have

 

--------------------------------------------------------------------------------

 

received fully executed copies of the Intown Design Acquisition Documents, each
of which shall be certified by a duly authorized officer of Intown Design as
being true, correct and complete;

(ii)Agent shall have received the Intown Design Collateral Assignment, duly
executed by the parties thereto; and

(iii)

Agent shall have received evidence reasonably satisfactory to it of the payment
in full of all Debt under the Existing Intown Design Loan Facility, together
with (A) a termination and release agreement with respect to the Existing Intown
Design Loan Facility and all related documents, duly executed by the Obligors
and the Existing Intown Design Lender, (B) a termination of security interest in
intellectual property for each assignment for security recorded by the Existing
Intown Design Lender at the United States Patent and Trademark Office or the
United States Copyright Office and covering any intellectual property of the
Obligors, and (C) UCC‑3 termination statements for all UCC-1 financing
statements authorized to be filed by the Existing Intown Design Lender and
covering any portion of the Collateral.

(g)

solely with respect to the A&I Acquisition:

(i)Concurrently with the making of such Third Additional Term Loan to fund the
A&I Acquisition, the A&I Acquisition shall have been consummated, in all
material respects, in accordance with the terms of the A&I Acquisition Documents
which shall be on terms and conditions reasonably acceptable to Agent.  The
Agent shall have received a certificate, in form and substance reasonably
satisfactory to the Agent, from a knowledgeable Senior Officer of Ultimate
Parent certifying that, concurrently with the making of such Third Additional
Term Loan to fund the A&I Acquisition, the A&I Acquisition shall have been
consummated, in all material respects, in accordance with the terms of the A&I
Acquisition Documents and Lark shall become the owner, free and clear of all
Liens (other than Permitted Liens), of the T. A. C. Ceramic Assets.  T. A. C.
Ceramic shall have received all consents necessary to permit the effectuation of
the transactions contemplated by the T. A. C. Ceramic Acquisition (unless the
receipt of such consents has been waived by Lark).  The T. A. C. Ceramic
Acquisition Documents shall be in full force and effect and Agent shall have
received fully executed copies of the T. A. C. Ceramic Acquisition Documents,
each of which shall be certified by a duly authorized officer of Lark as being
true, correct and complete.

(ii)Agent shall have received the A&I Collateral Assignment, duly executed by
the parties thereto; and

(iii)Agent shall have received evidence reasonably satisfactory to it of the
payment in full of all Debt under the Existing A&I Loan Facility, together with
(A) a termination and release agreement with respect to the Existing A&I Loan
Facility and all related documents, duly executed by the Obligors and the
Existing A&I Lender, (B) a termination of security interest in intellectual
property for each assignment for security recorded by the Existing A&I Lender at
the United States Patent and Trademark Office or the United States Copyright
Office and covering any intellectual property of the Obligors, and (C) UCC‑3
termination statements for all UCC-1 financing statements authorized to be filed
by the Existing A&I Lender and covering any portion of the Collateral; and

 

--------------------------------------------------------------------------------

 

(h)

Agent shall have received such other agreements, instruments, approvals,
opinions and other documents, each satisfactory to the Agent in form and
substance, as Agent may reasonably request.

 

 

 